Adoption of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
Mr President, I respond to an invitation yesterday afternoon by the President of the House to speak on behalf of my group on a matter referred to in the Minutes. I refer to item 11 on the order of business.
Firstly, I believe the issue raised by the President of the Socialist Group yesterday about the reinstatement of the debate with the President of the Commission on the five-year strategic programme was sufficiently important for other speakers who wished to comment briefly on that matter to have been accommodated. I wish to express that view even if I respectfully disagreed and voted against the proposal of the President of the Socialist Group.
The second point I would like to make - and which I would have wished to make yesterday before the vote - is that this Parliament, as other speakers remarked yesterday, can only really have an effect if it works in close cooperation and synergy with the European Commission. We should also have the humility to recognise that, if we wanted to have a strategic debate accompanied not just by a presentation and elucidation by the President of the Commission, but also by a five-year programme, we should have the mechanisms in place more than just a week in advance of the debate in this House, so as to be able to discuss and convey in due time to the Commission what our wishes were.
There is one basic lesson I would like us to learn from this. When there are major set-piece debates scheduled between this House and the European Commission in the future, we should clear all of our lines on what are our mutual expectations at least one full working month in advance. There needs firstly to be clarity between all of the groups of this House and then between this House and the Commission. We should not find ourselves late in the day in the unfortunate position where the one or other institution creates an unnecessary fracture in institutional relationships.
Looking at some of the press reports of last Friday, I believe that the Commission and its President exercised commendable self-restraint in the way they commented publicly. That is something for which I have a deep appreciation. I hope that we will learn the lessons and not repeat this unnecessary exercise which I believe was founded on a misapprehension as to what was expected rather than any bad faith on the part of either of the two institutions. It should not be dramatised into something more than that.
Thank you very much, Mr Cox. I understand what you are saying. We have taken note of this.
Mr President, concerning item 11 of the Minutes on the order of business, we agreed yesterday to have the Bourlanges report on today's agenda. However, it was withdrawn from the Committee on Budgets last night without being discussed or voted on. It therefore needs to be withdrawn from today's agenda.
Mr Wynn, that makes sense. The report is hereby withdrawn from the agenda.
Mr President, regarding Mrs Lynne's comments yesterday about health and safety in this building, I presume she was talking about the drains because there is a dreadful smell of drains on the fifth floor in the Tower. This needs to be looked into because it is clearly an indication that something is seriously wrong. I do not want to drag up the issue of this building endlessly, but this is a serious problem.
Mrs Ahern, we have taken note of this. I would ask you to bring this specific case, which has to do with the ventilators on a particular floor, to the attention of the Quaestors, who are, in fact, responsible for the matter. We will also pass this on to our services, however. Thank you very much.
(The Minutes were approved)
Reform of European competition policy
The next item is the joint debate on the following reports:
A5-0069/1999 by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs, on the Commission White Paper on modernisation of the rules implementing Articles 85 and 86 of the EC Treaty [COM(1999) 101 - C5-0105/1999 - 1999/2108(COS)];
A5-0078/1999 by Mr Rapkay, on behalf of the Committee on Economic and Monetary Affairs, on the European Commission' s XXVIIIth Report on Competition Policy 1998 [SEK(1999) 743 - C5-0121/1999 - 1999/2124(COS)];
A5-0087/1999 by Mr Jonckheer, on behalf of the Committee on Economic and Monetary Affairs, on the seventh survey on state aid in the European Union in the manufacturing and certain other sectors. [COM(1999) 148 - C5-0107/1999 - 1999/2110(COS)] (Report 1995-1997);
A5-0073/1999 by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Report on the implementation in 1998 of Commission Decision No. 2496/96/ECSC of 18 December 1996 establishing Community rules for State aid to the steel industry (Steel Aid Code). [COM(1999) 94 - C5-0104/1999 - 1999/2107(COS)].
Mr President, ladies and gentlemen, the Commission' s White Paper on modernisation of the European competition rules has ignited intense and lively debate amongst interested members of the public. The reactions from experts and persons affected range from complete rejection to unconditional support. What is this White Paper, in fact, about?
The existing system of European competition rules was set up in the early years of the Community. This system, which is based on a centralised application and approvals procedure, was certainly appropriate for the conditions prevailing at the time. This procedure made a substantial contribution to the development of a European competition culture. However, the framework conditions have fundamentally changed in the 40 years since it came into being. The Community of 6 has enlarged to one of 15 and is set to undergo further enlargement to encompass 27 members. But the system has hardly changed at all.
That is why there is an urgent need for reform, and no one takes issue with this in debate. Nevertheless, certain critics are of the opinion that the Commission' s proposals go too far. The Commission wants to abolish the application and approvals procedure and enhance the role of national authorities and courts in the implementation of the competition rules. In other words, this would mean a transition from an authorisation system to one of legal exemption. However, the prohibition principle, and this is important, is to be retained.
In principle, I take the view that we ought, when an authority accused of tending towards bureaucracy and centralism, submits a proposal for debureaucratisation and decentralisation, to at least give this serious consideration. According to the Commission's proposal, it all revolves around competition-inhibiting agreements between enterprises and abuses of powerful positions. However, the notification obligation, with respect to state aid and corporate concentrations, is to be retained.
The Committee on Economic and Monetary Affairs gave its blessing in principle to these proposals put forward by the Commission, with only one vote against and two abstentions. However, it will only be possible to form a conclusive assessment once the currently awaited bills produced by the Commission are published.
Whilst I may endorse the Commission' s proposals in principle, still there are a number of points that warrant improvement, or at least clarification. I would like to go into some of these points briefly. Many critics of the White Paper maintain that decentralisation will jeopardise the consistent application of Community legislation. Not all national authorities, in particular the courts, are in a position as yet to fulfil the role the Commission has in mind for them when it comes to the application of the competition rules.
Firstly, in the course of the last few decades the national monopolies have familiarised themselves with the implementation of the competition rules to an adequate degree. Secondly, the national courts will be empowered to implement Articles 81 (1), 82 and 86 in accordance with the current administration of justice. Nonetheless, it is still extremely important for the Commission to support the national authorities and courts with group exemption regulations, guidelines and notices. Furthermore, cooperation between the national authorities and the Commission, as well as amongst the national authorities themselves, must be strengthened.
As far as the competence of the national courts is concerned, we recommend in this report that specialised courts be set up for dealing with monopolies law proceedings. These are already in existence in certain Member States and they have proved successful.
Entrepreneurs, for their part, fear a loss of legal certainty. In order to guard against this, the enterprises should, in certain cases, continue to have the opportunity of being given prior clarification by the Commission. These are only a few, albeit central aspects that must be taken into account where the modernisation of the European competition rules is concerned. That said, the process is still very much in its infancy. Discussion will continue until such time as legislative proposals are eventually produced. However, I am convinced of the fact that the White Paper has put us on the right path.
A European competition culture has come into being in the course of the last few decades. The decentralisation proposed by the Commission accords with the principle of subsidiarity, which has, in fact, now been firmly established in the Treaty. This leads to increased implementation of the European competition rules at national and regional level, thereby making it possible for the European competition culture to be placed on a broader basis.
Finally, I would like to say that the competition policy reform we are introducing here is a necessity and that it is going to be absolutely necessary, in this context, to clarify that the European Union' s competition policy is an essential pre-requisite to the success of a social market economy. Both the Commission and Parliament must do more than they have done hitherto to get the message across that competition policy, competition between enterprises, and the fact that the European Commission is supervising this, are first and foremost matters which have the interests of the citizens at heart.
Mr President, Commissioner, today we are engaged in an important debate about the European Union' s competition policy. We are debating a highly controversial modernisation proposal for European monopolies law, that is Mr von Wogau' s report, and it is far more controversial than the vote in the Committee on Economic and Monetary Affairs may have given us reason to believe.
I want to make it quite clear that in this specific case I personally consider the Commission' s proposal to be wrong and feel that it remains to be seen as to whether we are truly justified in using the term "modernisation" to describe the content of Articles 81 and 82 of the White Paper, or whether in this case it would be more appropriate to use the expression "retrograde step" . However, we are also discussing the aid report today and the general competition report for 1998, and my contribution to this joint debate relates to the latter.
But, of course, both the competition report and the aid report share common ground in this White Paper. It is all about the need for modernisation and the future viability of the European competition policy. On reading both Commission documents, one learns that 1998 was the year in which the modernisation proposals introduced in 1997 were pursued and even partially completed, which is something our own ongoing parliamentary work has taught us.
Allow me to make two fundamental comments at this juncture. As the competent authority, the Commission, with its logically consistent approach, has again and again served the cause of freedom of competition, not always to the delight of the Member States or enterprises concerned. It should continue along this path. But, Commissioner, none of this is to become less complicated in future - one only has to think of the challenges posed by the enlargement of the Union, the deepening of the internal market, technological progress, globalisation. Indeed, it is not just about modernisation of Community law, more than anything it is about transparency of decisions taken in individual cases, about the possibility of decisions actually being able to implement decisions, for the European competition policy will be dependent on the population' s acceptance, together with that of the political bodies and enterprises concerned.
Only, without transparency there will be no acceptance, indeed there can be no modernisation without transparency. The competition report 1998 is not a bad foundation for this but, in fact, there is nothing that could not be further improved upon. Our motion will give you a great deal of food for thought, Commissioner, but there is one point that I would just like to go into now. Transparency and accountability belong together. I do not wish to call the distribution of competences between the Commission and Parliament into question. The Commission is the executive and Parliament ought to have no desire whatsoever to take on this role, for the sake of its own independence; but Parliament is a supervisory body, and what better forum could there be in which to expound the reasoning behind one' s decisions than a democratically-elected Parliament, indeed an ongoing parliamentary discussion? Here too we should continue along the path we have chosen, strengthening and intensifying it.
There is one thing I would like to make quite clear though. Parliament is a legislative body, but the fact that we have no more than the right of consultation in matters of competition law, of all things, is truly scandalous. Therefore, I would urge the Council and the Intergovernmental Conference to introduce the codecision procedure into legislation in this area. I expect the Commission to exploit every available opportunity for parliamentary cooperation and to involve Parliament in doubtful cases, even given the Treaty status quo. I also expect the Commission to be pro-active in supporting us in our call for codecision in legislative procedures. This will be a good test as to whether there is reasonable cooperation between the two institutions.
With all due respect for the principle of competition, competition is not, however, an end in itself. Competition is an instrument and does not always produce ideal solutions. At the end of the day, one of the fundamental tenets of economic theory is that the market is failing in many respects and anyone who takes issue with this is nothing more than an ideologue. Competition should bring about balance in supply and demand and should provide for the optimum distribution of economic resources and facts. But optimum efficiency does not necessarily come about of its own accord. Framework conditions are indispensable when it comes to preventing abuses, monopolies law being one example. But on the whole, this only serves to prevent abuses; framework conditions alone cannot achieve socially legitimate goals in isolation.
Competition yes, restrictions in state aid where necessary and where possible. However, since state aid forms the lion' s share of the competition report 1998 I would still like, regardless of Mr Jonckheer' s report, to say one more thing about it. It is certainly possible, indeed it must be feasible for state aid to be given to small and medium-sized enterprises involved in research and development for the purpose of educating them in regional and environmental policy. Indeed it must be permissible for state aid to be provided for such purposes, provided it does not lead to unacceptable distortion of competition. This is precisely the area where it is even more important than it is in monopolies and mergers law for decisions to be comprehensible.
It is not just that we should pillory state aid; rather our approach must be one of drawing distinctions and we must assess the different types of state aid in accordance with the extent to which they help to achieve the above-mentioned objectives. My last comment was intended not so much for the Commission as for the Members of the Group of the European People' s Party.
Mr President, Commissioner, ladies and gentlemen, the report which I have the opportunity to propose to you today is an opinion on the Commission' s Annual Report on the state aid in force within the European Union and for which the Community is authorised under Articles 87, 88 and 89 of the Treaties.
The Commission report is essentially a descriptive report detailing the development of state aid in the manufacturing sector and certain other sectors, according to various typologies, such as the method of financing and the objectives pursued. Let me refer you to the explanatory statement for the quantitative aspects of the report and simply mention at this point that the annual level of state aid, on average, for the period under review, is in the order of EUR 95 billion, corresponding to a reduction in the order of 13 % in relation to the period 1993-1995, a reduction which is essentially due to a reduction in aid in the Federal Republic of Germany.
To put it plainly, the level of state aid declared, roughly speaking, is generally stable during the period under discussion and comes to approximately 1.2% of Community GDP or more or less the equivalent, coincidentally, of the Community budget for one year. This being the case, there are considerable disparities between states, which may be measured in various ways, such as, for example, as a percentage of added value and per wage earner. I think it is also interesting to add state aid and Community aid, which may be assimilated in some way into state aid. This clearly shows that it is the four countries which benefit from the Cohesion Fund, among other things, which come at the top of the list.
This being the case, let me now come to the proposals made in the report. We note, first of all, that the committee considers the data, as presented in the Commission' s annual report, to be in too aggregated a form to enable an in-depth evaluation of state aid policy which is simultaneously legitimate, sensitive to national interests and extensive in terms of compliance with the rules of competition, pursuant to the actual terms of the Treaty. The Commission can only collate and analyse the data provided by the Member States. It is therefore down to the states and regions to ensure the quality of the data provided, and our committee considers that additional efforts must be made in this respect.
It is in this spirit that our parliamentary committee for example, has championed the longstanding idea of a public register of state aid, accessible via the Internet. Having better, more detailed information available, particularly with regard to the objectives pursued and the results recorded, must make it possible for the European Commission to itself proceed or to commission in a regular manner studies of the social and economic evaluation of national and regional state aid policies. And insofar as such studies already exist, to publish more openly its own comments with regard to the objectives of the Treaties, which are not only to ensure the competitivity of the European economy, but also sustainable development and economic and social cohesion.
By stressing, primarily, the quality of the information provided, our debate in committee, and hence the report which it is my honour to present to you, avoided a simplistic response in the form of an a priori statement that the level of state aid was, in absolute terms, either too high or not high enough. Most committee members have sought rather to find a balance between, on the one hand, the need to see that both states and businesses comply with the competition rules and, on the other hand, acknowledgement of the value of such aid with a view to contributing to the objectives of the Treaty, particularly, as I have said already, as regards sustainable development, research and development and economic and social cohesion.
This being the case, various amendments to the rapporteur' s initial draft report were adopted in committee, particularly highlighting the need for effective reimbursement of aid found to be illegal as well as the establishment of a league table of results. Seven amendments have been retabled for this plenary sitting. Most of them are an expression of the political differences among ourselves regarding the appropriateness and effectiveness of state aid, in view of the inadequacies, acknowledged or not, of private investment alone, the market failures or inadequacies of the market. There is in particular one amendment, let me point out, concerning the energy sector, which, in my capacity as rapporteur, I see as particularly important.
I should like to conclude this presentation, Commissioner, by stressing two things: firstly, a concern of the members of the committee and, secondly, a demand of our committee. The concern involves the pre-accession process for the countries of Central and Eastern Europe, in terms of competition policy and state aid. This is undoubtedly a complex issue, and one where we should like to see the Commission informing us of the latest development in the matter, particularly in terms of the capacity of the economies involved in the accession process to comply with competition rules and, as far as state aid is concerned, the need, in all probability, to have specific rules on state aid used to assist restructuring of their sectors.
And finally, in conclusion, our demand regarding the future responsibilities of the European Parliament in the matters we are discussing, competition policy and state aid, in the context of the Intergovernmental Conference. As you know, Commissioner, our report argues that the codecision procedure should apply in the case of basic legislation on state aid.
Mr President, Commissioner, my contribution to today' s debate concerns the steel aid code, that is the state aid in Europe granted in accordance with this code and which was assessed by the Commission. There were a total of 27 cases in 1998 and the Commission submitted its own report on these.
The ECSC Treaty is due to expire shortly. Hence, what we must focus on today is the question as to how state aid is to be managed in future. The European Commission' s decisions, which feature in the report, are welcomed by the European Parliament, as is the decision to ask for the money back in specific cases, thus applying Article 88 of the ECSC Treaty. The competitiveness of the European steel industry also forms the subject of the Commission' s most recent communication, which we have not yet debated in Parliament.
As in other sectors, the general ban on state aid according to Article 87 (1) of the EC Treaty also applies to the iron and steel industry. According to this article, state aid is irreconcilable with the common market, in principle. Exemptions are only permitted in precisely defined cases. Under Article 88, the Commission is obliged to supervise state aid. In 1998, the largest case concerned the supply of company capital totalling EUR 540 million to the PREUSSAG in Germany. Furthermore, the Member States must give the Commission advance warning with regard to their intentions concerning state aid.
The rules pertaining to the steel industry were drawn up on 18 December 1996. These stipulate that state aid can only be awarded to the steel industry in particular, precisely-defined cases i.e. those involving aid for research and development, aid for environmental protection, social security to ease the closure of steelworks and aid to help non-competitive enterprises cease trading altogether. In addition, there is a special provision of up to EUR 50 million for Greece.
However, there were obviously problems with the practical administration of the steel aid code over the past few years that were not brought fully to bear in the report. As far as Parliament is concerned, it is important for us to waste no time in getting down to a debate on the regulations that are to succeed this state aid code once it has expired. There must be no watering-down of the existing principles underlying the steel aid code. No one wants an unimpeded subsidy competition in Europe. This would be to the considerable disadvantage of the internal market, regardless of the fact that the steel industry has undergone consolidation in the past few years. Consequently, Parliament believes it is necessary for the steel aid code to be amended in the light of the industry' s claims about unequal treatment, and for the Commission to provide the Council with follow-up regulations.
We all know that so far the Council has dragged its feet with regard to follow-up regulations of this kind. The reason for this is that people are under the impression that once the steel aid code expires, they will be able to do their own thing again without the inconvenience of the European Commission' s supervision. We therefore demand that once the Treaty expires, steel aid must be regulated by a Council regulation according to Article 94, for that is the only way to create the necessary legal validity and clarity.
This is the only way to enforce the strict ban on all aid not covered by the code. A Council regulation that is directly applicable law must also be observed by the regional governments. What we need to avoid doing in the future is compromising competition conditions and disturbing the balance in the markets.
We also need to criticise the Commission' s practice of approving multiple aid packages for steel enterprises which in their view, do not fall within the categories of the code, even given the fact that the European Court of Justice approved this unequal treatment where certain individual decisions were concerned. The Commission will be called upon, in a report that has yet to be compiled for the year 1999, to give a detailed explanation of its active role in the elaboration of restructuring plans and approved exemptions, thus enabling a proper assessment of the overall situation to be made.
Once the Committee on Economic and Monetary Affairs has adopted the draft report unanimously with two abstentions, I would ask that we make full use of this opportunity, which we have ourselves created, in plenary sitting.
Mr President, ladies and gentlemen, the internal market is not complete. Subsidies, monopolies and barriers to competition are still impeding markets and development alike. National governments provide subsidies and promise that this is the last time, but then it happens again. Subsidies distort allocations, both within and between countries.
A successive phasing out of State aid is required, and more and more markets must be opened up to competition. This applies to those which have been turned into monopolies, both private and public. Public monopolies are, more often than not, phased out reluctantly. Increased competition and newly established organisations should be able to provide significant benefits in terms of welfare, including within the spheres of education, health care and social services. Public monopolies must be replaced by competitive structures. Europe must be modernised, made more entrepreneurial in spirit and adapted in such a way that it becomes a more competitive environment for consumers and companies. Effective competition pushes prices down and raises standards of living. It is precisely upon price levels that consumer policy has failed to focus sufficiently. In fact, competition policy and consumer policy belong together.
The internal market is the basis for our work. Its legislation is to apply equally to all, to large and small countries alike. A systematic survey of the various national regulations is needed if barriers to competition are to be dismantled. The EU' s own regulations too may therefore need to be analysed.
The new model now being tested by the Commission ought not to lead to a process of nationalisation pure and simple which would undermine the established competition policy. In order to be effective, it must be well anchored in the Member States' national authorities. In six months' time, it may be appropriate to carry out an analysis of the outcome and also to look more closely at the new situation' s effects upon the Commission' s role. The question of how best to make further progress has so far been solved through the idea of holding an inter-institutional congress which will open up an unbiased debate adopting a broad perspective and involving representatives of different interests. This will provide the opportunity to establish new principles or to return to the more radical changes which have been discussed. There will also be the opportunity to find new common solutions and to analyse amendments from the committee debate.
The law must be correctly applied in matters of competition. Wrongly applied competition policy may cause losses in the legal sphere and interfere with the right of ownership, which is an important and basic principle we should stand up for. We have a quite exciting debate in front of us. A conference where the issues are properly debated will make it possible to straighten out misunderstandings, at the same time as perhaps improving upon certain points.
Parliament and the Commission can together increase their efforts to achieve an effective competition policy and so create new opportunities and new resources for our citizens. In fact, in my own constituency of Stockholm, we have many good local examples of increased supply and improved quality which have arisen precisely because of exposure to competition in areas which were previously total monopolies.
We would encourage a continuation of the open debate which has been strengthened in the course of consideration of the reports by Mr von Wogau and Mr Rapkay. We hope that the legal points of view will also be accorded the importance which is only reasonable in a state based on the rule of law.
Mr President, as a new Member I am pleased to be able to make my maiden speech here today, even though there has been a delay. I would like to begin by thanking the rapporteurs Mr von Wogau, Mr Langen, Mr Rapkay and Mr Jonckheer, as well as the Commission, for their excellent cooperation.
Competition is certainly fundamental to the social market economy and European competition policy is a success story; take the energy and telecommunications sectors, where there has been a demonstrable lowering of prices and improvement in quality of service. All this is to the good of the consumer. But we have now arrived at a point where we need to develop competition policy further. The Commission has put forward a new White Paper on this containing two key points: dropping the obligation to notify and retrodisplacement of law enforcement. Dropping the obligation to notify will mean less red tape and administration costs, at any rate. At the same time, this change of system will also lead to more onus being placed on the individual in the business world, of course. It will no longer simply be a case of submitting papers and having them approved; for one thing, each person will have to take responsibility themselves, and that is probably why there is unease about this in other quarters. However I believe that we should use this opportunity for Europe to set down a marker for less red tape.
The second point relates to the retrodisplacement of law enforcement. If we are to create a culture of law in Europe, then there is no doubt that the law must be applied not only by the Commission, by central bodies, but also by national authorities, by national courts. We are not discussing the fact that although every EU law is only ever decided on centrally, it is precisely the adaptation phase where we will experience a lack of legal certainty. It will certainly be necessary to develop an instrument for this in the anticipated legislative procedure that will enable enterprises to enjoy legal certainty and to have recourse to the Commission in this matter. The way to a European monopolies commission must be kept clear, something that will certainly form a subject for future discussion. But we need there to be more transparency in the competition policy. Parliament must have more involvement and I also believe that if we were to introduce a register in which we could ascertain what state aid is being granted, then this would encourage the Member States to be more disciplined.
However, when it comes to what the future holds for competition, there are two issues dear to my heart. One is subsidiarity. We all hold the view that competition is vital to the economy and requires there to be efficiency, and I believe we should also permit competition in the regions. Competition between the regions will certainly strengthen rather than weaken the European Union. I would cite, by way of example, the issue of job creation schemes, savings banks and regional banks, and Gütesiegel. Here, a region has, by its own efforts, created a means of marketing its own products. This own initiative must not be destroyed by European intervention.
I believe there is also a need to raise the de minimis regulation. We should do everything within our power to force the regions into a situation where they have to compete with each other. My second point relates to discussion about competition and the social market economy, although I am not going to talk about market failure just now. I have already referred to the regional and savings bank sector, but I would just like to focus on a matter one hears again and again in certain quarters. These days, someone who lives in an old people' s home is accommodated within the social field. However, I could also regard them as a customer, and I believe we should enter into rather clear and timely discussion on the ways in which the social field, that is evolved structures, stifle competition. Apart from that, I could refer to any customers, any sector, as customers, and thereby have a highly destructive effect on social fields.
To conclude, I would just like to say something on the principle of subsidiarity. I believe it to be of vital importance that where Member States allow regions and local authorities to raise taxes, they should continue to be able to do so and not be subject to across- the-board regulation by Europe.
Thank you very much, Mr Radwan. I would like to congratulate you on what is referred to in German parliamentary-speak, inappropriately in your case, as a maiden speech.
Mr President, Commissioner, I am speaking on behalf of my fellow Member, Robert Goebbels, who is unable to attend due to a political commitment.
Within the Committee on Economic and Monetary Affairs, the Jonckheer report has given rise to bitter controversy on the subject of the operation of the market. A slim right-wing majority succeeded in removing any reference to market failures. Even if the majority in this House were to adhere to this ultraliberal idea of a supposedly perfect market, it would not make any difference to the real world. Economic relationships in the real world adequately demonstrate that eliminating all public intervention in the market does not in any way bring about perfect competition and the optimum distribution of resources. While, since the dawn of time, the market has been the key forum for human interchange, it has never been perfect. The market favours the short term and immediate profits. On the market, the balance of power between supply and demand are generally to the detriment of the weakest parties, consumers and workers. In order to function, the market needs rules. The necessary and valuable spirit of initiative must be offset by a sense of responsibility towards society. We European Socialists are in favour of a market economy with a social purpose. The market is not an end in itself; it must help to improve the human condition. The European Union or individual States must not take over from economic operators, but public authorities must define the rules and objectives which enable the economy to develop in a sustainable fashion. Finally, aid can enable restructuring, offer training, save jobs and thus know-how. The main objective of the Union' s competition policy cannot be to reduce the overall level of aid. This aid must be aligned with the objectives of the Union, particularly economic and social cohesion, sustainable development and research.
The Commission must track down the illegal aid and the aid which actually hinders the internal market. It would be a serious mistake to eliminate all public aid. The Internet is not a product of the market, but the result of research financed by the American army. The World Wide Web, which has enabled the meteoric development of the information society, was developed by CERN in Geneva, once again with public aid. The German Government' s intervention to save the Holzmann group was criticised as an unjustifiable constraint upon the market economy. President Duisenberg even attempted to attribute the weakness, the entirely relative weakness of the euro in relation to the dollar to this state interventionism. I did not hear Mr Duisenberg criticising the intervention of the American monetary authorities to save the hedge fund, LTCM. Wishing to save 60 000 jobs is, apparently, a sin against the market, but saving capital does not seem to present any problem for the advocates of the free market.
Public monies are used in order to repair the damage caused by international speculation, as was the case in Mexico, Asia and Brazil. Human labour, on the other hand, is considered to be a simple factor in the equation. We Socialists reject the liberals' naïve optimism on this point. We want a true culture of competition in Europe. The state hand must still be clearly seen to regulate the market and the Commission must act as judge.
Mr President, Commissioner, I want to begin by thanking Mr Rapkay for a good report and constructive cooperation. I want to thank you, Commissioner Monti, for your outstanding cooperation and I want to tell you that, as we enter the new millennium, you have an especially important role. It is your job to tidy up the mess left by national governments. These may well have grand visions when it comes to competition policy, but their capacity to wreak havoc seems boundless. Let me mention the latest examples we have seen: Holzmann, a company which receives considerable aid from the German Government; sawmills in former East Germany; and, especially, aid to shipyards. These are three areas in which many Danish companies are experiencing major problems and are being squeezed out of their markets. I want to say to Mr Poos that I very much agree with Mr Duisenberg that these examples show that some EU Member States are not in a position to restructure their economies and, to that extent, are helping to undermine the value of the euro.
The Group of the European Liberal, Democrat and Reform Party has tabled 80 amendments in the committee, all concerning state aid. These are amendments which we believe will lead to transparency and openness, which is very important with a view to making the internal market work. I should like to take this opportunity to thank my colleagues on the committee for supporting the amendments tabled by the Group of the European Liberal, Democrat and Reform Party. As I say, our amendments concern transparency, and I should like to emphasise the amendment which urges the Commission to propose uniform criteria and conditions for the type of state aids we consider to be lawful, specifically in order to ensure that companies can predict what their situation will be.
Another issue is that of what we are to do when state aid is declared unlawful. How do we ensure that unlawful state aid is paid back? At present, there are no common rules in this area, and we vigorously urge the Commission to make a point of harmonising the rules on repayment. This is the way forward if we are to ensure uniform conditions of competition.
Finally, we propose keeping both a register, as mentioned by a number of my fellow MEPs, and also a scoreboard showing where the Member States at present stand with regard to state aid. You have shown us the way, Mr Monti, with the single market scoreboard. It was this which inspired us to propose the same thing with regard to state aid.
I very much hope that you, Commissioner Monti, will support these amendments, and I look forward to your comments and to finding out where you stand on this matter.
To conclude, I want to welcome the Commission' s XVIIIth Report on Competition Policy, on which, once again, a good deal of work has been done. But, as I have already mentioned, our overriding objectives ought still to be those of transparency and openness. There is still a need to tighten up in the areas mentioned, and there is therefore good reason for continuing to work resolutely towards solving the problems concerning the lack of transparency and openness in the area of state aid. This is especially necessary in relation to the forthcoming enlargement of the Union, and I should like to thank Mr Jonckheer who, in his report, has considered very thoroughly the problems associated with enlargement and with ensuring that the applicant countries are able to meet our criteria, as well as with ensuring common conditions of competition. As Liberals and Greens, we clearly have different opinions on how the world should look, but we are well on the way to agreement as to our objectives, and we shall try to find reasonable solutions to our problems.
Mr President, Commissioner, there are just two questions which must be answered. Are state aid to business or inter-company agreements legitimate in a market economy, and who must supervise these exceptions to the absolute rules of the market economy?
Regarding the first point, we say quite clearly that, in order to take into consideration the requirements of sustainable development which the European Union has endorsed, it is essential that, in some instances, there is state aid to businesses, be it in the form of tax exemptions, special taxation or even direct aid. It is also legitimate for there to be inter-company agreements and voluntary restraint agreements, since all these agreements make it possible to reduce the detrimental effects of competition on social or ecological requirements.
So our clear response is that, yes, such aid and such agreements are legitimate, but we say that every single one of these agreements must be expressly justified. The von Wogau report proposes referring supervision of the legitimacy of individual cases to national level. We feel this is relatively dangerous, but all the same we shall vote in favour of it because we recognise that the Commission cannot do everything. We demand that the greatest possible transparency should be in place and that greater powers of investigation be granted to the Commission in order to check the legitimacy of such exceptions after the fact.
Mr President, once again we are debating the European Union' s competition policy. But let us stop to consider the circumstances in which this debate is taking place and the conclusions to which it should bring us.
The overriding features of today' s economy are massive mergers and acquisitions involving huge companies with a market monopoly and the emergence of frighteningly powerful multinational groups. Should we not be discussing this issue? We need a competition policy which can and will introduce controls on the activities of these private-sector monopolies. Certain sectors of European industry, such as the shipbuilding industry, air transport and the steel industry, which have been hard hit by existing competition policy, have suffered tremendously. They have lost their status, and a significant slice of the world market and hundreds of thousands of workers have been made redundant. When will we debate that? The scandalous concentration of power in sectors of strategic importance is giving speculative multinational groups economies the size of entire states, and Member States of the Union at that.
And yet, we keep on weakening the public sector and we are ready and willing to tighten competition policy yet further by qualifying public procurement contracts placed with public-sector corporations as state aid. At the same time, unemployment is spiralling as a result of the loss of hundreds of thousands of jobs. Workers are facing a massive attack on their employment and social rights. Consumers see their standard of living being eroded, poverty spreading and the public sector and production base in most countries in the Union being dismantled and dissolved in the name of unadulterated and catastrophic competition, in the name of the absolute market economy and the promotion of the monopolistic interests of big business. We consider the competition policy to be responsible for all this and are totally opposed to it.
Mr President, Commissioner, in the course of this pivotal year, prior to the changeover to the single currency, the Commission has deployed every effort to ensure the birth of the euro in a favourable environment. The competition policy has, as far as these resources permitted, contributed to this event. For our part, we remain staunchly opposed to the single currency which, far from bringing us the advantages and flexibility of a shared currency, imprisons us in an artificial straitjacket, which has been imposed on the peoples of Europe.
Having said that, governing means planning. It also means being responsible and, in this new context which has been forced upon us, competition law naturally has an essential role to play. In this area, the Commission has given priority to a number of routes of action: acting on the structure of markets by actively combating anti-competitive practices, by refocusing its departments' supervisory activities only upon matters with a manifest Community interest and by affirming its intention to modernise competition law.
As regards state aid, it is essential to ensure that regulations are not made more complex, and the introduction of a public register, where all aid would be recorded, does not seem advisable to us since this onerous commitment would quite naturally run counter to the attempts to simplify bureaucratic constraints.
Finally, on the subject of modernising the implementation of Articles 85 and 86 of the Treaty, we do not think that decentralised application would necessarily be going in the right direction. The Commission is, in fact, retaining not only the power to take matters out of the jurisdiction of national authorities, but clearly obliging the national jurisdictions to avoid disputing the decisions of the Commission at all. National states would thus become the secular arm of the Commission regarding observance of the application of rules which they do not control.
In conclusion, I would say that while some measures are heading in the right direction, we shall of course remain vigilant in order to prevent the snowballing of Federalism which, if it were realised, would be to the detriment of Europe and the sovereignty of the states.
Mr President, Commissioner, we have a basically positive view of the Commission' s White Paper on competition, particularly as regards the abolition of the system of notification and authorisation, but we are also puzzled by several things. First of all, there is a risk that the decentralisation of powers, though necessary in many ways, will cause an abnormal increase in competition-related initiatives, and that some people will be tempted to use competition law, not as a means to be resorted to when all else fails, of ensuring the smooth and predictable functioning of the markets, but for the purposes of as an instrument for economic and industrial policy, planning and interference with the natural workings of the markets themselves, or even for protectionist purposes. In this respect, we should heed the words of von Eieck, and doubtless also those of the great Italian liberal Bruno Leoni, who warned precisely against the risks of an abnormal increase in anti-competition policies.
State interference in the economy is, even today, still to blame for the most serious hindrances placed in the way of the market, competition and freedom of choice for European users and consumers. There is State aid for businesses - we have already discussed this, there is still a strong public presence in the economy - it is estimated that the Italian Treasury controls 15% of stock exchange capitalisation; governments and central banks place obstacles in the way of mergers and acquisitions; and there has been much talk in recent weeks about Vodafone' s bid for Mannesmann and the bailout of Holzmann.
Finally, Commissioner, we cannot forget that large sections of the economy are still firmly in the hands of the state, ranging from state television, which is funded on a mandatory basis by the taxpayer, and the Post Office, to some compulsory insurance schemes, including health and social welfare systems, which are managed by inefficient state monopolies which leave no-one but the wealthy user with any other option.
Commissioner, I am quite familiar with the constraints imposed by the Treaties, but I believe that, it must be emphasised once again that the European economy is finding it hard to compete with the American economy, especially because of insufficiently open markets and a lack of genuine competition. What is being done may well be very important, but it is still not sufficient.
Mr President, we are holding a special debate: on competition policy and state aid, the government' s right and left hand, so to speak.
Whilst the EMU criteria are forcing Member States to curb expenditure, the high level of state aid to industry has so far remained in place.
This is understandable, because it is highly likely that Member States which start to cut back on state aid will cause companies to leave, with adverse effects on employment. But, at the same time, this is not understandable because bad management and non-viable jobs should not be funded by taxpayers' money. In principle, only horizontal regulations are permissible because they do not distort, or hardly distort, competition. The rapporteur' s Amendments Nos 6 and 7, therefore, deserve our support.
Amendments Nos 1 and 5 make reference to the phenomenon of market failure because the market instrument in itself does not result in the ideal society. Vulnerable people find themselves hardest hit. Market forces must be employed in a sophisticated manner to do full justice to the responsibility of citizens and companies. If this comes to nothing, then the government has to step in.
The Commission' s White Paper on modernising competition policy seems more like a discussion paper. The plea in favour of decentralisation in order to lighten the load within the Directorate-General on Competition is a kind gesture, but the way in which the Commission would like to carry this through would lead to the judiciary being stretched. This would be at the expense of legal certainty within industry. Does the pressure of work within the Commission really decrease when national judges are required to report to the Commission? What is the Council' s opinion on this and is the Commissioner prepared to completely reconsider these points?
Mr President, a White Paper, by definition, is not something you can take or leave. It is there to generate reactions and the White Paper has certainly succeeded in doing that. It forms a sound basis for discussion and is to be welcomed in this sense. I understand where the authors are coming from and I share their views. I also assume that you, Commissioner, want to honour the reputation of, and the work put in by, your predecessors and that your offices will pursue the same objective. I cannot imagine the Commission taking initiatives in order to de-Europeanise or re-nationalise in a thorough manner, but I have my concerns and questions nevertheless.
Firstly, these relate to the coherence of the policy' s application. In general, I am a great defender of cultural diversity but not in terms of competitiveness within the internal market. The internal market needs a uniform competition policy, not only in terms of concept, but also in terms of application. It is true, there are some European regulations and interpretative statements on the way. The Commission is also said to have the right of evocation and can give guidelines to the national competition authorities. But I still wonder if we do not run the risk of ending up in a kind of Echternach procession where we will have to take one step back before we are able to take two steps forward. So, I would like to hear more about how the Commission will guarantee this uniform application in practice and whether you yourself consider the courses outlined from point one hundred onwards in the White Paper to be feasible.
Secondly, I understand the worry of industry regarding legal certainty. Many dossiers are currently being filed with precisely this concern. This instrument will fall by the wayside in future. In the White Paper, you state that the Commission will still issue particular orders which can be used as guidelines, but what will your criteria be for granting such orders one day but not the next?
Thirdly, I would like to know whether the Commission has looked into the effects its new approach will have on industrial strategy. I have particular concerns regarding the fate of SMEs which will lose part of their legal and financial protection, as is already the case, one has got to admit, within the new vertical group exemption for the distribution sector.
Fourthly, I would like to be informed of why the Commission does not choose to apply the invalidity penalty in the case of evident infringements of the competition rules.
Fifthly, with the pending enlargement, I wonder whether the candidate counties will be able to play our game. They are still in training, as it were. What guarantees do we have that they will grow into first-class players in the league of the internal market?
Sixthly and lastly, I would remind you of a point that I have already raised in my report on vertical restrictions, namely the legal privilege of company lawyers. If the Commission implements the White Paper objectives, it seems to me that discrimination within the internal market and between external and internal legal advisers will become more pronounced and hence even less acceptable. Is the Commission considering taking any action to allow in-house lawyers in all Member States legal privilege?
Commissioner, I am asking these questions as a defender of the internal market and I hope that, in this sense, we are all partners and that the discussion between these partners does not remain sterile but can bear fruit.
Mr President, I would like, in beginning my speech regarding the White Paper, to congratulate the rapporteur, Mr von Wogau. The fact that the Group of the Party of European Socialists is very much in agreement with your report is clearly demonstrated by the fact that only one amendment has been presented during this procedure.
We are, therefore, in agreement with the report, Commissioner, as well as the broad outlines of the White Paper.
Since the Treaty entered into force, Community law on competition has been one of the tenets of Community policy. After almost forty years of being in force, these rules were beginning to show signs of exhaustion. For this reason, modernisation was essential. That modernisation came to be particularly necessary for five reasons. Firstly, the authorisation system; secondly, decentralised application; thirdly, procedural rules; fourthly, judicial application; and fifthly and finally, excessive red tape.
The system of individual approvals needed urgent reform, as was unanimously requested by specialised companies, academics and lawyers. I have not attended a single forum of specialists in competition law which has not requested a change to the system. A system, such as the current one, which is capable of making so few decisions, be they approvals or prohibitions, is something less than a valid system.
National competition authorities were able to apply Articles 81(1) and 82 for some time. However, they could not apply Article 81(3), which, to a certain extent, prevented the coherent application of Article 81(1). You will know that there are currently two preliminary issues before the Court of Justice, both brought by German courts, which question the feasibility of applying 81(1) without being able to apply 81(3). A reform of this point was therefore also necessary.
The procedure in the field of competition is basically contained in Regulation 1762. The voices in favour of its amendment were unanimous. The fact that it did not establish a genuine procedure, that it did not establish time limits, that it did not regulate access for interested parties to the files, or that the right to defence was not properly recognised, were factors which led to the unanimous demand for reform.
The Court of Justice accepted some time ago that Community competition law could be applied by the legal bodies of the Member States and in 1994, the Commission published a communication on this subject. It was therefore necessary to facilitate this approach.
One of the most frequent criticisms of Community competition law is its excessive red tape. As a consequence of the continental legal tradition, consideration of whether certain agreements are anti-competitive or not depends more on an analysis of their clauses than on their effects on the market. It was therefore necessary to introduce an economic analysis.
The White Paper intends to resolve these problems and we therefore support these proposals.
It is also true that we note certain deficiencies which have come to light in the report. Amongst these, firstly, is the fact that, despite trying to modernise Articles 81 and 82, Article 81 and not Article 82 carries exclusive weight. At the moment, with inter-company agreements and the privatisation of monopolies preserving dominant positions and even consolidating them, the combating of abusive conduct is becoming particularly important. Secondly, Regulation 1762 must be repealed and replaced with a new regulation. For these reasons, we are going to vote in favour of the report.
However, if some of the amendments are accepted, particularly those presented by the PPE-DE Group, we would consider the report to be stripped of its value and to have become an inconsistent document, lacking in rigour and, in that event, we would reconsider our support.
Mr President, amongst the various issues being dealt with in this joint debate, I would like to comment on the one mentioned by Mr Berenguer, that is to say, the modernisation of competition policy, which is the subject of the Commission' s White Paper.
Frankly, I believe that this modernisation has been satisfactory. Through his management, Commissioner Monti achieves good results, as did his predecessor and, clearly, he has established a guarantee which, in parallel with the creation and development of the European internal market, has been capable of establishing the corresponding corrective measures so that the market economy within the Union may work adequately, without the distortions which we economists know may arise when the market is enlarged, as has happened in the European Union since 1993.
If it functions well, if we are satisfied, if the Commission has basically acted correctly, why the need for the modification? Various arguments have been presented in its favour. Mr Berenguer made a very accurate analysis, justifying the need and the relevant reforms for improving the dynamics of competition, but my concern is to ensure that the standards and criteria which will be applied through the corresponding administrations in the Member States, are truly identical in all regions. Because, if this is not the case, we will be faced with the paradox that the Commission itself will introduce elements of unfair competition into the functioning of the European internal market. In that event we would not have moved forward, but rather backwards, in the application of competition policy in the Union.
Mr President, I would like firstly to express my appreciation to the Commission for the improvement represented by the XXVIIIth report on competition policy in the Union, when compared to previous reports. I would also like to highlight the work carried out by the rapporteur, Mr Rapkay, who has dissected this dense and comprehensive text in such a concise way. I would also like to fully support his comments on the need to allow the regions - such as the Basque Country, which I represent - a margin for action, by virtue of the principle of subsidiarity.
Nevertheless, I cannot forget the numerous criticisms, both from Member States and from market operators, which, given the broad margin for manoeuvre and discretion enjoyed by the Commission in its evaluation of specific cases, maintain that they suffer from legal insecurity in the absence of clear rules allowing interested parties to anticipate the position of the authorities and thereby make feasible requests for aid aimed at the promotion of economic activity and employment, the planning of company mergers etc.
The only guarantee has been to seek prior favourable approval, through individual cases, which will take more than six or eight months to resolve, an excessively long period, which simply leads to problems of a lack of flexibility, affecting the generation of wealth and employment.
I therefore believe that something is missing and I suggest that we establish more regulations, lay down clear rules, which will benefit all of us: businesspeople, investors, workers and the citizens in general.
Mr President, I would like to stress that, in an age of significant technological changes - just look at what is happening in the information technology sector and other sectors such as energy and transport - safeguarding competition will be of fundamental importance for our future.
From the point of view of economic growth, and therefore of increasing employment and wealth, safeguarding a competition policy in the Member States is becoming a crucial factor, and one that is certainly very important for our future. This is why I give this report my full support. Recently, I have noticed that the Commission has been working hard to ensure that this principal is respected in a proper and effective manner, precisely in order to safeguard market flexibility, both for products and for services. I would emphasise that this is going to be extremely important for our future, for Europe' s economy, and, above all, for the protection of our wealth and technological development in Europe in general.
Mr President, for British Conservatives the efficient and uniform application of European competition policy is at the core of achieving an effective single market across the whole of the European Union. It therefore follows that any proposal which suggests major reform of the machinery for competition policy enforcement must be closely and carefully examined. The truth is that the single market is not yet complete.
During my six months as a Member of this Parliament, I have become acutely aware of the determination of many Members to drive forward what is described as the European project. We daily hear the need to promote a wider and deeper Europe. But all this, in effect, is so much rhetoric when we look at the national, regional and local obstacles which continue to block the operation of a true European single market. That is the context in which I want to consider the Commission's proposals.
I should like to make it clear that we have the greatest confidence in and respect for Commissioner Monti. We look to him as the man to root out cartels. But he would recognise that, as for everybody else, we have to consider his particular proposals and subject them to rigorous examination. That is something that has been done by our rapporteur on the Committee for Economic and Monetary Affairs, Mr von Wogau. I want to congratulate him, sadly in his absence, for the thorough and rigorous way in which he has undertaken the preparation of his report - and also for putting up with my being such a thorn in his side! He mentioned earlier that the report was carried with a significant majority but not with my support. So although I may not share his conclusions, I believe he has illustrated in his report many of the issues which the Commission must address.
The first is the potential for renationalisation of competition policy. I know that the Commission is set against this, but the potential exists. I remain worried about the capacity of national courts and the capacity of the national competition authorities. I remain worried about the whole operation of the judicial process. I asked Commissioner Monti the other day what happens if he proves to be wrong and there is an effective renationalisation. Mr von Wogau said we can look to the European Court. Well, we in Britain are looking to the European Court at the moment. We find that the European Court is not able to provide us with interim measures in a certain dispute that we have with France at the moment, in which we have the support of the Commission. Unless anybody thinks that this is merely a nationalistic point, in the Factortame case, in which the British Government was the defendant, it took ten years for the European Court to give a ruling. So, judicially, something needs to be done. I ask the Commission what can be done to speed up implementation in this particular area.
In relation to legal certainty, I endorse the point made by Mrs Thyssen. It is important that business has legal certainty. I mentioned this again to Commissioner Monti recently. He said we must not always be carried along by lawyers. I must declare an interest as a lawyer but also as a former competition minister in the United Kingdom. We all have, as it were, our histories to live with, but it is important that business has legal certainty.
I would also ask the Commission whether an analysis has been undertaken of the implications of this change for business: a cost-benefit analysis of the sort that is now becoming so much more European policy. I know there has been an analysis of the implications for the Commission of the change. We have been told how, currently, people's time is being wasted and that the changes, therefore, could be beneficial. But I really feel that, in the circumstances, we want to know what the implications would be for business.
Finally, we, as British Conservatives, are looking for a change in direction, towards the development of an independent competition authority. I would like to hear what Commissioner Monti has to say about that.
Mr President, the European Union' s competition policy has been of central importance since European integration began. It is an integral part of the tension, inherent in the very concept of European integration, between solidarity and cooperation between Member States, with a view to creating a better and more efficient environment for the people and the economy, and competition, which should provide incentives to improve the competitiveness and future viability of the European Union as an entity.
It is therefore with some justification that competition policy is one of the most important policies. We can be proud of a European competition culture, for it is this that will make the social market economy a reality. We can be proud of monopolies and mergers supervision. However, we must be vigilant in the face of global operators, against whom nation-states are no longer able to impose limits. That is why we should bear in mind what was said by the French writer Vivienne Forestier, who described the state of the world in terms of the economy' s reign of terror. Society is surrendering itself to the economy. That is precisely what we do not want in the European Union. We are aware that in this age of strategic alliances and millennium mergers - in 1998 USD 2 400 billion was paid out in connection with take-overs - restrictive practices are being held in check, not just by our own rules but also by bilateral cooperation with the USA or Japan, or others, until we get the international competition law we so badly need.
European competition policy, as we very often forget, is not just important for fair competition as such, but also for prices, growth and employment, and hence for the public. In common with the other Members, I call for Parliament to have codecision rights where competition law is concerned. It is essential that this long overdue step be taken.
It is also important to underline the connection between competition policy and consumer protection. I welcome the fact that Commissioner Monti wants to make progress in this area in the dialogue with the European Parliament, as he does in the dialogue with non-governmental organisations, consumer protection associations and the public. Greater transparency will also help to achieve public acceptance of decisions relating to competition policy. Then it is possible to understand that, for example, lower electricity and telecommunications prices are due to European competition policy, and Brussels should not be pilloried when aid decisions are taken which are, of course, bound to cause problems at a particular moment in time or in a local context.
It is particularly important for there to be clarity in relation to competition rules in view of EU enlargement. Emphasis must also be placed on the fact that a state aid policy - and the Jonckheer report makes this very clear - must continue to afford each state the freedom to define and organise the tasks of the public sector and ownership structures on an independent basis. At the same time, it must be made clear that aid can serve a useful purpose, with a view to offsetting the deficiencies of the market and furthering Community objectives.
A word on the White Paper: the revision of Articles 81 and 82 represents a change of direction in monopolies policy. I am opposed to this, unlike the majority of this House and indeed the majority of my own group, because I believe that, in competition policy terms, the directly applicable exception system is in every sense inferior to a system of prohibition unless certain conditions are met, and I believe there is a threat of renationalisation. The system currently in force creates transparency, affords enterprises legal certainty and has, without a shadow of a doubt, led to discipline and acted as a deterrent on account of the notification requirement. The problem of overwork highlighted by the Commission is not a sufficient reason for making radical changes to the legal system. Indeed, it is debatable whether this could be carried through at all without amending the Treaty.
Mr President, I am very glad that Mrs Randzio-Plath mentioned the very important context of our debate because up until now no other speaker has done so. The advent of the euro at the beginning of last year unleashed enormous competitive forces within European business which are being met by a merger wave of quite unprecedented proportions. For example, the figures for last year now show that the total value of mergers in the European area was EUR 1.4 trillion, which is seven times the level of merger activity at the peak of the last European merger boom in 1990.
This poses enormous challenges for competition policy, which I hope it will be able to meet because, for certain, many of those mergers are going to be designed to protect profit margins of the businesses from competition rather than merely to enhance productivity and make those businesses able to operate on a bigger scale. Commissioner Monti and his colleagues have a tremendous challenge ahead of them and our worries in the ELDR Group are that there should be no weakening in the thrust of competition policy either in the examination of mergers or the monitoring of restrictive practices. Delegation to national authorities is all very well but we would emphasise what Mr von Wogau said in his report on the need for regular monitoring of national authorities to ensure that there is no slippage in the European element, and, particularly would ask the Commissioner to reassure us that there would be random checks on that.
Mr President, in the limited time I have, I would like to express my support for the work carried out by all the rapporteurs and my agreement with many of the things which have been said here, in particular by Mr Jonckheer, who criticised the excessive gathering of information and the lack of transparency and socio-economic balance in the granting of aid. I also agree with the criticism that no emphasis has been put on the implementation of Article 82, especially when we are witnessing abusive conduct in a context of market concentration.
As a Member for the Basque Country, I would like to express my total support for the implementation measures for fair competition in the market. I say this in case there is any doubt about the criticisms which we have directed at the Commission in general, and Mr Monti, in particular, for its persecution of the incentives to Basque companies and the fact that it considers them to be state aid.
Our discrepancy stems from the fact that the Commission continues to misunderstand the character of the general system and the co-responsibility of our arrangement which gives our Basque fiscal rules the same nature, foundation and aim as the rules of the Member States of the Union, and that they are applied in a general way to all tax-payers who, by virtue of points which fall under an external system of law, are subject to those rules.
Mr President, Commissioner, competition is exactly what we need. We need competition if there is the least unemployment, for a smooth-running healthcare system, for social justice, for high social standards, and, of course, we also need - these are competition criteria to do with the economy - business management competition so as to achieve highest-quality products, equal market access conditions for all enterprises, and environmentally-friendly products. In other words, we must succeed in linking the competition criteria that are necessary to the economy with those relating to managerial economics. I often have the impression, unlike the country I come from - former East Germany - where economic competitiveness is prized above all else and competitiveness relating to managerial economics is disregarded, that very often the reverse is the case; society thinks almost exclusively in terms of managerial economics. I say that as an entrepreneur who has a vested interest in this. But a system cannot function in this way: it will only work if the two aspects go hand in hand.
I will give you an example: the European Union was right to support the Grönitz steelworks in Brandenburg, although out of 5 000 jobs only 700 remained. But these are competitive jobs, for this steelworks is now the number two tool steel manufacturer in the Federal Republic of Germany. Anyone who would jeopardise production at this steelworks on principle, by demanding the return of the aid that was granted at the time, would not just place the steelworks itself in jeopardy but also one of the region' s employers that small and medium-sized enterprises are, of course, dependent on too. It goes without saying that that is not what the European Union' s competition policy is designed to achieve.
If we want there to be competition then we must establish this link between the requirements of the national economy and the pre-requisites of managerial economics. Indeed that is the only way to build up regional economic circulation in the under-developed regions that will protect people' s social welfare and boost purchasing power. To that end, we must also make it our business to take more account of demand-orientated economic policy as opposed to one focusing heavily on supply.
Mr President, ever since I was elected to this Parliament in 1994 I have never witnessed a report which had such anti-Irish sentiments and overtones as the Jonckheer report which we are debating today.
I would like to quote verbatim from the report: "State aid per capita is highest in Italy, Germany and Ireland. Ireland clearly is in the lead when national and Community regional and social funds are put together." I believe that the rapporteur is simply playing with figures. I find it difficult to understand how he can index regional and social funds into this mathematical equation. I should like to remind the Member that the European Union has agreed to the new regional aid guidelines for the period 2000 plus. This was merely an extension of the policy objectives to complete the internal market within Europe. Regional disparities must be overcome if the internal market is to succeed and prosper.
I welcome the fact that grant aid of 40% and a top-up of 15% for SMEs for fixed investment will be permitted for companies setting up in Objective 1 regions in Europe post-2000. I remind Mr Jonckheer that Irish companies or foreign companies in Ireland still have to cross two sea masses to reach the mainland European marketplace. No other Member State is at such a disadvantage.
Mr President, the monopolies' ban is the key element of functioning competition order in Europe. The Commission deemed the practical administration relating to the monitoring of the monopolies' ban to be unsatisfactory, something I would wholeheartedly agree with. But opinion differs as to the solution. The Commission' s proposal does not formally deviate from the monopolies ban but the upshot of this proposal is a transition from a ban with permit reservation to a permit with ban reservation. In other words, we are making the transition from the principle of banning to that of misuse. Both I and other MEPs utterly reject such a drastic change of system. I do not accept that a practical transposition problem should give rise to changing the law. We would be changing the law to make it executable again, which is something I consider to be unacceptable. The Commission is giving up its monopoly on exemptions. Competition restrictions are to be automatically exempted against the background of this planned system of legal exemption, insofar as the provisions of Article 81(3) of the Treaty on European Union allow. The requirement to lodge applications in Brussels will be dropped; in other words, the Commission will be completely in the dark in future. This is unacceptable to my mind.
The Commission' s programme is to be supplemented by enhanced follow-up supervision of the national authorities and Member States' courts. But if this takes place in the course of renationalisation then what we will have here is a patchwork quilt of competition policy. This is unacceptable in my view. It would weaken a key element of European policy. The change of system in European monopolies law that the European Commission is contemplating is high risk as far as competition policy is concerned. There are enough other options in the present system to safeguard open markets and free competition.
In any case, the Commission' s proposal refers back to old proposals that were put forward as long ago as the fifties and sixties. There was no majority for this at the time. Since France laid a huge amount of emphasis on legal exemption at the time, it was damaged by concessions in agricultural policy. Forty years on, this proposal has again been placed on the table and I am certain that it will create room for manoeuvre for the monopolies, to the detriment of Europe' s consumers. I consider this to be unacceptable.
Mr President, in this important debate on competition, I am speaking this morning with particular reference to Mr Langen' s document on the Steel Aid Code.
As the Court of Justice recognised in 1996, the steel industry is particularly sensitive to competition-related disturbances. Indeed, several years ago, this was the conclusion of a report that I compiled on the strengths and weaknesses of the European steel sector. This is why it was justifiable to set up a system of aid to this sector with the aim of ensuring the survival of successful businesses, even if this was in contradiction of Article 4 of the ECSC Treaty.
This indeed, is the aim of the sixth Steel Aid Code, but at the same time it is important to avoid any infringement of the conditions of competition and any serious disturbance of the markets, hence the importance of regulating such aid. It is therefore necessary to continue to limit state aid for research, development, environmental protection and cases of company closure.
In the same category of ideas, it is essential that Member States fulfil their obligation to be accountable to the Commission for the aid granted to their steel companies. The Commission suggests shorter deadlines. I agree with this request.
Like the rapporteur, while I am pleased with the Commission report, nonetheless I deplore the fact that it does not cover all aspects of the aid. Although the Steel Aid Code is expressed in a very clear way, the Commission has authorised granting steel companies aid which is not covered by the categories stipulated by the Code. In the interests of equality, either the Code must be applied or it must be modified.
Finally, and in conclusion, Mr President, with the expiry of the ECSC Treaty, the regulations will have to be reviewed since I think that the aid system will have to continue beyond 2002, and in that case I am in favour of a Council regulation which will ensure security in this area. We therefore await, and I await, the European Commission' s proposals on this matter.
Mr President, I am also going to refer to the report by Mr Langen, which concerns aid to the steel industry.
I agree with the rapporteur on two issues. Firstly, I agree on the need to guarantee equal conditions for aid to all Member States and, secondly, on the need for transparency with regard to this aid. We agree with the rapporteur regarding his criticism of the fact that, despite the rules laid down in the sixth Steel Aid Code, the Commission has frequently authorised aid to companies which do not correspond to the categories in that Code.
However, the thing that worries us most, Mr President, is the decrease in prices, by 30%, owing to imports. The reason for this decrease is unfair competition from South Korea and Taiwan, in the case of steel, as a result of their different working conditions and conditions governing aid. Orders in the steel industry and the ship-building industry - we also spoke about this a while ago - have decreased drastically, resulting in a loss of jobs. I live in a region where the ship-building industry now has very serious problems: Asturias.
With global markets, we need global employment laws and global subsidies. I know this is difficult to achieve now, but if we do not achieve fair employment laws for all workers, here and elsewhere, and we do not secure equitable subsidies for all countries, here and elsewhere, it will be difficult to preserve jobs in Europe and outside it.
Mr President, Commissioner, Director-General, I would particularly like to emphasise the following in relation to the von Wogau report: I welcome the Commission' s open-minded endeavours to initiate debate on the hitherto strict procedural rules, and to propose practical reform measures. I congratulate the rapporteur Karl von Wogau, who takes up the theme but also makes quite plain his demand for clarification, indicates the accompanying measures that need to be taken, and pulls no punches when it comes to the problems currently under discussion.
The White Paper and the report are contributions made at the beginning of a necessary process of reflection, discussion, and reform which has yet to be concluded because there are still a few questions posed by ourselves, the judiciary, the Member States, and above all the SMEs concerned, that need to be clarified. Competition policy must continue to be accorded central importance and will not be renationalised because this would jeopardise the internal market and Europe as a business location in a global economy. However, it must be "europeanised" taking into account the principle of subsidiarity. I also welcome, therefore, the fact that responsibility is to fall to the individual, without the Commission giving up any of its responsibility.
In practice, only 9 cases were rejected, 94% of the cases that the Commission had to process were not dealt with formally but by means of unpublished, non-legally binding administrative communications or on account of the expiry of deadlines, which clearly shows that the work of the Commission is subject to time-related, staffing and financial limitations in this age of globalisation and EU enlargement
To conclude, I would like to tell you what I am expecting from this reform: fair competition and equal competition conditions, legal certainty for all enterprises, consistent application of competition policy, procedural simplification according to the principle of the one-stop-shop, coordination of the national - and to me, independent - competition authorities, close cooperation between the national authorities and courts and the Commission, along with a clear distribution of competences between national authorities and courts in the application of European competition and monopolies law, and I expect the Commission to concentrate on what is most crucial in the fulfilment of its tasks as the supreme guardian of the European competition policies. I am in suspense as to how the discussions, which were broadly based, will be incorporated in the first legislative proposal.
The Commission report confirms that, with the exception of Germany, state aid to businesses is increasing. The Commission finds this worrying only from the point of view of the conditions of competition.
As far as we are concerned, we look at things from the point of view of the interests of the working classes. Society gains nothing from these massive transfers of public funds to private business. Take, for example, the car manufacturing sector, where subsidies and state aid of various sorts have increased by 24% during the reference period. With what aim? Not to save jobs. All these firms have gone ahead with job cuts and even redundancies. Not to improve working conditions, for in increasing production with fewer workers, working conditions are made worse. Did these firms need state aid to survive? No, car manufacturers have been making colossal profits for years.
State aid is not only counterproductive because, as the Jonckheer report acknowledges, it gives rise to subsidy hunting with firms relocating from one country to another, but it is unacceptable because it allocates public monies to the enrichment of a handful of private shareholders. It is because the richest people are being favoured everywhere with state money that throughout Europe social protection is being reduced, public services are being abandoned, hospitals are being closed.
In voting against the Jonckheer report, I wish to assert the need for another policy, to wit, ceasing all aid to private firms and utilising the money thereby saved to develop public services and recruit staff.
Mr President, today' s debate is extremely important because the principle of competition has probably been the cornerstone of the internal market. In accordance with the principle of competition, the legislation has implemented Articles 85 to 94, competition policy in the strict sense, and the revision of all state aid and tax provisions which may affect competition. Firstly, fiscal provisions of an indirect nature and recently, thanks to Commissioner Monti, there have been direct provisions, the code of good conduct in particular.
This has worked fairly well, but, as in the famous film Casablanca 'time goes by' and we must adapt the legislation we have been applying until now to the new circumstances. In this respect I have observed a significant consensus in all the interventions. Firstly, it is necessary, in drawing up the legislation, to produce clear and complete rules. It is probably horrendous, especially in this particular raft of legislation, that there are confused rules, regulatory vacuums and rules that only lay down undefined legal concepts. This is all the worse - as is the case with the second part of this reform - when responsibility for implementing the legislation lies with national authorities.
Thirdly, it seems to me important that the Commission should play a role in resisting the temptation to create independent agencies which would distort the very essence of the Commission, in order to guarantee uniform application by international bodies.
Fourthly, and lastly - and this has already been mentioned - the international legal order has changed. We have seen this in the aborted Seattle Conference and we are now seeing it in the bilateral conferences with different regions or countries of the world. The principle of competition must now be universal in its application. We must monitor compliance with environmental standards, employment standards, in order to prevent dumping in this area, and we must ensure scrupulous respect for property rights and the revision of state aid, which in many industries - as has already been said - distorts competition and destroys jobs within our own territory. To sum up, we should apply similar conditions that will prevent aid, internal distortions by other countries, from being transferred to the international arena, in other words, through trickery.
Mr President, Commissioner Monti, there is much that is good in Mr Jonckheer' s report on state aid for manufacturing industry and certain other sectors. First of all the report reveals Parliament' s single-minded determination to reduce state aid to ensure that the internal market functions flawlessly.
Many of the report' s conclusions, however, are cause for concern, at least for our group. For example, the fact that the amount and level of state aid calculated on a per capita basis vary considerably from Member State to Member State reveals the need for surveys such as this. Aid that is based on the self-seeking ambitions of a nation gives companies unfair advantages, thus distorting competition and leading to an ineffective, uneconomic division of Europe' s meagre resources. The form the aid takes is important. Forms of state aid that require an effort from the beneficiary are to be supported. For example, state guarantees, on which the Commission has just publicised its position, must naturally be considered state aid, but they are, in my opinion, a better option than granting aid directly to companies.
The report on competition policy further stresses the Commission' s confidence in hard and fast rules instead of putting the emphasis on economic arguments regarding efficiency, which affects competitiveness. The European economy will never achieve the level of competitiveness desired if we do not show we trust in the markets. If competition policy is to be made subordinate to the aims of social and environmental policy, real efficiency and economic growth will remain just a dream. Competition policy has to be seen as part of the whole of the economy and it must be assessed with reference to trade policy and non-material rights: we should not just be emphasising its social dimension. The aims of social policy can be best realised through stronger economic growth, not by making compromises with regard to decisions on competition policy.
Mr Rapkay' s report also emphasises the importance of the international dimension with regard to competition law. In my opinion, it would be good if we could achieve consensus at the international level regarding certain basic principles of competition law. Aiming instead at harmonised minimum standards will easily lead to a situation where we leap over the lowest hurdle and end up with the lowest common denominator, which will water down all the aims of competition policy.
Mr President, Mr Monti, the reform of competition rules calls for a commitment by the European Union, not only in the light and as a consequence of changes which have taken place through the years, but also with a forward-looking view to the Union' s enlargement. I would like to thank the rapporteur, Mr von Wogau, for his commitment and I welcome his thoughts. Moreover, I would like to say that I appreciate the remarks and observations that Professor Tesauro, Chairman of the Italian Competition Authority, sent me, and which I am sure Mr Monti will take into due account with a strong sense of collaboration.
Our real concern is undoubtedly to initiate further liberalisation of the market, and, above all, to achieve consistency between the different national markets. As things stand, there are considerable differences between them which come to the fore if we compare the English, Italian and French markets. There is a large degree of state protectionism in the French market which is not found in the English market and is only present to an extremely limited extent in Italy.
Another issue concerns the economies of countries involved in enlargement, which may run the risk of remaining assisted economies for ever more if provision is not made for gradual adjustment. In my opinion, we should also create a threshold below which two significant components which characterise our economic structure should be placed: small and medium-sized businesses, which bind the European economy together, and social protection, which Europe has always guaranteed to the weakest parts of the economy. Safeguarding the social function of the market is what makes the difference between free trade, pure and simple, and a system for improving people' s quality of life.
A point to consider regarding the new rules concerns the economy of the outermost regions and islands, all of which must be protected. We ought therefore to consider creating two focal points of an external market by instigating profitable relations with Russia and the Mediterranean countries, precisely so that their economies become less peripheral. I hope - and I thank Mr Monti for this - that the new rules will reflect as many aspects of economic policy as possible and that their social function will be guaranteed.
Mr President, competition is at the heart of the European internal market policy and is also its driving force. A free and open market can only exist by the grace of competition, marked by clear, uniform rules. In his report, Karl von Wogau manages to capture this very well. But Europe is changing. The economies are growing, we are enlarging to 25-30 Member States. The European Commission will become overburdened if it pursues its current policy. It is therefore necessary to modernise competition policy. This is not in question.
Having said this, I still have concerns about the proposed decentralisation. How will the Commission, as keeper of the Treaties, guarantee that decisions are taken uniformly in matters of competition in London, Palermo, Helsinki and, soon, Budapest and Ankara? This is necessary if legal inequality is to be prevented, and issues of competition will gravitate towards the court where the most lenient judgements are given. It is not enough to say that, in the Member States, there is already 40 years' worth of experience. In the Netherlands, the competition authority is still in its infancy. This country has a very small market which, unfortunately, is often at the same time defined as the relevant market. This in contrast to Germany, where a very experienced Kartellamt is exercising its powers within a gigantic market.
The European Commission' s belief that, in all quarters of the Union, legislation will, almost as a matter of course, be interpreted in the same way, is what, within catholic circles, we term "foolhardy," and this is not allowed. Uniformity needs to be worked on. Think of specialist, national courts with the option of direct appeal to a special competition court at the European Court. This special court in Luxembourg is necessary in order to build up broad expertise. Moreover, due to the immense economic and social interests involved, we cannot afford to wait for a judgement to be pronounced two years after the event, as is now quite normal. What is the Commissioner' s opinion of this?
I would like to finish off by making an important point for small and medium-sized businesses. In order to grant small and medium-sized companies greater security, the European Commission itself needs to draw up an exemption regulation for small and medium-sized businesses so that, alongside vertical exemptions, horizontal exemptions will also be possible. Through cooperation, small, independent firms must be able to stand up to the large chains. It cannot be the aim of European competition policy to make life impossible for small businesses. Moreover, regarding these small businesses, we will have to consider whether it would not be better to apply a system with a prior warning built in, the yellow card, instead of an immediate red card, which will be a large fine and will threaten the company' s very existence.
Mr President, being the last to speak gives me the privilege, Commissioner, of telling you that the majority of this House supports your initiative and has expressed a total, and, I believe, justified, confidence in you at the helm of this boat. But we all want to be oarsmen on it. We all belong on the same boat and want to row with you. I therefore believe it to be absolutely necessary to establish an interinstitutional dialogue so that we might reach a good conclusion and put all the finishing touches to this essential reform.
The many ideas which have been expressed here could be put into three broad categories. Firstly, there is the concern that some have expressed, in particular Mrs Randzio-Plath, President of the Committee on Economic Affairs, of whether this new system of legal exception is absolutely compatible with the Treaty. I share that concern and I believe that this issue should be addressed.
Secondly, we have the issue of companies' legal certainty. It is true, Commissioner, that the Commission is not a machine for manufacturing legal certainty. We all agree on this. But it is nonetheless true - and this has been repeated from all sections of this House - that the European industrial fabric is composed of small and medium-sized businesses, and that the Commission often plays the role of auctoritas, of legitimising the nature of the internal market.
On this point I will give my opinion on something which Mr Karas said. There have only been nine rejections. But here I would like to call on my experience as a lawyer. How often has a lawyer with two companies and one project, in the face of a Commission guideline given ex ante, changed that project in order for it to comply with the competition rules! This is therefore an aspect to be considered.
Thirdly, we have the problem of the uniform application of Community law. In this respect, the excellent speech by Mrs Thyssen cannot be improved upon. I believe that biodiversity is good, as is cultural diversity, but not diversity in the application of the law with regard to the essential core of the internal market, that is to say, competition law. Here improvements should be made. Only in certain countries, Germany for example, is there specialised jurisdiction. Perhaps this is a promising avenue to explore, but we must also explore others.
What we cannot do, Commissioner - and I would like to end on this note - is to give way, and give ammunition, to those who regard the European institutions as the property of the great and the good, of the rich, and not of the citizen, or the small and medium business, which, in the worst case scenario - which will never become reality because the requisite measures will be applied to prevent it - will result in courts which make disparate judgements, very late, with no real possibility of control apart from what the French call "le parcours du combatant", that is to say, after Lord knows how many years, when the Court in Luxembourg passes judgement, a Court which we know to be inundated at the moment.
Commissioner, it is impossible to overstate the importance of this reform. It transcends competition, it transcends the cohesion of the internal market. I believe that it profoundly affects the meaning of European integration, the meaning of the legitimacy of European integration. Therefore, Commissioner, we are relying on this interinstitutional dialogue to put the finishing touches to a reform which we are all hoping for and which we believe will lead us to a successful conclusion under your direction and with our cooperation.
Mr President, ladies and gentlemen, I heartily congratulate the Committee on Economic and Monetary Affairs and the entire European Parliament for the great deal of interest shown in competition-related subjects. In my opinion, Mr President, this joint debate fully bears this out.
We have heard some very thorough observations which both concern the philosophy of economic policy and are important for the institutional order.
Our common aim is to reform and strengthen competition policy, a pillar of the social market economy and of European construction. The guiding thread running through all the aspects of the reform of competition policy, which we shall have the opportunity to address together, aims to ensure more effective protection of competition, reduce the bureaucratic burden weighing down businesses and take decision-making processes closer to the European people.
I, personally, would sincerely like to thank Mr von Wogau for his commitment in examining the dossier on the White Paper and for the quality of his report.
I would like to divide the considerations raised during this debate on the von Wogau report into four groups. I do not consider these considerations to be criticisms of the Commission, but, on the contrary, fundamental contributions, since justified concerns have been expressed that we both want to overcome. The groups are: the efficiency of the rules, the risk of renationalisation, consistent application of the rules and legal certainty. I will take these very quickly one at a time.
Efficiency: I am convinced that this reform will strengthen the protection of competition within the single market rather than weaken it. The current notification instrument, ladies and gentlemen, no longer allows us to reach this objective because it does not guarantee that the Commission is properly informed about the most serious restrictions - I would remind you that, in 35 years, there have only been nine cases in which the Commission has decided on prohibition following notification in the absence of a complaint - nor does it guarantee transparency or provide real legal certainty for businesses which, in the majority of cases, receive a simple comfort letter. The proposed system will improve the protection of competition, primarily because it will allow the Commission to concentrate its action on the most serious restrictions, also because it will involve national and competition authorities to a greater degree in stamping out infringements, and lastly in that it will allow victims of infringements to have direct recourse to national judges, whose mission is to protect the rights of individuals.
The question of renationalisation: first of all, although it is not really necessary, I would like to point out and stress, several times if I may, that the White Paper does not affect mergers or State aid in the slightest - we are not looking for devolution in these areas - but that, as far as Regulation 17 is concerned, there is a risk of renationalisation. Of course we have pondered this issue, and we are still studying it extremely carefully, and this is also thanks to the concerns you have voiced. At the end of the day, I honestly do not believe that this fear is justified. The Commission proposal accords the Commission a central role in establishing guidelines on competition policy. The reform does not entail any reduction in the Commission' s activities, but requires them to focus on the most important dossiers. The reform will lead to a gradual development - I stress this because I was particularly taken with this term, used by Mrs Randzio-Plath, and, moreover, I fully agree with it - of European competition culture. So, the reform will lead to the various national competition cultures being transplanted and taking root in the European competition culture - where today various small plants thrive, and they are certainly not all the same. The fifteen sets of national provisions will gradually be abandoned, permitting greater use of Community law, which a higher number of protagonists will be able to apply. Allow me to emphasise that this is communitisation, not renationalisation, of competition law.
The question of consistent application: the risk of inconsistent application of competition rules must be borne in mind, but I do not believe that it should be exaggerated. As with many other provisions of the Treaty, Articles 81(1) and 82 have, after all, been applied for decades by national authorities and judges, and I do not feel that this has created serious problems. In a directly applicable exception system, consistency will depend firstly on the degree of clarity of the material rules. The Commission will make every effort to define the legislative framework, both through general provisions and through its decision-making practice. Secondly, we will need to set efficient mechanisms in place to prevent disputes, and the White Paper sets out mechanisms for information and consultation. In this respect, I would like to say something about the excellent idea put forward by Mrs Riis-Jørgensen and Mr Huhne of monitoring implementation.
This then is the idea of monitoring implementation. I must say that I find this a very good idea that we will probably take up. Though we have a high respect for the work of national competition authorities and so on, it is evident that we will watch very carefully how EC law is applied by national authorities and courts. That is why the Commission wants to keep the right to withdraw a case from a national competition authority in the event of incorrect application. This goes at least some way towards alleviating your concerns, Mrs Peijs.
Concerning Mr Evans' point regarding the implications for businesses, it is important that the cost-benefit analysis should be seriously conducted. The purpose of publishing the White Paper is, after all, to collect comments from businesses as well as from other sources. We have received many excellent observations and contributions which give us the material to make a cost-benefit assessment for business. We will examine all that material carefully before making a legislative proposal for a new regulation.
There is one point about the impact for firms which is of great importance. This was raised by Mrs Thyssen, Mrs Peijs and Mrs Palacio Vallelersundi: the issue of SMEs. Many speakers have underlined this. The Commission is paying particular attention to legal certainty for SMEs. We are proposing a system which considerably improves legal certainty for SMEs. Why? Is this simply a political gesture? No. In the system we propose reforming our substantive rules in such a way that most SMEs will be covered by block exemption regulations, as in the field of vertical restraints. Most SMEs have in fact less than 30% of the market share.
We have a de minimis notice which contains a declaration that since SMEs are not involved in market dominance they are not normally subject to the strict prohibition under Article 81(1). We are working on further block exemptions and guidelines which will all take into account the particular situation of SMEs, and our White Paper on modernisation will also improve the situation of SMEs, first by eliminating the bureaucracy resulting from the present notification system, and secondly, by making Article 81(3) directly applicable, which will benefit SMEs in particular.
The fourth group is legal certainty. Mr Evans, legal certainty is, of course - and I am the first to acknowledge this - important for businesses, not just for the legal professions, although the latter do play an extremely important role in the construction of Europe. Legal certainty is important for businesses: this is a subject, the importance of which the Chair of the Committee on Legal Affairs and the Internal Market, Mrs Palacio Vallelersundi, emphasised in her last intervention - and I am very grateful to her for the way she always takes the widest interest in subjects regarding the single market, including, in this case, competition. I am convinced that this proposal will increase legal certainty for businesses for three reasons: by virtue of the direct effect of Article 81(3), it will permit authorisation, without a prior decision, of all restrictive competition agreements which meet the exemption conditions; it will create the opportunity to help businesses in the event of doubts over interpretation through the publication of reasoned opinions; it will be accompanied by exemption regulations and guidelines which will clarify the rules and ensure certainty.
(FR) Mrs Thyssen also referred to the matter of legal privilege for company lawyers. Let me simply remind you that the Court of Justice pronounced a ruling on this in 1982, as you know better than I. This ruling remains valid and there is nothing to justify any reconsideration thereof. The White Paper requires only a single aspect of the issue to be re-examined: the exchange of confidential information. The guarantees which companies must be given are currently under discussion.
(IT) I shall now quickly turn, Mr President, to Mr Rapkay' s report, and I would like to thank him sincerely for the quality of his work and for the broad endorsement given to the Commission' s XXVIIIth Annual Report on Competition Policy. We share the same basic views but the Rapkay report lays emphasis on several points that we shall need to consider very carefully. I will mention only two, in order to be brief. The first is greater transparency. Parliament knows how important we all consider the question of transparency in competition policy, as I did right from the moment I had my hearing, on 1 September, in the Committee on Economic and Monetary Affairs. As regards the international aspect of competition policy, I can confirm, Mr Rapkay, that the Commission is willing to provide Parliament with a report on this subject, to which Mrs Randzio-Plath has also drawn our attention. We have very satisfactory bilateral relations with the relevant American, Canadian and Japanese authorities as regards competition policy, and we are working to ensure that competition is treated as a separate topic within the World Trade Organisation.
Mr Jonckheer, I would like to thank you just as warmly for your report on the seventh survey on State aid in the European Union. I will not talk about codecision here, but this certainly does not mean I do not consider it important. It has major institutional implications which obviously go beyond the specific area of competition; I am therefore not qualified to give an opinion, and this is obviously a matter for the broader context of the Intergovernmental Conference.
With regard to your suggestions, Mr Jonckheer, you already know that my staff, who, although short-handed as usual, are fortunately highly qualified, are working hard to produce the register of State aids and the State aids 'scoreboard' . I am awaiting with great interest the results of the eighth survey, which, according to the scheduled timeframe, should be being drawn up by the staff now, in January, and for adoption by the Commission in March 2000, to see whether the latest trends are confirmed.
Mr Jonckheer, Mrs Thyssen and Mr Gemelli raised the issue of the state of preparation of the candidate countries in terms of competition in general and of State aid. I can only say very briefly, that we are actively working with them on a practical level: they are making preparations, they now all have competition laws and are setting up the relevant authorities.
I can also say, in respect of your concerns on energy and especially on the environment - which, as you know, I share - that we are concluding the review of the organisation of environmental State aid. In connection with the issue of State aid, I would also like to take up one of the points raised by Mrs Riis-Jørgensen, among others regarding repayment of illegal aid. In April 1999, the Commission adopted new Rules of Procedure which introduced specific rules on repayment. In the near future - and I can assure you of this - you will see just how seriously we mean to take these rules.
Finally, Mr President, I would like to thank Mr Langen warmly for his report, which, although geared more towards a specific sector, is a valuable contribution. I would like to say that, as we know, the Commission report on State aid to the steel industry does not include individual decisions made under the exception procedure, pursuant to Article 95 of the ECSC Treaty, but addresses decisions which are not covered by the code on aid for the steel sector. In respect of future provisions on aid for the steel sector, which will come into force in July 2002, we will ensure that strict discipline continues to be applied, and the industry itself now agrees on the need for this. When we have finalised our proposal on the new rules and decided on the most suitable legal form, I will be happy to present our viewpoint to you.
So, Mr President, I will walk away from this debate, for which I am very grateful to Parliament, in the knowledge that we have the European Parliament' s intellectual and political support, which appears to come from all sides of the House, for competition policy, its basic appreciation for the work the Commission is carrying out and its confidence in our ability to continue to deliver in the future. I am especially grateful for all of this. We will continue the interinstitutional dialogue opened with the Committee for Economic and Monetary Affairs, and, at a more general level, with Parliament. In this regard, I liked your term, Mrs Palacio Vallelersundi: we must all pull together, preferably in the same direction. Competition is not an end in itself, as Mr Rapkay rightly pointed out, but it plays an extremely important role in European integration. As Mr von Wogau said at the start of the debate, at the end of the day competition is not an abstract concept: it is in the public interest and forms the basis of the social market economy. I would also like to say that competition policy will play a valuable social, as well as economic, role in the European integration process, as it has done in the past.
Thank you, Commissioner Monti.
The joint debate is closed.
The vote will take place tomorrow at 12 p.m.
Protection under criminal law of the Union's financial interests
The next item is the report (A5-0002/2000) by Mrs Theato, on behalf of the Committee on Budgetary Control, containing Parliament' s recommendations to the Commission on introducing protection under criminal law of the Union' s financial interests.
Mr President, year after year we learn, mainly from the European Court of Auditors' test reports, that money is lost to the budget of the European Union on account of misdemeanours ranging from wastage, mismanagement, and irregularities to suspected blatant fraud. For some time now, these abuses have meant that Parliament has been called upon to initiate measures that should serve to protect the European taxpayer' s money, which, when all is said and done, is what sustains the Union' s budget.
Particular attention in this respect should be given to combating fraud, to detecting it, punishing those guilty of it and preventing it from happening. Creating UCLAF by means of the Task Force and setting up the anti-fraud office OLAF were important steps, as was the regulation on protecting the financial interests of the Community and on local monitoring.
The Union can only impose sanctions in the field pertaining to administrative law when cases are exposed. So far, efforts on the part of the Commission to ask for improperly obtained money to be returned only had limited success. It is for the Member States to undertake criminal measures. Since there is often overlap between the two legal angles and cross-border violations against the Union budget are on the increase - they are also committed by those involved in organised crime - it is unclear as to where the responsibility lies amongst the Member States. Then there are differences between the national legal requirements of the individual Member States, together with protracted or even unfulfilled requests for mutual assistance in law enforcement. What is more, the agreement on the protection of financial interests and the two subsequent protocols signed by the European Council in 1995 did nothing to change this. For it to enter into force, it must be ratified by all 15 Member States. After five years only four have done so.
This state of deadlock, which threatens to undermine the credibility of the Union, has inspired Parliament to initiate the setting-up of a European Public Prosecutor' s Office. There is no intention whatsoever to create a transnational criminal law and judicial authority, rather the aim is to equip the Union with specific instruments for the protection of its financial interests, that is whilst upholding the principle of subsidiarity.
We are giving new life to this idea with this report and call upon the Commission to present legislative proposals that will enable this goal to be realised. The concerns of the Committee on Legal Affairs and the Internal Market, as articulated in its position, together with those of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, will also be taken full account of in this process.
We would like to make two recommendations arising from the establishment of OLAF and which should safeguard its operational and legal efficiency, transparency, and the protection of the rights of individuals. In addition, we need - and this is my first recommendation - a legislative act that includes those offences which are to the detriment of the Union' s financial interests, and in which main principles are firmly established. I support the proposed deadline for the Commission being 30 September in a proposed amendment.
The second recommendation relates to criminal proceedings. The Commission ought - and I have also amended this deadline to 31 May 2000 - to propose a legislative act on the establishment of an independent body which has institutional links with the Commission, for coordinating and supervising the legal investigative body OLAF. The existing monitoring committee can only monitor the independence of the Director of the agency. The proposal for a legislative act of this kind should contain an independent statute for this body and define its tasks, which are confined to inquiries and criminal prosecution undertaken by OLAF into activities which are to the detriment of the Union' s financial interests, and to OLAF' s relationship with the national authorities.
There is no question of this influencing the administration of justice in the Member States. The Court of Justice is to monitor the legality of the legislative acts. In addition, we call upon the forthcoming Intergovernmental Conference to take up debate on the establishment of a European Public Prosecutor' s Office for the protection of the financial interests of the Union, where possible on the basis of the now widely recognised study compiled by well-known experts, the so-called corpus juris, and of the feasibility studies that have subsequently appeared.
Further support for this proposal is also to be found in the second report of the so-called Five Wise Men. The Commission, Mr Barnier, Mr Vitorino and several Member States are equally receptive to the idea.
I call upon you, ladies and gentlemen, to vote in favour of this report, which the Committee on Budgetary Control adopted with a large majority. We can set another example here, to the effect that Parliament is taking action to prevent mismanagement and in particular, fraud, and to mete out punishment where necessary.
Mr President, I am happy to take the floor in the debate on this report and I congratulate Mrs Theato.
I believe that this is a report for which cooperation between committees has worked very well, and the result, which we have received today, is moderate and thoughtful in a very delicate area. This moderation and thoughtfulness is particularly necessary in the implementation of Article 280(4). If we had to give a prize for the article which was most difficult to understand, least clear and most confused - however you like to put it - the competition would be very hard fought. The Treaty is a collection of complex articles. However, this one would undoubtedly be one of the firm favourites to win such a prize.
At the same time, it is an especially delicate issue because it deals with the protection of the Community' s financial interests, as Mrs Theato has explained very well. We are all aware - and this Parliament has been the steadfast champion in this respect - of the need to protect the financial interests of the Community. But be careful. As the French say, "ne jettons pas le bébé avec l'eau du bain" [let us not throw the baby out with the bath water], that is to say, in the protection of the Community' s financial interests, we must respect, on the one hand - as Mrs Theato has said - the competences of the Member States, but also other matters which affect the citizens, which affect the essential guarantees. The conclusions of the Theato report safeguard them perfectly.
Therefore, in my capacity as president of the Committee on Legal Affairs and the Internal Market, and, of course, as an MEP, I hope that a large majority of this House will support this report and that it will be well implemented by the Commission.
Mr President, this, as Mrs Theato said, is a critical report. It is a report that has been proposed by the Committee on Budgetary Control and it is an own-initiative report. One of the reasons why we were very keen to bring this forward was because, whether we like it or not, the European Union has a reputation for fraud and mismanagement. It is sometimes exaggerated but there it is. We need to do something about it.
Some of the measures we have put in place in the past have not been honoured by some of the Member States - and let us not forget that the Member States are responsible for implementing about 80% of the EU budget. A lot of them have not signed up to or not ratified the Convention on the Protection of Financial Interests, and therefore it was clear that something more radical needed to be done.
We need to take this responsibility seriously. We need to be able to prosecute people who commit fraud against the European Union. The question is: who prosecutes? That is where we really get into difficulty. Whose responsibility is it when you are dealing with a body that crosses so many frontiers?
We need also to be sensitive to the concerns of Member States. The proposal to set up a European public prosecutor service is a very sensitive one. We are all aware that an all-out federal approach and a situation where a European judicial authority takes precedence over the national judicial authorities is a step too far for some people. But the discussion needs to begin and we are therefore calling on the IGC to start discussions.
Of most importance to Parliament, as the guardian of the budget of the European Union, is how to deal with people who work within the European Union institutions. At a time when we are looking at the whole reform process it is critical that we send the right signal. People need to understand that if they commit fraud they will be prosecuted, and that is not the case at the moment. The whole question as to whether we have the legal authority to do this has been outlined by Mrs Palacio.
I should like to make clear that my group is going to propose an amendment deleting the detail of how the Commission should tackle this question. We are aware that it is a delicate debate. We know that the Commission may perhaps need the scope to negotiate a situation which would be acceptable to all parties. Can I just make it clear that we have no commitment to a corpus juris here, no commitment to a federal European public prosecutor. But there is a definite commitment to change the status quo which is totally unacceptable.
Mr President, I would like to start by congratulating Mrs Theato on her report. I think it is a first-class report which will, for the most part, be supported by my group. I just have the distinct feeling that she would have preferred to take it a little further at this stage. Judging from the discussions held over the past five or six months, this could well be the case. We all know that, in 1995, it was agreed that the Union' s financial interests should be given better protection under criminal law. But the Member States failed to cooperate. This is just a political fact about which little can be done at present, I think. It is now possible, on the basis of Article 280 of the Treaty, that the Commission will take new initiatives, and I would like to suggest to the Commission that it do this at the earliest opportunity. Unlike the previous speaker, who has now disappeared, my group is strongly in favour of a European Public Prosecutor. My colleague Jan-Kees Wiebenga, will undoubtedly take this point further because he has already published a report on the same subject matter.
I think what we need is, at European level, to come up with exact definitions of fraud and irregularity as quickly as possible. I myself have been involved in the committee of inquiry on transit traffic. One of the major problems in this area was that if you do something wrong, especially when it comes to revenue of the European Union, then this will be termed an irregularity in one country and a crime in another. This, I thought, is no longer permissible, certainly not at the moment.
I would like to make one general point on politics. Whatever we may say about the European elections, the low turnout is a fact. We can improve on this by punishing crime in Europe quickly, and this must be done at European level.
Mr President, I too would like to thank the rapporteur. Mrs Theato' s report may help to restore confidence in European institutions. I believe that is something we are all desperately in need of, bearing in mind the results of the last European elections and of the level of turnout. Yet, every year we have the same problem. The Court of Auditors publishes its report, which criticises the Member States on account of various incidences of fraud. So far, however, the European institutions have not had sufficient means at their disposal to take vigorous action here, to ensure that implementation actually takes place and that matters are remedied. It is precisely this process that undermines confidence every year.
I believe that Mrs Theato' s report and her proposal can help to reverse this very process and to make clear that the European institutions take steps to ensure that European money is employed in a targeted manner and that no fraud is perpetrated here. It is important that after the first step, which has already been taken, i.e. forming OLAF from UCLAF - an independent institution - we now take the second step and create a legal framework for OLAF, in order that OLAF too might operate within a secure legal framework. We will need the European Public Prosecutor' s Office for this, which will see to it that there are clear legal guarantees, also for suspects.
Having said all that, I must say that unfortunately, my group will not be voting for your report as a united front. I hope that the debate will convince a few more people. Unfortunately, however, people still have too many misgivings to the effect that this will be the kind of European institution that undermines subsidiarity. But I will do what I can to see that Mrs Theato' s report receives more support.
Mr President, we are basically in favour of the resolution that has been tabled, even if we think that this can only be interpreted as an invitation by Parliament to the Council to amend the Treaties, so that effective protection under criminal law of the Union' s financial interests can be guaranteed.
The establishment of a European Public Prosecutor' s Office and the definition of offences common to all countries of the Union is doubtless a good idea, but it is impossible to consider putting this into practice without having first introduced a European legal system. Indeed, we are talking about criminal law, the area where resistance that national States put up to communitisation is, and will be, fierce. Indeed, it is unthinkable that we could put in place substantial and procedural legal regulations solely for one sector - that of the protection of financial interests - without first having created a European legal system. Reading the precise and comprehensive explanations in the Theato report makes you realise just how many problems still need to be resolved and what these problems are. In any case, this idea must be encouraged, and it will doubtless be during this attempt to protect financial interests that we realise that we need to include a Community corpus iuris in the Treaties. On behalf of my group, but also personally, I hope that the vital financial spirit of the Union will pave the way for the creation of a European legal system which respects citizens' rights and guarantees, which is to say a legal system that will raise guarantees to the acceptable levels hitherto unseen in many States. Therefore, on behalf of my group, I would like to say that we support the Theato report; I nevertheless think that this is essentially a subject that should be included on the IGC agenda.
Mr President, Mrs Theato' s report on the protection of the European Union' s financial interests proposes centralising criminal proceedings by initially creating a European Public Prosecutor. This proposal is radically opposed to the spirit of the current system in which the criminal law and criminal proceedings that lie at the heart of the national legal systems must come under the sovereignty of each nation and lie within the exclusive competence of each state.
But the idea of a European Public Prosecutor, on the other hand, aims in the long term to confine the national states to a subordinate role in these matters. Moreover, this proposal is liable to set off a chain reaction of totally unforeseen reforms.
According to the Theato report, the European Public Prosecutor is needed, in particular, in order to better support the inquiries of the anti-fraud office, OLAF. At the same time, however, we see from the van Hulten report under discussion today that the European Public Prosecutor should in turn be supervised by a European Union court. In this way, a small European reform may hide a medium-sized one, and a medium-sized one may hide a large one. Not to mention that the large one may hide a gigantic one, as the very next thing we will see is a proposal for a European criminal law and then, why not a European Minister of Justice, supervised by an extension of the powers of the European Parliament?
I therefore feel we must carefully consider the balance of power that we are in danger of upsetting if we put forward this type of reform, which appears to be quite specific. In the final analysis, we feel that proposals such as the proposal for a European Public Prosecutor demonstrate an inability to conceive of a Europe in anything other than a centralised and hierarchical form, organised around a superstate. The Union for a Europe of Nations Group, on the other hand, wishes to see a polycentric Europe with nations linked in a network. And such a network could take the form of improved coordination between national public prosecution authorities, for example, and the creation, if necessary, of national teams specialising in offences involving Community finances. So the legal framework, Mr President, is already in place. It is fine, in principle. It need only be fine-tuned.
Mr President, Mrs Theato is proposing institutional revolution for a twofold reason. Public opinion, although indifferent to 20 million unemployed and thousands of mad cows, is now supposed to be worried about the fraud endangering financial interests and these two reasons are supposed to justify a twofold solution: a European criminal code with crimes against the Community and a European Prosecutor-General. Mrs Theato probably forgot to include a European prison now that we have the FBI, the European police, in the form of OLAF. All this would be established by two regulations, one for the Public Prosecutor and another for the criminal code. The regulations would be adopted pursuant to Article 280 of the Treaty, i.e. based on secondary law, whose characteristic feature is that it makes any sort of secondary shift of emphasis possible.
And indeed there is a twofold shift. Firstly, the classic Eurofederalist ideological shift, a single market, a single VAT, a single diplomatic service, a single army and now a single criminal code and a single public prosecutor. All this to combat fraud worth less than EUR 1 billion, while disregarding the tens of billions of euros lost due to the Generalised System of Preferences, free trade areas, customs presents to Chiquita and the billions lost to the fourth resource, GDP, as a result of the budgetary rationing pact. Next we have the Puritan shift: the Teutonic Europe of the North, the Europe of the Lutherans, Calvinists and Quakers, wishes to inflict its moral order on us. Basically, the more we lose our grip on morals, the more we tighten our grip on our wallet.
Mr President, it is essential for there to be effective protection under criminal law of the financial interests of the European Union, more so these days than there used to be. The fraud and corruption scandals of the past have had a profoundly damaging effect on the confidence of Europe' s citizens.
The credibility of the efforts we make here in Parliament to employ our finances properly stands and falls with the efforts we make to deal with such scandals and prevent them from arising in the future. This does not just mean administrative changes but also structural changes; in other words we must create instruments which are actually capable of affording protection under criminal law. The Intergovernmental Conference 2000 will provide the appropriate forum for discussing this.
Now it is, of course, possible to take the view that criminal law and criminal proceedings law are intrinsically matters pertaining to the law of the Member States and it is quite unthinkable that they should be governed by the principle of subsidiarity. There is no doubt that I myself am one of the advocates of this principle and one of those who oppose any further extension of competences at European level. When it comes to the demands made on the Intergovernmental Conference agenda, it is the call for there to be clear delimitation of competences that should take centre stage. Now that is not a contradiction, since the demand for an instrument of criminal law and criminal proceedings law, as detailed in Recommendations I and II of the report, is actually about taking action in the EU' s own interests, which, as far as that goes, does not damage the legal interests of the Member States; on the contrary, it protects them, at least indirectly.
The compatibility with the various national systems of law, as confirmed by experts, shows that criminal law is another area where Europe has a great deal in common, for example where the significance of the offences we have been discussing here is concerned.
Taking these aspects into account, I consider it appropriate that we create a framework of this kind, as proposed, and I also consider it necessary to the further development of OLAF.
Mr President, will a European Public Prosecutor be able to abolish football fraud involving EU funds? I do not believe so. On the other hand, we can go a long way using the existing tools. An alternative to the European Public Prosecutor could be Eurojust, as proposed at the last Summit. In the way it is structured, Eurojust should correspond to Europol and support investigations into crimes. It is just such practical cooperation there is a need for. OLAF, Europol and the Treaty on Extradition and Mutual Assistance in Criminal Matters should be used fully and, when the Fraud Convention from 1995 is at long last ratified in the Member States, we can also achieve a lot with this. I nonetheless agree with the rapporteur that it is quite unacceptable that most Member States should still not have ratified this Agreement. It is simply too bad, and I can well understand why people are becoming impatient and demanding that we have a common European Public Prosecutor' s Office instead. However, it would be quite a mammoth task to establish such an Office. It is, after all, only the most serious crimes which would have consequences under criminal law. Ninety per cent of cases would be disciplinary matters concerning negligence or incompetence. Instead, there is a need for proper internal control and the ability to sack people more easily. We should alter the staff regulations and disciplinary procedures and, especially, change our practice. At the moment, Article 52 of the staff regulations concerning dismissal on the grounds of gross negligence is never used. Should we not make a point of cleaning up our own act and putting our own house in order before we plunge into constructing grand new institutions!
Mr President, we all want to do something about combating European fraud. But the question is now: is the European Union doing anything about it as well? The answer to this is that we know very little about this. The Tampere Summit was about combating crime. Everyone was supposedly pleased about it but, in reality, we have made little progress. There is no European anti-fraud legislation in force because the Member States, as was stated before, have not ratified the treaty texts submitted. So a great deal has to be done in this area. And what exactly should be done?
Two things, and Mrs Theato' s report clearly spells these out. Firstly, the same penalty clauses regarding European fraud must apply in all Member States of the European Union. So, unification in this small area.
Secondly, we should indeed set up a European Public Prosecutor' s Office with two tasks, firstly to assist the national public prosecutors, helping bring criminal proceedings in European fraud cases and, secondly, to supervise Europol and OLAF in a judicial sense because these are two criminal investigation services which can operate at the moment without any judicial supervision.
The European Public Prosecutor' s Office is nothing to be afraid of. I feel there is a lot of scaremongering going on. It is, in fact, something very positive. Just like Europol. Europol, involving police cooperation, does not rank above the national police forces, but is there for the purpose of exchanging information between police forces. This is exactly the task which a small, limited, European Public Prosecutor' s Office should carry out, not just at the criminal investigation stage, but also at the prosecution stage.
Parliament supports this. The Committee of Wise Men supports this. I urge the Council of Ministers and the European Commission to do the same.
Mr President, I want to concentrate on the issue of corpus juris. I would very much like to support what Mrs Morgan said on this issue. Corpus juris is something that was set up without any kind of public debate or public participation. The idea of a European Public Prosecutor on the continental inquisitorial model with overriding jurisdiction throughout EU territories would have a major impact on the traditional systems both in Ireland and the UK. The idea of a single criminal code and the European Public Prosecutor is something which Member States have a right to be informed about. Indeed when the plan was initially drawn up they said it would be restricted to cases of fraud against the EU budget. But when corpus juris was actually launched in 1977 in San Sebastian - to a very select audience of 140 jurists, with no media invited - the President of the European Parliament at the time, Mr Gil-Robles Gil-Delgado, said that he considered it embryonic and that the intention was to extend EU competence in criminal matters to all areas of criminal activity.
We need a public debate on this. We need the Member States and the citizens in the Member States to be properly informed. The issue of the threat to the traditional legal system in Ireland and the UK needs to be addressed. There needs to be much more openness and transparency on this issue than there has been to date. It is unacceptable that something like this has been foisted on the Member States of the EU without any proper public debate.
Mr President, on behalf of the Italian Radical Members, I abstained on this text in the Committee on Budgetary Control, because I share the concerns that have been voiced, in such an authoritative way, by the representative of another legal culture which is certainly important: common law. With this text we are undoubtedly forcing the issue, since we believe that there are points that must be resolved and it is important for Community fraud to be curbed, to be crushed. Nevertheless, the way in which our committee intends to see this text through, with the drive and stubborn desire of its Chair, Mrs Theato, will not be without its critics.
Another major criticism of the text concerns secondary law. Article 280 of the Treaty allows the Council to pinpoint the appropriate instruments to curb fraud. Nevertheless, we are left feeling slightly perplexed that they envisage an institution which will mean higher quality, without immediately planning how to deal with the repercussions of this. That is to say, they are neglecting the area of defence and therefore the possibility for the prosecution and the defence to work together effectively within such an important legal system. We wanted to express our perplexity as regards these points by abstaining in committee.
Mr President, we need to speak our minds on this subject in the European Parliament, during the plenary sittings and in the committees, even if it is obvious that the debate must take into account the world of the culture, the legal culture and the places where institutional issues are addressed.
We find ourselves dealing with some very serious events, which in the past seemed to be the norm. Today, something has changed, at least in terms of mechanisms, and especially as regards monitoring, but we are still not satisfied, particularly if debates are held in competent fora that go as far as to discuss a European Public Prosecutor, crimes, fraud, the misappropriation of funds and the disclosure of confidential information pertaining to one' s office at European level. I feel that we must clearly safeguard the Community' s interests, its image and its relationship with taxpayers, who are an indispensable and essential part of Community life. For this reason, it is right to look at the issue of safeguarding common interests, and to establish better links with legal systems within the individual States. In this respect, we are faced with the most sensitive issue: what role would a European Public Prosecutor play in relations with the individual national communities and their domestic legal systems? This issue needs to be explored further in both cultural and practical terms. Today, we run the risk of adding a new institution to the already numerous and varied institutions which exist within each country.
Mr President, I would very much just like to add to two particular points. Firstly, I would not wish to take up the philosophical issues of subsidiarity and the sovereignty of Member States, although I am very much in favour of having such a debate, for my regular viewing of British television programmes has shown me what the national politicians are conjuring up there in the way of threats posed by the continent to the home-grown legal system. Sometimes it is worthy of satire and merits discussion, but I digress.
The point I want to make relates to Mrs Theato' s report. I believe that as far as the judicial difficulties are concerned that we are facing here - and the European Union evidently has only very limited room for manoeuvre when it comes to making these offences litigable as European criminal offences - we have become embroiled in legalities. I am referring to Recommendations 1 and 2. After all, there is no longer mention of a European Public Prosecutor, rather, for legal reasons it has now become an independent, European authority, or "body" to quote Mrs Theato. We obviously have difficulties there with regard to the legal basis.
We also face difficulties with regard to offences. Nothing has changed there. As has always been the case, there are offences that transcend European offences, as it were, or at least there is the potential for them to do so, and these might include money-laundering, receiving stolen goods, and forming a criminal organisation. As far as that is concerned, I believe there are judicial uncertainties that need to be overcome. What Parliament needs to do as a matter of urgency though - and this is why we intend to vote for recital 1 without these recommendations - is to send out a clear political signal to the Commission and Council that we want to see a clear legislative act put an end to this disorderly state of affairs.
Mr President, for years, Parliament has called for specific and uniform protection under criminal law of the Union' s financial interests. Frustration inevitably sets in when we see the weakness of the Convention (and of the protocols relating to this protection) which, five years after being signed, has still not been ratified and has still not come into force.
On the other hand, more pro-active attempts, such as OLAF, which is currently operating, have not allayed legitimate concerns about the system of guarantees for individual rights. The proposals in Mrs Theato' s report seek to encourage the Commission to present a substantive legislative measure on the protection, under criminal law, of our financial interests, which would criminalise certain activity, specifically fraud against the Community budget. These proposals represent a serious attempt to establish a new and ever more urgently-needed uniform criminal law for the whole Community. At the same time they call for the existence of an independent body to coordinate and monitor the thoroughness of investigations by OLAF, without harming the administration of justice by each Member State and under the supervision of the European Court of Justice.
Finally, following on from what was agreed in Tampere, the report restates the need for a European Public Prosecutor. This issue has been brought once again to the fore by Commissioner Vitorino' s timely decision to ask the IGC to include in its agenda the creation of this new role, which everyone considers vital.
We should approve this report because it highlights the need to maintain efficient legal control over our institutions, by protecting the Union' s financial system with a substantive and procedural European law which is capable of maintaining the credibility of the Community' s economic life. Nevertheless, it raises some very basic questions. Is there currently a sufficient legal basis for justifying, in legal terms, the creation of a specifically Community-wide criminal law which, although it might be called subsidiary, will always clash with the practice, and in certain areas, with the traditional, separate criminal law of the Member States? As there are doubts, would it not be more advisable, from a political point of view, to put the reform of the legal system on the IGC agenda, and incorporate these proposals into the more general reform of the Union' s legal system along the lines of what is being requested for the European Public Prosecutor?
Surely these subjects will be of the greatest relevance to a revision of the treaties which will contribute to the stability of the area of freedom, security and justice?
Mr President, the EU is now exposed to tough scrutiny. Confidence in the European Union has been seriously damaged. To remedy this, vigorous efforts are required. We therefore welcome increased resources for OLAF so that we can investigate any suspicions more efficiently. At the same time, we think it is obvious that those who commit crimes against the EU must be able to be held accountable in an effective way.
It is unfortunate that the convention for protecting the Union' s financial interests has been put into effect in so few Member States. We therefore think it only right that the Commission should have the task of tabling proposals entailing the further development of the already existing legal framework.
On the other hand, I am not convinced that making the process more efficient in this way requires common European legislation or centralisation of the fight against crime. In the present situation, I am therefore sceptical about the idea of a European prosecutor, which it is scarcely possible to implement within the framework of the present treaty. We have more confidence in Eurojust, where prosecutors from the individual nations cooperate. The major problem is not that no measures are being taken against crimes committed against the Union but, rather, that these are committed so often and far too seldom discovered.
The challenge for the Commission and for ourselves is, however, to find the right mix. The mismanagement and examples of fraud which occur ought not to lead to our ending up in an old-fashioned hierarchical bureaucracy which, through an exaggerated supervision of detail, prevents the development of a modern administration. We therefore welcome the aggressive approach of Mr van Hulten' s report. The main idea ought to be that each administration takes responsibility for its own supervision. Our experience of modern administration tells us that openness, decentralisation of responsibility and qualified evaluation are often as effective as detailed bureaucratic supervision. The major challenge is, therefore, to create a modern and efficient administration without compromising on supervision and the rule of law. This requires staff training, more modern recruitment methods and, above all, openness and public control. Being able to scrutinise the administration effectively is the best protection against irregularities.
Mr President, rapporteur, restoring the confidence of the citizens in the work of the European institutions and in European politics is one of the most important tasks we have before us. The Commission has given its commitment to this task and the draft for the overall package of internal reforms documents this. Parliament is committed to this task, which is something this report bears impressive witness to. On behalf of the Commission I am able to congratulate the rapporteur on having again addressed the genuinely difficult question as to what we can do, in terms of creating legal bases and effecting institutional change, to step up the fight against fraud perpetrated against the European Union.
On ratifying the Amsterdam Treaty, all Member States stated that they wanted to accord combating fraud against the financial interests of the European Union the same priority as combating fraud to their own detriment. Yet as things stand, only the first four Member States have ratified the agreement concluded in 1995. The Commission wholeheartedly agrees with the rapporteur that this is an unacceptable situation
A legislative act, a directive, in which there is a standardised definition for the different types of fraud such as money-laundering or corruptibility, and in which the obligation to launch criminal proceedings is enshrined as a binding objective, may enable us to take a major step forwards, and I will therefore advise the Commission to examine this step with all due haste.
OLAF, the European anti-fraud office is one of the most important instruments the Commission has for fulfilling its obligation to combat fraud. Accordingly, the Commission refused to put up with the fact that both European banks, the ECB and the EIB, contested the right of OLAF to include these two institutions in its investigations, citing their independent status. This is why the Commission resolved on raising a complaint against these two banks at its last meeting, and I hope that Parliament approves this step.
The second recommendation in this report relates to assessing the legitimacy of the investigative measures undertaken by OLAF in the various European institutions. It is the task of the monitoring committee for OLAF, which was set up at the same time as OLAF, to safeguard the independence of OLAF, however it cannot undertake the action mentioned in the report of monitoring internal investigative activities conducted by OLAF. I am fully in agreement with the monitoring committee and the rapporteur on this point. In other words, there is a loophole here which must be filled and I will examine the solution advocated in the report in the interests of moving things on.
There is one thing I would ask though: I believe we must prevent the debate on extending the legal basis for OLAF from leading to the misconception that OLAF does not now have enough authority. No, there must be no undermining of OLAF' s authority, and neither do I think this was the rapporteur' s intention. As such, I would ask you to give OLAF' s work your full support, also in its present form.
Thank you, Commissioner Schreyer.
The vote will take place tomorrow at 12 p.m.
VOTE
(Parliament approved the Commission proposal)
Heaton-Harris (PPE-DE). Mr President, on a point of order I should like to ask you for clarification of the Rules of Procedure: namely Rules 133(2) and 138(4). These are both about voting. Is it not the case that on votes other than roll-call votes, the vote should take place initially by show of hands and only then, if there is some doubt, should we utilise the electronic voting system?
That is quite right, Mr Heaton-Harris. I put the matter to a vote by a show of hands because none of the groups had requested voting by roll call. You know that voting by roll call or electronic checking only takes place if Members of the House request it. In this particular case, I can assure you there was a large majority in favour of the directive which we have just voted on.
Mr President, I was not referring to that particular vote but to votes in general. It is obvious that some presidents do not look at the hands, so to speak, but go straight to the electronic voting system. I was wondering whether this is the correct procedure. I know it takes longer, but should we not always have a show of hands first?
I shall, I assure you, Mr Heaton-Harris, pay particular attention to the show of hands. I hope to see many hands raised when the time comes to vote.
Proposal for a European Parliament and Council directive on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (codified version) (COM(1999)0113 - C4-0212/1999 - 1999/0090(COD)) (Committee on Legal Affairs and the Internal Market)
(Parliament approved the Commission proposal)
- Proposal for a Council regulation (EC, Euratom) implementing Decision 94/728/EC, Euratom on the system of the Communities' own resources (codified version) (COM(97)0652 - C4-0018/98 - 1997/0352(CNS)) (Committee on Legal Affairs and the Internal Market)
(Parliament approved the Commission proposal)
Procedure without debate:
Report (A5-0106/1999) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the proposal for a Council regulation on the conclusion of the protocol setting out for the period 1 June 1999 to 31 May 2002 the fishing opportunities and the financial contribution provided for in the Agreement between the European Community and the Government of the Democratic Republic of São Tomé e Principe on fishing off the coast of São Tomé e Principe (COM(1999)0550 - C5-0305/1999 - 1999/0228(CNS))
(Parliament approved the legislative resolution)
Recommendation for second reading (A5-0105/1999), on behalf of the Committee on Regional Policy, Transport and Tourism, on the common position adopted by the Council with a view to adopting a European Parliament and Council directive on the harmonisation of examination requirements for safety advisers for the transport of dangerous goods by road, rail or inland waterways (C5-0208/1999 - 1998/0106(COD)) (Rapporteur: Mr Koch)
Mr President, as far as the second reading is concerned, the Commission can only accept one proposed amendment put forward by Parliament. The Commission hereby adopts this amendment and accepts it.
(The President declared the common position approved (as amended))
Report (A5-0104/1999) by Mr Koch, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive amending Directive 94/55/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (COM(1999)0158 - C5-0004/1999 - 1999/0083(COD))
(Parliament adopted the legislative resolution)
Report (A5-0108/1999) by Mrs Schroedter, on behalf of the Committee on Regional Policy, Transport and Tourism, on the communication from the Commission in the field of the Structural Funds and their coordination with the Cohesion Fund: guidelines for programmes in the period 2000-2006 (COM(1999)0344 - C5-0122/1999 - 1999/2127(COS))
(Parliament adopted the resolution)
Report (A5-0107/1999) by Mr Berend, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Sixth Periodic Report on the Social and Economic Situation and Development of the Regions of the European Union (SEC(1999)0066 - C5-0120/1999 - 1999/2123(COS))
(Parliament adopted the resolution)
Report (A5-0069/1999) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs, on the Commission White Paper on modernisation of the rules implementing Articles 85 and 86 of the EC Treaty (COM(1999)0101 - C5-0105/1999 - 1999/2108(COS))
(Parliament adopted the resolution)
Report (A5-0078/1999) by Mr Rapkay, on behalf of the Committee on Economic and Monetary Affairs, on the European Commission' s XXVIIIth Report on Competition Policy (1998) (SEC(1999)0743 - C5-0121/1999 - 1999/2124(COS))
(Parliament adopted the resolution)
Report (A5-0087/1999) by Mr Jonckheer, on behalf of the Committee on Economic and Monetary Affairs, on the seventh survey on state aid in the European Union in the manufacturing and certain other sectors (COM(1999)148 - C5-0107/1999 - 1999/2110(COS))
(Parliament adopted the resolution)
Report (A5-0073/1999) by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs, on the Commission Report on the implementation in 1998 of Commission Decision No 2496/96/ECSC of 18 December 1996 establishing Community rules for State aid to the steel industry (Steel Aid Code) (COM(1999)94 - C5-0104/1999 - 1999/2107(COS))
(Parliament adopted the resolution)
EXPLANATIONS OF VOTE- Own resources
. (FR) The European Union is apparently financed through four own resources. The European budget is effectively sourced from VAT and on the basis of GDP, especially now that the Community preference system has been abandoned and the multiplication of free trade areas has put paid to customs duties and the common agricultural levy, which had already been cut back drastically by the Generalised System of Preferences.
Since then, Community VAT fraud and distortions in the calculation of GDP, the taxable basis for the fourth resource, have had a perceptible effect on the yield and justice of Community resources.
Since then, of course, this Europe with pretensions to federalism is now more than ever financed like the commonplace intergovernmental organisation it actually is, but which it refuses to see itself as. This can be clearly seen in the regulation before us. It shows a concern with the accounting involving own resources, the process of making them available or with the monitoring of declared amounts made available to the Commission.
Furthermore, the new Advisory Committee that has been created is made up of representatives of the taxpaying Member States. This is a long way from offshoots such as the "Community criminal code" , the "European Public Prosecutor" or a European police force, with OLAF. There is as yet no federal European tax.
All the same, a Europe with 25 members will be wanting a European tax on income, if not on profits, or the tax on CO2 to finance the budget for 2025.
Koch Report (A5-0105/1999)
- (FR) It is with great satisfaction that I welcome this report on improved harmonisation in the training of safety advisers for the transport of dangerous goods.
In recent years, the transportation of dangerous goods nationally and internationally has increased considerably, increasing the risk of accidents. Some of these risks were due to an inadequate awareness of the risks inherent in such transportation. It therefore proved necessary, in the context of establishing the internal market, to adopt some measures intended to ensure better risk prevention. Directive 96/35/EC was a response to this requirement.
Firms involved in the transport of dangerous goods and in the loading and unloading operations related to such transportation have been obliged, quite rightly, to comply with regulations regarding risk prevention, whether road, rail or inland waterway transport is involved. In order to facilitate achieving this objective, Directive 96/35/EC provided for the appointment of safety advisers for dangerous goods who would have appropriate professional training. This professional training would be targeted at awareness of the terms of the legislation, regulations and administrative conditions applicable to such transport.
While this represented significant progress at the time, the lack of specific terms governing the harmonisation of examination requirements proved to be a problem. It therefore seemed essential to make good this omission in order to achieve the standardised, high-level training of safety advisers, but also in order to avoid any disparities between the costs of training, with a concomitant effect on competition between the firms of different Member Sates.
The Commission proposal seeks to ensure that the training of safety advisers is standardised. It outlines the minimum content of examinations and defines the role of the authorising body as well as the requirements demanded of the examining bodies. Parliament voted in favour of this text. It did, however, table a number of amendments, most of which were adopted in the Council' s common position, particularly regarding the need to draw up a questionnaire and statements on the authorisation of some document in the context of the 'specification of the examination arrangements proposed by the examination body' .
In order to be realistic, I further support postponing the date for the application of these conditions until three months after the directive itself comes into force.
I shall conclude by emphasising that harmonising the professional qualifications of advisers will contribute to improving the quality of the service in the interest of users, to minimising the risks of accident likely to cause damage to the environment as well as significant damage liable to be harmful to any person who may come into contact with dangerous goods.
Koch Report (A5-0104/1999)
Last October I expressed my views on the Hatzidakis report on the transport of dangerous goods by rail.
The views I shall express today are not far removed from those I had then. Essentially, my opinion is as follows: I deplore the fact that, in a field as crucial as the transport of dangerous goods, we keep putting off the adoption of harmonised standards to the detriment of human beings and the environment. I shall point out that a directive on the approximation of Member State legislation on the transport of dangerous goods by road came into force on 1 January 1997. This included a number of interim conditions valid until 1 January 1999. This is the time when we should have expressed our opinion of the Commission proposal to put an end to the derogations.
In line with the usual procedure, it is the European Committee for Standardisation (CEN) which puts forward standards in this area, and they are then integrated in to the European Agreement concerning the International Carriage of Dangerous Goods by Road signed in Geneva in 1957 (known generally as ADR), applicable throughout Europe, whose terms and conditions form the basis for the legislation applicable within the EU.
The CEN has been unable to complete its work in the time allotted. Consequently, the Commission proposal under discussion today is intended to amend the directive in order to provide a short-term solution to these problems, rather than to put an end to the transitional arrangements, as should have been the case! This is exactly what happened in the case of transport of such goods by rail, except for the fact that a time limit had been decided. Right now we do not have the slightest idea as to when the CEN will be in a position to put forward practical proposals. Until then, there is really no point in Member States amending their national regulations.
The report also accepts that some flexibility may be adopted, and grants States the option of adopting or applying alternative standards. They may, therefore, continue to enforce their own standards regarding certain types of pressure vessel used for transportation, where there are no applicable European standards. They may also adopt alternative conditions for transportation of a local nature and for ad hoc transportation.
In offering this explanation of my vote, therefore, I wished to express my deep dissatisfaction and my deep concern.
Schroedter Report (A5-0108/1999)
Mr President, I wanted to press home my explanation of vote by this oral explanation following on from the Schroedter report with regard to regional development. I would urge both the Member States and the Commission to give sufficient consideration to the huge disparities in wealth which continue to exist between the different regions in Europe. Not only the difference in income per capita but, above all, large disparities in employment continue to give cause for concern.
Despite the fact that the Community, through the structural funds among others, injects considerable sums into combating the disparities between regional development opportunities in Europe, these disparities continue to exist. I therefore wonder whether the Community should not have a more drastic change of tack and, based on very strict evaluations, change its course and change its objectives in such a way as to make it possible to combat the disparities in wealth and employment more effectively.
Mr President, in relation to the Schroedter report, I am aware, and have had it confirmed to me by Mr Barnier, that the rules on additionality concerning Structural Funds apply only at the level of Member States and do not apply in a transitive and transparent way inside Member States in favour of self-governing regions such as Wales or Scotland. I regard that as a very unsatisfactory state of affairs. I hope we can revisit this issue at a later time. I want it to be clear that though I voted in favour of the report, I have this important reservation.
- The Schroedter report speaks of the need to promote partnerships with regard to the spending of EU Structural Funds in Europe for the period 2000-2006. I believe that this is particularly important as EU Structural Funds are always spent in a manner which maximises the economic development of different regions when local and regional authorities are involved in the decision-making process for the spending of such funds.
As a Member of the European Parliament for the constituency of Leinster, I have always supported the need for the implementation of bottom-up schemes supported by national EU funds. I believe that the Irish Government and the European Commission and different EU governments cannot alone decide on specific spending priorities. I believe that local authorities and groups from the private and voluntary sector should be fully involved in the decision-making process for the spending of European Structural Funds.
For example, we have seen the success of the Leader I and Leader II schemes in Ireland in terms of the jobs which have been created through the administration of these programmes in rural parts of Ireland and within Europe. The Leader III scheme is set to be implemented some time later this year. The Leader programme at its core affords an opportunity for public, private and voluntary groups to pool their collective talents so as to create long-term and sustainable jobs in small and medium-sized enterprises in rural areas. This is a classic example of how the partnership concept operates and such schemes must be supported in its broadest remit.
The European Peace and Reconciliation Fund has also been a success in creating jobs in border counties in Ireland. Once again, there is active participation from groups from the private, public and voluntary sectors which suggest how best particular funding can be spent so as to help different local job creation projects within this region. During the next round of EU Structural Funds 2000-2006, other EU initiatives such as "Equal" and "Urban" will be operating. These initiatives must also involve the participation of local authorities and local communities in an effort to identify where best European Structural Funds should be spent.
The rapporteur refers to the need to implement an integrated approach to new EU Structural Fund plans and programmes. They must promote a decentralised, efficient and comprehensive partnership based on the skills and commitment of all sectors in regional and local authorities. This is very sensible because key economic and social difficulties in our country cannot be overcome unless there is key integration between national, European and local funding.
. (FR) This report takes us back to the question of why we even have a regional policy. In order to reduce disparities between regions, of course. But more especially because, even though at first sight the European market guarantees us improved functioning of the economy, it may also be a source of inequality. Jacques Delors was accustomed to saying that the market was short-sighted and hence the political need to reduce disparities. It is precisely this phenomenon of solidarity which lies behind the European social model, which we are all in favour of, and which gave rise to the idea of economic and social cohesion.
This is a real political objective, alongside economic and monetary affairs, drawn up in collaboration with Member States, regions and local communities, with the Commission itself responsible for issuing guidelines in order to show Member States what direction to take in order to achieve the objectives required in the context of programming.
This is why I shall support this report, despite regretting the fact that, for timetabling reasons, the European Parliament was only consulted at a very late date on the guidelines intended to assist Member States, regions and local communities in the programming of Objectives 1, 2 and 3. Moreover, I would also urge this House to take into consideration the opinion of the Committee on Employment and Social Affairs, adding a whole raft of thoughts on key areas such as combating social exclusion, support for the social economy and the implementation of the employment strategy.
Mrs Schroedter' s report marks a further step towards the transparency and effectiveness of structural aid. It highlights the increasing vital role of all the parties involved, chiefly those involved at a local level, who are the only ones able to define specific requirements and social problems, hence our determination to ensure that the partnerships to be established are true partnerships, which are decentralised and involve all the agents concerned. This is the reason for the request which we are putting forward again to establish a management unit for structural assistance in the Member States, which would coordinate the implementation and administration of aid. In order to do so, the monitoring committees must be opened to include Members of the European Parliament, associations and industrialists concerned by the projects and also civil society.
These guidelines represent a step towards the improved effectiveness of Community structural aid. Amended again as such by the Schroedter report, they are a step in the right direction. They also call for a general debate on the future of the cohesion policy after 2006, but that is another subject. In the meantime, let us support this first step.
- This report calls for drastic cuts in the level of illegal state aid dished out by some Member States. Although I wholeheartedly support this aim, I would much rather see such aid eliminated altogether. In my mind, illegal state aid amounts to little more than state-sponsored social dumping. We all oppose social dumping when perpetrated by fat cat industry, we must also oppose it when perpetrated by governments.
If we are to have an effective single market that makes European industry globally competitive and generates wealth and employment for all Europeans, then we must have a level playing field. Illegal state aid, by contrast, destroys competitive companies and creates unemployment.
There are, of course, cases when state aid can be necessary and legitimate, for example helping companies restructure. In all such cases, however, strict criteria must be met and prior approval from the European Commission gained. Whether we are talking about beef to France or about backhanders to industry, EU Member States must not be allowed to flout the law.
I enthusiastically support the report's proposal to publish a "scoreboard" showing the amount of state aid per Member State. Countries that claim to be at the heart of Europe but which systematically break its rules should be named and shamed and their hypocrisy revealed. Member States cannot be allowed to proclaim European solidarity in public while trying to undermine the single market in private.
I take some mild encouragement from the fact that levels of state aid to industry in Europe appear to be falling. Much remains to be done, however, and I call on the Commission to be far tougher in exposing the subsidy junkies of Europe.
. (PT) The Commission' s main instruments for overcoming regional disparities are the Structural Funds and the Cohesion Fund. It is therefore crucial that the European Parliament drafts its broad indicative guidelines without threatening the principle of subsidiarity, given that establishing the development strategy for each country falls to the respective Member States. Unfortunately, the European Commission has already moved ahead with its guidelines and Parliament' s position on the programmes for 2000-2006 does not carry much weight.
It is nevertheless important to reiterate the need for the main priority of these funds to be the development of the countries and regions with the greatest problems and of the outermost regions, of which the Portuguese regions of the Azores and Madeira are examples. This must be done with the objective of achieving economic and social cohesion. The truth is though, that the Commission' s guidelines do not fully meet these objectives.
On the other hand, it is crucial that there are precise indications and sufficient funds in areas such as creating decent jobs - with rights - effectively promoting equality in law and opportunity, and supporting the social economy and solidarity. There must also be support for rural development, for small and medium-sized enterprises, for improving the quality of life of urban populations in deprived areas, specifically in the field of social housing, with a view to achieving sustainable urban development.
. (IT) While Article 158 of the EC Treaty aims to promote the harmonious development of all of the Communities, we must say that the goal of eliminating disparities is still a long way from being fulfilled, or rather in some cases, as with Italy' s Objective 1 zones, paradoxically, disparities are being exacerbated, particularly because of the continuing weak approach of the structural apparatus to Community procedures and the persistent muddle of procedures; despite the changes to the rules, the Community structures have not yet been streamlined. In the first place, if administrative procedures are not simplified, it will be hard to attain Community objectives on reform, with a view to greater efficiency and concentration. In this respect, the Commission document has shortcomings, as it makes no recommendation to the Member States to simplify procedures and national legislation for the presentation and examination of projects by the national authorities, and for their funding, execution and monitoring. SMEs, micro-enterprises and craft businesses in particular are still "weak operators" , given that it is precisely for them that the regulatory and administrative constraints imposed by some Member States, including Italy, are major obstacles to accessing Structural Funds.
A considerable stumbling block is the fact that the regions and other operators find it impossible and are incapable of making plans in time. In view of this, in accordance with the decision on the 97/99 guidelines (Howitts report), the Commission should have consulted Parliament in time. In fact, it found a sort of convenient excuse in the shortening of the programming stage in the Member States, and it published the guidelines back in July 1999, even before the new Parliament had taken up its legislative duties, thereby preventing Parliament itself from having any influence on the current content of the guidelines. This is why the mid-term review, provided for under Article 42 of Regulation 1260/99, will be of considerable importance.
In general, the current guidelines cannot be considered as clear or transparent. They merely touch on the - nevertheless important - issue of the possibility of assessing the progress made in relation to verifiable objectives which are completely consonant with the strategies followed in Community policies, and they do not pay enough attention to the implications of enlargement, so much so that they do not contain specific provisions or clarifications as regards either regional and national authorities, or candidate countries. That said, the differing approach adopted in the guidelines, which are not geared to geographical objectives, but rather to policy areas, can be considered as positive. While in theory this may meet the need for concentration and therefore the efficiency of interventions, we cannot help wondering whether the current situation of the Objective 1 zones allows, in practice, a policy of integrated interventions, for which an operational instrument to coordinate the appropriations is necessary. We could then, theoretically, also support the Commission' s call for a management unit for structural assistance in the Member States, with the task of coordinating the implementation and administration of structural assistance there,provided that this unit does not become a centralising instrument at supranational level, but guarantees real help for those zones - and I stress this once again - which, owing to a whole string of converging negative factors, have not yet harnessed Structural Funds to sufficient levels, with the result that replacing the geographical objective with policy areas could, in fact, amount to a negative intervention.
The guidelines, as adopted by the Commission, are very limited because, instead of meeting the aim of providing guidance, they are providing a shopping list of possible measures, a shopping list which, as it fails to set priorities in ascending order, could even put the Member States on the wrong track by guiding them towards a series of proposals that is at odds with the desired concentration.
We could say that, in this state of affairs, we have once again missed the opportunity to really strengthen sustainable urban development by ring-fencing ever-increasing urbanisation and, hence the destruction of the countryside. There has been no appropriate assessment of the importance of the global grant instrument, which could prove to be extremely useful in redressing the balance between urban and rural zones and, moreover, would accord proper status to local bodies which, being independent, could bring about the conditions for territorial development more quickly, and make a practical contribution to the efforts to reform the Structural Funds and to achieve the objectives of efficiency, concentration and administrative reform. Rural areas must truly be seen as a resource which should be increasingly invested in, by encouraging young people to remain in rural areas in order to prevent their economic and social disintegration.
It is now a fact that in order to attain this goal, rural areas need to see the creation of new jobs, which are no longer solely connected with agriculture, in the traditional sense - although this sector is important for the protection of the environment and the preservation of biodiversity - but also, for instance, in rural tourism, sport and cultural activities, environmental projects, SMEs, services, and so on.
A genuine flaw in the guidelines are specific guidelines for the orchestration of coordination between the ESF and employment strategy. The fact that this coordination is being put into effect for the first time during the 2000-2006 programme period implies that the Member States really do need "guidelines". I must also stress that once again the Commission is, in fact, skirting the issue of practical action on equal opportunities. In conclusion, the document is not particularly satisfactory, and in some aspects is disappointing.
Berend Report (A5-0107/1999)
. (PT) We basically agree with the assessment and the thoughts put forward by the rapporteur concerning the sixth periodic report on the social and economic situation and development of the regions of the European Union. We shall therefore confine ourselves to highlighting a few issues.
Firstly, and as the Commission itself states, it must be understood that the great improvement seen by some of the poorest regions in their per capita GDP between 1991 and 1996 was largely due to the inclusion of the new German Länder in calculating the Community average from 1991 onwards. This obviously caused a slight reduction in the Union' s per capita GDP level.
We also feel that it is particularly important to state that the recovery seen in some regions - where it did actually take place - was accompanied only to a limited extent by growth in employment. This consequently imposes the need for new development strategies, with a considerably greater level of attention needing to be paid to this area. This situation shows that it would be a mistake to leave adopting measures for promoting employment to the exclusive internal control of the Member States, which is what the report proposes.
Finally, but no less importantly, I would like to refer to the rapporteur' s proposal that, in future, this type of report should also include, amongst other issues, an analysis of the way cohesion is developing between the regions within each State. The huge variety of situations and the varying development seen from region to region within the same State mean that there is a need for an in-depth assessment of this issue. This kind of assessment would enable us to allow and guarantee corrections to regional (and other) policies with a view also to guaranteeing internal cohesion within each Member State.
. (FR) The Berend report gives us an interesting analysis of the situation and economic development of the regions of the European Union. Nonetheless, the French members of the Union for a Europe of Nations Group feels it cannot approve some of the statements made therein. Paragraph 26, for example, "Draws attention to the special need to consolidate the budget as a prerequisite for the success of economic and monetary union and the enlargement of the Union" .
At a time when, in order to fulfil the convergence criteria, Member States are forced to undergo a strict budgetary slimming regime, one that would be perfectly justified if they undertook it of their own initiative, the federalists are displaying an astonishing pecuniary gluttony. As an admission of the failure of the cohesion policy and EMU, the lack of results is put down to the lack of money, with everyone competing in eloquence to demand more and more appropriations without anyone asking questions about the effectiveness of the money spent. What can one say about a budgetary procedure which involves setting objectives for expenditure rather than a ceiling on expenditure and trying at all costs to find projects in order to spend the approved appropriations, rather than allocating the appropriations to existing projects? Expenditure becomes an end in itself, evidence of the success of a programme.
The statistics published by the European Commission in its sixth report do however show, as Mr Berend pointed out, the limitations of the policy being implemented:
The relative weight of the most wealthy regions of the European Union was strengthened between 1986 et 1996, testifying to a concentration of wealth, jobs and activity in certain areas: Hamburg, Brussels, Antwerp, Luxembourg, the Paris region, Darmstadt, Oberbayern, Bremen, Vienna, Karlsruhe and Emilia-Romagna. Quite the opposite of what the rapporteur stated, the establishment of economic and monetary union should exacerbate the exodus of population from the most outlying, the most rural and the least populated regions in favour of the central axes of the Union (the Benelux countries, North West Germany, Northern Italy, the Parisian region, etc).
The poorest regions are gradually making good their underdevelopment. In 1986, the average of the 10 poorest regions amounted to 41% of the overall Community GNP. In 1996 it was 50%. Progress is particularly marked in Portugal and Ireland.
In fact, if the rich are ever more wealthy and the extremely poor are less poor, then it seems that the middle-range regions, covered by Objective 2, are experiencing an occasionally significant downturn in their GNP, and a worsening of the employment situation. This phenomenon is particularly marked in France: the GNP of the Champagne-Ardennes region, which it is my honour to represent, has gone from 105% to 94% of the Community average, that of the Loire region has dropped from 95% to 91%, and that of the Auvergne from 89% to 83%. This is a generalised tendency, sparing neither the Rhône-Alpes, nor Alsace. It has been confirmed in Sweden and Finland, countries where unemployment has in fact increased to a worrying degree over the last few years, as in many regions of the United Kingdom.
It may therefore seem strange that, when the Structural Funds were reformed, Objective 2, dedicated to industrial and rural areas undergoing economic restructuring, should have been sacrificed in favour of Objectives 1 and 3. For the period 1999-2006, the total appropriation for this Objective will be ECU 22.5 billion, a figure more or less identical to that for the period 1994-1999. The rural regions eligible under Objective 5b will be included among the main victims of this situation: in France, 27% of the populations eligible for Structural Funds are going to lose their eligibility at the end of the transition period, a figure which is occasionally much larger in some regions such as the Loire region, Alsace or Lower Normandy, political strongholds of the right-wing that were the victims of the petty political vote chasing of the left-wing coalition government.
Based as it is on such choices, it is to be doubted whether regional policy can contribute to harmonious regional planning within the Member States of the European Union.
von Wogau Report (A5-0069/1999)
. (FR) Considering the employment situation in the Community and the European Union' s declared ambition to steadfastly attack unemployment, the analysis of mergers carried out by the Commission should take elements other than competition into consideration. As an example I would give the restructuring of ABB Alsthom Power. A sizeable delegation of employees of this firm from throughout Europe is visiting Strasbourg today.
The management of ABB Alsthom Power, following a merger carried out in June 1999, announced restructuring where there is already the prospect of layoffs in a number of countries.
This damaging situation for employment raises many questions, particularly regarding the information given to the European Works Council, in existence since 1996. It suggests that the Community directive on European Works Councils must be updated and strengthened.
It also requires the monitoring of mergers taking employment, the environment and consumers into consideration. Since the report of the Committee on Economic and Monetary Affairs did not go far enough in this respect, I abstained.
. (PT) By proposing to apply the principle of subsidiarity in Community competition policy, the Commission is devolving to national authorities and courts the responsibility to take decisions and deal with abuses of dominant positions in relation to company agreements which create market distortion. Issues of mergers and state aid however, still remain within the notification system.
The position that has now been adopted aims to create more rapid ways of applying competition policy, moving towards applying Community law in national courts rather than at the European Court of Justice, and even aims at having specialised courts. This partial renationalisation of competition policy could involve higher costs for Member States.
On the other hand, as the rapporteur points out, in the name of competition policy, public monopolies are often exchanged for private monopolies, with the privatisation of important industries and public companies, as has happened in Portugal, with harmful consequences for the country and its workers.
- (FR) The Commission' s White Paper on the modernisation of the rules implementing Articles 85 and 86 of the EC Treaty (now 81 and 82) certainly does not propose any "renationalisation" of competition policy, as some Members of the European Parliament fear. But it does, at least, make it possible to anticipate some rather interesting options for development of the European Union.
In fact, taking note of the congestion of its services due to the prior notification system of state agreements likely to cause distortions in trade, and afraid of seeing the number of notifications increase yet further with the arrival of new Member States, the Commission is proposing to do away with the prior notification system of such agreements, and to apply competition rules at Member State level in a more decentralised fashion. The most remarkable thing, in my view, is the message conveyed by this proposal: that the Commission is anticipating the consequences of enlargement and realising that this necessarily, and virtually automatically, requires reform of the centralised system. Admittedly, this reform is one of increasing flexibility rather than dismantling. Indeed, the White Paper envisages that the Commission will retain the supervision and central direction of the new system. Moreover, the von Wogau report, which the European Parliament has just voted on, supports it in so doing. But at the same time, one can clearly see that the upheaval caused by enlargement may lead to Community competences being limited and subsidiarity being extended. It is a quite different Europe which is taking shape in the long term.
Is this not, indeed, what is so distressing to some Socialist Members of the European Parliament? The German Social Democrats voted against the von Wogau report because, in their view, it might break up European policy on competition, which is to say, in plain terms, attacking the standardising superstate. Curiously, a number of employers agreed with them, preferring the European "one-stop" system, which they consider to be more economical and more stable legally. Indeed, this is one advantage of the present system. But, on the other hand, the wider view must also be taken, namely that the initial decentralisation which has been begun today may, in the long term, lead to greater freedom to take the requirements of each country into account, and this will be of benefit to everyone.
Rapkay Report (A5-0078/1999)
The Members of Parliament from the Lutte Ouvrière Party shall not be voting in favour of these reports on European competition policy. Competition is a war which has major concerns fighting each other, which constantly takes the form of layoffs, factory closures, not to mention extensive waste of production capacity. We see a further example of this with the planned layoffs in Europe proposed by the corporation ABB Alsthom Power. Eighteen million unemployed and 50 million poor people within the European Union, despite its being one of the wealthiest regions in the world: these are the results of this competition which the European institutions intend to promote.
The Commission' s declared intention to regulate the conditions of competition on the European market is ridiculous, for the only law which competition respects is the law of the jungle where the most powerful squash or devour the weakest elements. This is repulsive most of all in social terms.
The European Commission' s report is a blunt demonstration of the fact that the Union institutions have no interest in anything except the major capitalist corporations who are engaged in this economic warfare and have no interest in the victims this causes. There is nothing to prevent the spread of unemployment, nothing to protect employees, nothing to prevent the major concerns driving part of the population into poverty simply to make their shareholders richer still!
We acknowledge that this report does have one good point - it shows that the working class majority in society can expect nothing from the European institutions in terms of safeguarding their living conditions, and still less of improving them.
. (PT) When he spoke about the Commission' s annual report on competition policy, the rapporteur pointed out that competition policy cannot be separated from social and environmental policy, as it must contribute to full employment, social and economic cohesion, and to protecting the environment and consumers.
Nevertheless, when he spoke about a few instruments which are crucial to achieving the objectives that have been mentioned, the rapporteur did little more than criticise various aspects of state aid and demand the harmonisation of rules concerning the repayment of illegal state aid. This threatens the right of Member States with a weaker and structurally more vulnerable economy to support economic sectors which have suffered as a result of liberalisation and international competition.
On the other hand, the rapporteur ignores the main causes of the distortion of the rules on competition, specifically the growing number of mergers and their consequences for that distortion. Another cause is the turning of public companies into private monopolies, with serious implications for society, specifically for employment and for the cost of public services. Another main cause of distortion to the rules of competition is the abuse of their dominant positions by various cartels which maintain unacceptable practices in social and environmental terms, including the sacking of thousands of workers.
That is why we are voting against this report.
- (FR) In voting against this report, we are acting as spokespersons for all the men and women who in Seattle and throughout Europe expressed their rejection of a world reduced to strict commercial logic. We are voting against this report on behalf of the development of public services, in memory of the victims of the Paddington rail disaster, killed not by fate but by an absurd determination to have competition where there should instead be regulations.
This report is essentially a primitive text with no inspiration other than the law of the jungle, for it is not competition that can solve the problems facing humanity at this turn of the century. Whether it is a matter of the balance of the biosphere, culture or cooperation with the third world, excessive competition is a factor increasing regression and insecurity.
Do you imagine that the 18 million unemployed people in Europe are victims of too reticent an application of this competition policy? We are convinced that the opposite is true, and we do not think that state aid is by definition excessive. Excessive in comparison with what iron rule, what criteria of efficiency? Finally, after Seattle, do you really think you can advocate increasing the role of the WTO? Only the legal advisers to multinationals could demonstrate such stubbornness.
Jonckheer Report (A5-0087/1999)
I am pleased to see the quality of the seventh report on state aid within the EU, and to see that it will henceforth be an annual report, and also that the Directorate-General for Competition will be making information, both general and specific, publicly accessible via its website.
I am happy with the rapporteur' s treatment of state aid and I congratulate him on this. There is too often a tendency to criticise state aid harshly as a measure causing distortion in competition. Admittedly, an effective competition policy is a prerequisite for the proper operation of the internal market and of economic and monetary union. However, as the rapporteur pointed out, such aid is occasionally essential and may, in addition to enabling the survival of a specific firm, make it possible to contribute to sustainable development (Article 6 of the Treaty), services of general economic interest (Article 16) and economic and social cohesion (Article 158). Clearly though, it must be monitored, a task which falls to the European Commission.
The aid which Union Member States allocate each year to the sectors under consideration reached a total of EUR 95 billion in the period 1995-1997, including 40% allocated to the manufacturing sector. This aid is considerably less than the previous period, 1993-1995 (a 13% drop in the total amount and a drop from 3.8% to 2.6% in the amount of aid to the manufacturing sector). This downturn in aid is chiefly due to the reduction in aid granted to the new German Länder.
Like the rapporteur, I deplore the fact that the figures given in the report do not cover all state aid. The European Commission must make good these omissions as soon as possible. It must also cooperate with the Member States in order to improve the quality of data in good time, which is to say in time for the ninth report. I think it would be a good idea if the Commission published a register specifying the amount of state aid per Member State.
I also deplore the fact that the European Parliament has been totally excluded from the Advisory Committee on State Aid. In order to compensate for this situation, the European Commission should be obliged to make regular reports to us.
I shall conclude with one aspect of the use of state aid which I feel is particularly dangerous: the matter of aid resulting in businesses relocating from one Member State to another, with the risk of subsidy hunting which makes no contribution to the shared objectives of the EU. This is why I should like to see the next report on state aid include some assessment of the effect of such aid on employment, industry and craft businesses in the beneficiary countries.
Langen Report (A5-0073/1999)
In the important debate on competition this morning, I expressed my views on Mr Langen' s report on the implementation in 1998 of the sixth Steel Aid Code.
Just as the Court of Justice recognised in its order of 3 May 1996, the iron and steel industry is particularly sensitive to disturbances to its competitive operation. Establishing a system of aids to this sector intended to ensure the survival of successful firms was therefore justifiable, even though Article 4(c), of the ECSC Treaty prohibited any sort of state aid to the steel industry. This, indeed, is the purpose of the sixth Steel Aid Code.
At the same time, it is, of course, essential to avoid any disturbance of competition conditions or of the markets, hence the importance of regulating such aid. It is therefore essential to continue to restrict state aid to research and development, environmental protection and aid granted in the event of plant closure.
In the same way, it is vital for Member States to fulfil their obligation to report to the Commission on the aid granted to their steel undertakings, as stipulated under Article 7 of the Steel Aid Code. The Commission suggests that Member States submit their reports within a time limit of two months following the end of each six-month period or, at least, annually, without the need for reminders.
Like the rapporteur, I am pleased with the Commission report, but I did deplore the fact that the report did not cover every aspect of the aid. Although the Steel Aid Code is expressed in a very clear way, the Commission has, on a number of occasions, authorised aid for the steel industry even though such aid did not fall within the categories set out in the code. In the interests of equality, there are grounds to either apply the Steel Aid Code strictly or modify the Code if the Commission wishes to authorise types of aid other than those legally acceptable at the moment.
Finally, we have the problem of the consequences of the expiry of the ECSC Treaty. The aid system must effectively be continued beyond 2002. My feeling in this respect is that only a Council Regulation can provide the necessary legal certainty and ensure an official ban on any aid not covered by the code.
For all these reasons I voted in favour of the Langen report, and I now await the Commission' s response to our requests and demands.
(The sitting was suspended at 1.05 p.m. and resumed at 3 p.m.)
Oil slick off the French coast
The next item is the Commission statement on the oil slick off the French coast.
Mrs de Palacio will open the debate on behalf of the Commission.
Mr President, I would firstly like to thank Parliament for offering me the opportunity to hold a debate on the disaster which has occurred off the French coast, as a result of the sinking of the oil tanker Erika on 12 December 1999, which resulted in more than 400 kilometres of coastline being contaminated with spilt oil, leading to the death of thousands of birds and other enormously adverse effects from the point of view of the environment and the preservation of our seas and of clean coastlines which meet the minimum requirements of a developed society.
In a way, the sinking of the Erika is the antithesis of what we have all been fighting for: sustainable development, development which is respectful of the environment. It is a clear violation of that approach to development and progress, a flagrant example of the way things should not be done.
I could expand on the specific facts which led to this accident. I will not do so. We all know them, and I simply want to say that the Commission shares the indignation, not only of those who live along the French coastline, who are the first to be affected by this disaster, but also all those Europeans - and non-Europeans - who may face similar disasters.
The Commission immediately expressed its solidarity and has wanted to contribute to combating the tragic consequences of this event with all the means at its disposal. But, in my opinion, it is not sufficient simply to combat these consequences. We should also seek solutions and proposals which will give the best possible assurance that events such as this do not recur.
Thus, from the environmental point of view, I must say that, in collaboration with, and at the request of, the French authorities, immediately after the sinking, Commissioner Wallström, who is in charge of the environment, created an environmental crisis unit. This unit set up the Community "Marine Pollution" Working Group and offered the French authorities the best European experts in the combating of pollution. The Commission also participated in the deployment of tools for combating pollution in the area of the disaster, coordinating the actions of eleven Member States of the Union, who have sent more than 26 kilometres of floating barriers to the area. We believe that this coordination and its results represent a degree of progress and success, demonstrating a genuine sense of European solidarity.
This state of affairs is partly the result of work carried out by the Commission over recent years. This work consisted particularly of the creation of a Community system which gathers all available information relating to the existing Community resources for combating this type of pollution, the establishment of a Community Working Group and the joint financing of the project to develop and improve the techniques for combating pollution within the European Union.
As well as the emergency proposal, it is also necessary, in the long term, to maintain the capacity to confront other similar disasters.
Therefore the Commission is delighted that Parliament has favourably received, at first reading, its draft decision on the establishment of a legal framework which will improve cooperation in combating accidental pollution. The Commission hopes that recent events will speed up the final approval of this text in Parliament and the Council and will therefore allow us to move beyond the current situation.
However, with regard to transport, I would like to say that the sinking of the Erika once again raises the problem of the prevention of marine accidents and, more specifically, safety in the transport of polluting products. In this case, in the field of sea transport.
In this respect, I believe that, firstly, it is essential to highlight the fact that the European Union has not been inactive since the notorious sinking of the Amoco Cadiz in 1978 off the French coast. Nevertheless, perhaps we should ask ourselves whether we need to do more.
Over the last six years, some fifteen Community regulations and directives have been adopted. This legislation is still recent. The States have now been provided with a legal framework which allows them to tackle the issue of flags of convenience, as well as all of those parties who fail to fulfil their safety obligations.
It now falls to the Member States to demonstrate that they have the political will to provide their marine authorities with the necessary means to carry out their tasks with regard to control and the application of Community regulations, of applying and adequately demanding compliance with those Community regulations which have already been approved. And, of course, the Commission must be certain to ensure that, in the Member States, these regulations are applied in a consistent manner.
With regard to the sinking of the Erika, the results of the preliminary investigation, carried out by the French authorities on the causes of the accident, have been communicated to the Commission. The report demonstrates the lightweight nature - to use a euphemism - of the controls which have been applied in this case.
I must say that the Commission, for its part, since 21 December 1999, has approached the Italian authorities in charge of port inspections, as well as the classification society RINA, which was responsible for the most recent classifications of the Erika, with a view to receiving explanations regarding the way that the Erika has been inspected. The Commission must ascertain whether the relevant Community directives were correctly applied in this case, both by the Italian authorities, as the port state, as well as the company RINA, as the classification society. These checks, Mr President, are essential with regard to perfecting the directives in the future and our ability to improve on the action which is being taken.
In any event, I would like to inform Parliament that, on the 28th of next month, a special mission from the Commission will go to inspect the company RINA and, in accordance with the conclusions of this mission, we will take any necessary steps. When I say "we will take the necessary steps ", I include the possibility of removing RINA from the list of companies accredited by the Commission.
The Commission also made a similar request to the maritime authority in Malta - the Erika was flying the Maltese flag - which, I must point out, has so far offered us its full cooperation.
However, without pre-empting the results of these investigations - how the sinking happened, what the real reasons were, and how the inspections were carried out, both by RINA and by the Italian port authorities -, all indications suggest that the Erika accident raises a series of questions which merit close attention and require us, in my opinion, to act with the greatest urgency.
The Commission was already preparing a communication on safety in sea transport and port safety. However, these events clearly oblige us to speed up the presentation of this communication and above all to concentrate on the transport of dangerous goods and pollutants, especially oil, gas and chemical products.
This document will be accompanied by a series of legislative proposals intended to improve maritime safety in Community waters. The Commission intends to adopt them before June of this year, so that the debates on the proposed measures may begin, both in this Parliament and in the Council, as from the second six-month period of 2000, under the French Presidency.
As for the content of this communication, we basically intend to tackle the following issues:
Firstly, the tightening up of controls on 'high-risk' ships, whatever flag they may sail under, although the statistics speak for themselves: in port inspections, ships carrying the flags of the fifteen Member States of the European Union show around 5.9 incidences per 100 inspections carried out. The world average is around 15.6 incidences in inspections carried out in European ports. In the case of ships flying the Maltese flag - as is the case with the Erika - the figure is 19.7 and, in the case of other flags, it is much higher still. In order to strengthen controls, we will amend the existing directives on classification companies, the control of ships in ports and the frequency of inspections, relating them to the age and flag of the ship. In the case of cars, we all know that, after four years, they have to undergo a technical inspection every year. However, in the case of ships, this is unfortunately not the case. We wish to promote these activities - which, furthermore, have been incorporated into the latest international agreements made within the IMO (International Maritime Organisation) by means of the SOLAS (International Convention for the Safety of Life at Sea) and MARPOL (International Convention for the Prevention of Pollution from Ships) agreements - and make them mandatory.
Secondly, in European ports, we should promote the use of oil tankers which respect the environment. That is to say, the oil tankers which come to our ports should become double hull tankers, instead of the single hull ones which present a greater risk of pollution in the event of accidents. The latter should be subject to measures intended to progressively phase them out more quickly, in the way that is happening in the United States, and we will thereby remove the risk which we are facing at the moment: of oil tankers which cannot dock in American ports being diverted to European ports.
Thirdly, the communication will deal with the complex and delicate issue of liability and the payment of compensation in the event of pollution resulting from a disaster. The Commission intends to escape the current legal quagmire and present proposals to raise the maximum limits of liability of the parties involved and, furthermore, to include new parties in the chain of liability, which at present consists almost exclusively of shipowners.
More specifically, we intend to establish a system which will allow us to determine the liability of the owner or forwarder of the cargo and hold them liable - indeed, it is because there are forwarders who show little concern for the quality of the ships they charter that shipowners choose to register their vessels abroad - as well as increasing the insurance premium paid by shipowners in respect of the total sum insured per ship.
Finally, the Commission intends to continue in its efforts to improve transparency with regard to the quality of the ships sailing in European waters. In this regard, the Commission proposes to speed up the implementation of the Equasix system, which must be in place as from May of this year, which is no more and no less than a system for up-to-date information on the situation of the international fleet to which all these ships belong. This programme is being developed in common agreement with the French authorities and will provide up-to-date and comprehensive information about the situation of individual ships, not to mention the composition of the crews, which is also an important factor.
In conclusion, it is not just a matter of the Erika disaster and what has been done up till now, but rather of reaching conclusions so that we can prevent the recurrence of this type of disaster. We must guarantee the effective application of the regulations on maritime safety. The International Maritime Organisation, as we all know, has the capacity neither for controlling nor for making mandatory the regulations subscribed to by some states who often forget their commitments and close their eyes - to put it mildly - to the obligations they have signed up to in these conventions.
Secondly, we must continue to try to achieve greater competitivity in the European shipping sector, which is a sector capable of very high levels of safety, maintaining a high level of requirement, but we must also be capable, with regard to flags of convenience, of combating the abuses which occur in relation to these flags. Finally, ladies and gentlemen, we must combat the irresponsibility of some shipowners, some forwarders, some states, some companies and some operators in the field of maritime transport who, through their irresponsibility, endanger our natural environment and may create disasters such as the one which has unfortunately happened recently along the French coastline.
Mr President, I shall be speaking on behalf of the PPE-DE Group, but also as an elected representative for Brittany, and I am therefore directly concerned and shocked by these events. Together with Mrs Grossetête and the PPE-DE Group, we tabled a motion for a resolution. I am pleased to see that we have today arrived at a compromise motion.
The Erika shipwreck is a truly European issue, firstly because it is disfiguring and polluting some of the most beautiful beaches in Europe, with extremely serious consequences for tourism, people who earn their living from the sea and environmentalists, and also because the underlying issue is the regulation and monitoring which ought naturally to be on a European scale. A disaster of this scale could almost certainly not have occurred along the American coastline, and why? Because the Americans managed to learn their lesson from the Exxon Valdez disaster and in 1990 to draw up the Oil Pollution Act, which makes the parties concerned aware of their responsibilities, as it makes it possible to hold the charterer liable, and is more restrictive, and, more especially, more carefully monitored thanks to various regulations and, in particular, the existence of the American coastguard.
If, I repeat, we had had regulations of this type, then this disaster would surely not have occurred. This is why we think that the applicable legislation must be reviewed, particularly the 1992 protocol which has exempted the shipowners, in this case the oil tanker charterer, from any liability. Well, if the charterer is exonerated, then of course he is less concerned with the inspections which oil companies are responsible for. The regulations must therefore be reviewed, and I thank you, Commissioner, for highlighting the inadequate features of current European regulations.
Moreover, as you said, monitoring must above all be stepped up: that of the flag state, that of the classification societies. You told us that RINA was an Italian classification register recognised by the Commission. What are the conditions for this recognition? What guarantees are there of its reliability? You are going to commission a fact-finding mission. We await the outcome with great interest. Inspections by the maritime authorities and supervision within European ports must also be tightened up. There is a Paris Memorandum in existence, let me remind you, which stipulates a minimum for inspection, that is, one in four of the vessels putting into European ports must be inspected by the maritime authorities of the country concerned. This obligation is not respected either in France or in many other European countries. Why not? What conclusions has the Commission already drawn or what conclusions is it going to draw? I also think it essential to step up the level of inspection that the charterer is responsible for, in this case, the oil company. If the charterer' s liability entails a financial commitment, then doubtless the inspection will be enforced to a greater extent.
Finally, we need some coordination of national maritime authorities in order to achieve some sort of European facility comparable to the coastguards who supervise the coasts of the United States.
Firstly, I would like to thank the environment colleagues in my group who approached this particular problem jointly with their transport team. This disaster is both a transport and environmental one and is not confined to one area.
Here we are here again in this Parliament discussing yet another maritime disaster. I could reel off the list of disasters that have afflicted this industry in my 10 years in this Parliament but I only have three minutes.
Surely it is now about time that not only the Member States but that toothless tiger that is known as the International Maritime Organisation, and last but not least, the oil companies and tanker owners take on their responsibilities by acting to stop these ecological and human tragedies repeating themselves year after year. How many more Erikas do we have to endure before the powers that be deliver to us a proper port state control that is effective throughout the whole of the European Union, not just certain areas of it?
How much more pollution do we have to endure before the industry delivers us tankers with segregated tanks and double holds? How many more seabirds are to die before shipping companies end the practice of cleaning their tanks at sea which, as our resolution points out, causes far more pollution than any Erika-type disaster?
While I recognise that some progress has been made in areas like port state control and minimal crewing standards, we are still faced with what our late colleague Ken Stewart used to call 'ships of shame sailing in and out of our European Union waters: rust buckets badly crewed'. We need the Member States to act quickly and decisively. We need our governments to put up the financial resources needed to give us effective control and we need them also to stop dragging their feet when it comes to maritime safety.
The Erika cost no human lives but it may have ruined many human livelihoods. Just as the Sea Empress, just as the Braer did. It is absolutely certain that all three left us with an ecological disaster.
My group's sympathy goes out to the people of Brittany who have seen their area despoiled by this disaster, just as my group's sympathy went out to the people of West Wales and to the Shetland Islands on previous occasions. Is it not about time that we stopped expressing sympathy and started issuing enforcement notices to get rid of these ships of shame in favour of safe seas or we will be back again, later on this year, discussing a new motion for a resolution when yet another flag-of-convenience tanker sadly goes down spewing its crude oil all over the sea.
The time for resolutions has passed. What is now needed is action. Sadly, I fear, the Council will yet again fail to act and we will be back in the future discussing yet another maritime and ecological disaster.
Mr President, every time there is a disaster of this kind people say it must never happen again. In reality we can never stop accidents happening at sea, but it is incumbent upon us all to learn the lessons whenever an incident of this kind takes place and apply those lessons to reduce risks in future.
The "Erika" incident was serious especially for the people of Brittany most closely affected, but it was devastating for the wildlife of much of Europe. Some say that it is the worst accident that has ever befallen the bird life of this part of Europe. The Royal Society for the Protection of Birds believes that as many as 400,000 birds, perhaps mainly guillemots, may have died. The pictures many of us will have seen of oil-soaked birds being put down by veterinary officials were both distressing and tragic.
We all want the highest standards for ships whatever flag they may be flying. We need to enforce the regulations and ensure that the "polluter pays" principle is applied so that financial penalties and some incentives are used to put pressure on both ship operators and oil companies to ensure that best practice is introduced.
I agree with every word the Commissioner said in her remarks, but the question is, how long will it take to ensure that measures are introduced to deal with the problem in the way she proposes? As a politician she needs to remind her officials how difficult it would be were she to have to come back to this Parliament in a year, were a similar incident, just as devastating, to take place, if some of the measures she has proposed today were simply still remaining as fine words and she had not had the chance to put them into practice. The thought of an incident of this kind occurring in the near future should concentrate her mind and the minds of her officials wonderfully.
Mr President, Commissioner, I have brought you a small gift. Here is a cake of oil sent by someone living on the French island of Noirmoutier who wrote to me as follows: "With every tide, the beach is covered with heavy fuel oil which has leaked out of the Erika. With every tide, the volunteers, members of the armed forces and firemen remove great pancakes of this thick, sticky, black tar. When will we see a return to cleanliness and the end of this devastating accident?"
Indeed this disaster involving the Erika, like that of the Russian vessel in Turkey, moreover, is unacceptable and intolerable at a time when the ultimate hi-tech technology is available. It is all the more unacceptable for such a thing to occur twenty years after the Amoco Cadiz disaster, despite our saying at the time and many times since, "Never again!" It is, of course, the responsibility of policies, and therefore our responsibility, to guarantee the safety of sea transport. We absolutely have to guarantee our citizens that a disaster of this type will never happen again. But, listening to you, Commissioner, we are somewhat frustrated because anyone already involved in these matters knows that in 1992, I believe, the Commission and Parliament drew up a very interesting text which already contained all the proposals included in the resolution drawn up by the transport committee. Indeed, we must say and keep saying that the Erika is one disaster too many.
This is why it is essential, as a matter of urgency, for the European Union to undertake a radical review of its directives on sea transport to make them more restrictive and to establish clear and specific regulations determining the responsibilities of the owners of the cargoes. We should be aware, for example, that Shell and British Petroleum refused to use the Erika to transport their oil. Why, in these circumstances, is the liability of Total as charterer not recognised? Your proposals must also include making double hulls mandatory and enforcing observance, at last, of the ban on degassing at sea. A European inspection body must be established which can monitor the condition of vessels effectively and efficiently. In addition, it is also essential for the European Union to undertake to reform the IMO, as a matter of urgency. What point is there in issuing restrictive directives if, once they are at sea, most vessels do just what they wish?
Finally, a compassionate thought for all the volunteers, nature lovers and bird lovers, who spontaneously and generously are coming through to the aid of the oil-covered birds, organising rescue operation with the means available. I can testify to this remarkable work. You are no doubt aware that approximately 200 000 birds are going to die as a result of this oil slick, which is a major ecological disaster, practically unprecedented in scale. In relation to this, you are no doubt also aware how difficult it is nowadays to preserve natural species as well as natural spaces. And, on this subject, Commissioner, you did not mention how the Commission intends to contribute to the restoration of the natural environment and the natural habitats. Once again, there will be no clearly defined party responsible. In the meantime, it is nature that is taking the rap, as always.
Mr President, my group asked that this debate be set up in order to provide Parliament with an opportunity to express its solidarity with the people directly affected by this ecological disaster, affected both in terms of their economic activities and in terms of their attachment to their natural environment.
Let me, in this connection, welcome the presence in the visitors' gallery of Mrs Javette-Le Besque, spokesperson for the oil slick action group "Marée noire" , made up of men and women from the French department of Morbihan.
Many volunteers from France and other European countries have expressed their solidarity by lending a hand to the victims in the field. As the European Parliament, we can express our solidarity primarily by taking action in order to ensure the immediate release of emergency aid to the families affected by the oil slick and, at the same time, demanding tightening up of the quality criteria, on the European and international scale, of the regulations and standards governing the safety of sea transport, stipulating much more frequent inspection and sanctions that are a far greater deterrent to offenders.
Our proposals are particularly concerned with the age of oil tankers. Among those inspected and found to be in contravention of regulations last year, 15 were at least 20 years old and some were 30 and more. This is no longer tolerable. Next, we have flags of convenience. According to the International Transport Federation, over 40% of the ships wrecked in 1998 were sailing under flags of convenience, the symbol of profit and the exploitation of human beings at the expense of safety. This is no longer tolerable. Finally, there is the lack of transparency. Everything is done to make the lines of responsibility, the identity of the owners and real decision-makers as impenetrable as possible. This is no longer tolerable.
In all these respects we must ensure real, significant change, including setting a time limit for the switch to new standards, including the mandatory double hull, on pain of being banned from the ports or the territorial waters of Member States.
We must also ensure increased strictness both in issuing sea-worthiness certificates and in monitoring the condition and the maintenance of vessels. Finally we must ensure that all the parties responsible for disasters contribute to repairing the damage caused. I am thinking specifically of Total-Fina in the present instance.
This is an approach, Mr President, which the European Union can develop with regard to the International Maritime Organisation. In so doing, it will have proved its usefulness to public opinion which, in this instance, is awaiting clear, tangible action.
Mr President, Commissioner, as a Member for the French Atlantic coast, for Vendée, I should first like to express the disgust of the people who are the victims of the Erika oil slick in the face of these disasters, caused not by a natural disaster such as the hurricane which has also just struck us, but by a crime.
In this emergency, in this ordeal, we have seen a magnificent display of solidarity: local solidarity, national solidarity, and intergovernmental solidarity. What the stricken populations are waiting for now, those who have lost everything, particularly among those who made their living from the sea and from tourism, those people whose businesses have been compromised for several years to come, is not for the polluters to repair the damage they have caused, but for the gears to now be set in motion to ensure that their present misfortune serves to prevent similar crimes affecting other people in future.
Quite clearly, we are now paying the price for our lack of concern. Because our states, with the blessing of the Community, did not deem it useful to have its own commercial fleet and allowed meticulous shipbuilding know-how to disappear, we no longer have access to the clear traceability of vessels and we can see veritable coffin ships navigating our waters under flags of convenience, drifting according to the short-term interests of the multinationals. It is absolutely essential to put an end to this floodtide of irresponsibility, irresponsible charterers, untraceable shipowners and lenient certification companies. So today we find ourselves in a state of utter confusion. Obviously, such matters should be handled at world level, but the current international regulations of the IMO are far from adequate and are far too loose, and neither our own countries nor the Community have tried determinedly to make them stricter, despite previous disasters. Admittedly, there is the International Oil Pollution Compensation Fund, IOPCF, but it waters down the issue of liability and sets its ceiling at a quite inadequate level, which must be reviewed. The question of flags of convenience must be reviewed within the IMO. It is up to the Members States and the Community to take the necessary initiatives to achieve this. Let me remind you that the Erika was sailing under a flag of convenience, that of a state applying for membership of the European Union.
In addition, there are Community directives, but they are seldom applied, if at all, due to the insufficient number of national inspectors. This omission must be remedied as a matter of urgency. A directive on maritime safety has been in preparation for many years, but it is making very slow progress. The Commission is displaying intolerable inertia and unacceptable shortcomings. The date when the Commission is supposed to present its communication devoted to this key issue is put off time and again. It is now scheduled for July. This must be brought forward.
The terms of the regulations to be enforced must be particularly clear and strict. I shall mention three issues that our group feels are priorities. Firstly, the liability of owners of oil cargoes must be clearly established and the victims of pollution incidents must be able to claim on this liability unequivocally. The best form of prevention we can offer for the future is the sure knowledge we can offer charterers that they will be heavily penalised in civil, criminal and financial terms if they are not extremely vigilant regarding the matter of the safety of the vessels they select. Secondly, the requirement of the double hull as a condition for access to Community waters must be enforced as soon as possible and cease to be put off indefinitely. Thirdly, a strict age limit on vessels to be given access to Community waters must be established in the near future. This could be of a maximum of 15 years of age.
If we do not obtain a framework of Community regulations which is sufficiently clear, strict and trenchant, then those Member States that wish to do so must be allowed to take the necessary steps to protect their people and their territory, in the same way that the United States succeeded in learning the lessons of the Exxon Valdez disaster by making double hulls compulsory and banning all vessels more than 20 years old from their waters. Thus, the Erika was refused access to American waters. If the European Community had done the same, a great disaster would have been avoided. Let us ensure, Mr President, Commissioner, that this time we really do learn the lesson, even after the media hype and the shock of this House have died down.
Mr President, Torrey Canyon, Olympic Bravery, Haven, Amoco Cadiz, Gino, Tanio, so many names we remember with horror. And now the Erika. Whose turn is next? Twenty one years after Amoco Cadiz, this umpteenth oil slick, the seventh since 1967, shows the irresponsibility of our successive rulers. The Atlantic West Coast once again is paying a high price for their inability to react, for their capitulation to the multinationals. It is hard to understand why the French and the Europeans allow something which the Americans refuse to accept, and why Europe, normally so quick to pass environmental legislation, has chosen to overlook the matter of maritime safety. And this is the result. The Erika, a vessel flying a Maltese flag, a floating rust bucket, classed amongst the most dangerous type of oil tankers, has contaminated more than 400 km of our coastline, a case of pollution even worse than that caused by the Amoco Cadiz. As an elected representative for the Loire-Atlantique region, unfortunately, I can testify to this. There is nothing natural about these recurring disasters, they are the result of fate. They are the result of human thoughtlessness. What we have here is an ecological disaster. Only the people cut off from the harsh reality of the grass roots could have any doubt about that. It is also an economic disaster for all the people who make their living from the sea and from tourism, fishermen, oyster farmers, shellfish farmers, people who make a living from the salt marshes, shopkeepers, etc.
The Erika disaster must be the last in the series. First of all, we must shed some light on this shipwreck. Why do we not appoint a parliamentary committee of inquiry or get Members of Parliament involved in the team of experts which has just been announced by the Commission? Next, as a matter of urgency, we muss pass legislation, firstly, regarding identification of the exact characteristics of goods transported. In fact, according to the experts, the oil the Erika was carrying was supposed to sink to the bottom and should never have reached the coast. We know what actually happened. Next, reliable technical inspection must be established like the technical inspection compulsory in France for vehicles more than five years old. We must regulate the use of flags of convenience, make double hulls mandatory for the transport of polluting or dangerous materials, work on technological innovations in order to be able to process or recover hydrocarbons at sea. This would be a minimum requirement, I believe, on the dawn of the third millennium. Non-compliant vessels must be denied access to European waters, the responsibility of polluters, shipowners or charterers must be determined in line with the principle of the "polluter pays" , maritime supervision must be strengthened to prevent any degassing, thorough and reliable inspection of tankers must be required, an appropriate "natural disasters" budget line must be re-established for Member States and, in the meantime, Community aid released on an exceptional basis and the French departments affected by the disaster should be made eligible for Structural Funds. I have also tabled a resolution on this subject on behalf of the EDD Group.
Mr President, in the course of the last few years there has been a succession of serious tanker disasters world-wide and the countermeasures taken have either been ineffective or not worth mentioning. It is particularly bad this time, not least because it has affected a major European State; an incident which could happen again at any time. We urgently require a directive if we are to reduce these risks. The 15 clearly do not suffice. These guarantee - making no claim to be exhaustive - a minimum of 3 things. No tanker or freighter fit only for the scrap heap must ever put into any harbour within the European Union again. All those involved, including the transport agent, are responsible for any ensuing damage, and these individuals are to provide satisfactory assurances. This is the only way of affording the victims the opportunity to make their claims for compensation. However, we must aim higher in the long-term, let there be no mistake about that. In other words, we need real cost-effectiveness for our entire energy supply system.
Mr President, may I start by saying that I would like to thank Commissioner Palacio very much for her clear, adequate and, at the same time, very firm response. Many thanks for this. This also means that, in any case, I have a great deal of respect for the briefing note which she sent on 10 January but also for the action points which she announced today. The Erika disaster shows that when sound traffic and transport regulations are lacking at international and European level, nature and the environment come off second-best. The damage suffered, also in ecological terms, cannot be expressed in money. Hence also this joint debate involving transport and environmental management Members.
During the Christmas break, when the Dutch media received attention for the Erika disaster, I had a look, just out of interest, on the Internet to see what arrangements were, in fact, already in place for the purpose of taking relevant measures, especially after Premier Jospin had said that Europe should do more. What I learned is that, actually, there is sufficient legislation in place but the problem is the lack of supervision. Could I highlight a few points which have also been touched upon by the Commissioner?
First of all, the port-state control, according to which 25% of all ships require inspection. I think that this 25% should not only be enforced but that it should also be ensured that more inspections take place. So this 25% should be increased. Furthermore, if a ship is no longer seaworthy, not only should the facts be examined, but a legal system should be introduced which states or recommends that the vessel should no longer be used. But this is not in place. Mr President, I would welcome some action in this area.
Finally, as far as the technical requirements for ships are concerned, some Members have already mentioned just now that, since 1999 in the United States, ships should in any case be double-hulled. In my opinion, we should look further into this point, and I also think that the Marpol Treaty, which comes into effect in 2001, should be looked at very closely.
Mr President, I would like to take a brief, critical look at the accession negotiations with Malta and would like to express my gratitude to, and admiration for, the many NGOs that have at least rolled up their sleeves in order to save animals.
Mr President, we have already had this discussion so many times in the past. We have achieved nothing so far, and we have been unable to reach agreement within the European Union. That is why I will only believe that there is any point to having this debate today if what we are all saying today, and what the Commissioner has announced here, actually leads to legislation being produced; in other words, if you all go and say to your Heads of Government and Ministers: "you must push this through in the Council of Ministers" .
Allow me to say first that what we are talking about is an environmental catastrophe, which also impacts on the economy and threatens livelihoods.
So what are we to do now? I have no intention of talking about past events; rather I want to look to the future. What are we to do now? I will tell you a few things we should do. Of course, we need double-hulled vessels. That goes without saying, but it is something that will only work through in the medium and long term. So what do we need to happen immediately? We need technical testing of ships, that is obligatory technical testing every two years, and no ship to be operated without the accompanying certificate. We need this at European level and internationally; we need something like a TÜV, an organisation that undertakes technical testing of motor vehicles in Germany, which is compulsory every two years. If you do not have a certificate then you are not allowed to operate the vehicle. This is what we need for ships.
Thirdly, we need to carry out checks on these safety and insurance certificates in the ports, that is in every port of the European Union. Any failure to produce these certificates must lead to the ship being laid up and prohibited from leaving the port, regardless of all the port charges. We must reach agreement here, in all the European Union' s ports, from Marseilles, through to Rotterdam, to Wilhelmshaven, Cuxhaven, and wherever ships drop anchor.
Fourthly, we need the shipowner to bear liability, and not just to the tune of a derisory USD 12 million, but to the value of at least USD 400 million, to be covered per insurance certificate. We also need the country whose flag the ship flies to bear liability. We need to be sure that if need be, the country whose flag the ship is flying will accept liability. This would be a marvellous exercise in supervision! I can assure you that those countries awarding flags would then take great care to avoid having to accept liability.
In the fifth place, we need there to be a guarantee that these demands will apply to all ships using the ports and waterways of the European Union, and incidentally, that includes the candidate countries.
Last but not least, we need a long memory, for the issue of legislation will crop up on the agenda more frequently in the near future. Environmental standards will be a recurring theme. I would not like to have someone coming and saying that these requirements will lead to job losses in the ports. The unions will have something to say as will industry. A long memory will serve us well, ladies and gentlemen. I am looking at all those of you who have not exactly been at the forefront of the environmental movement. Just you go home and say: " we have not concerned ourselves with standards to date" . We need to have a long memory when it comes to the demands being made in the ports. We need to have a long memory when we say: " for once we are united, at last as far as port charges and requirements are concerned, and will not play one off against the other in the European Union."
If we succeed in this then perhaps we will be better off in a few years' time!
Mr President, Mrs Roth-Behrendt expressed very many of my own thoughts. We have now obtained a first-rate enumeration of a variety of measures. But how do we make use of the sense of crisis to which this ecological disaster has led?
I would compare the situation with an earlier generation' s introduction of the Plimsoll line, a marking which was introduced to prevent insurance fraud involving inferior vessels. Where is the sense of crisis which generations before us had? I consider that what we should adopt is the form of certification that Mrs Roth-Behrendt speaks about, the identification in the form of green marks on tankers which certain harbours in Europe have brought up for discussion. We must also critically examine the classification societies. I do not think that we can accept their procedures. We need independent procedures and procedures involving public control.
Finally, I want to say that, when my country provides environmental aid to shipowners who wish to improve the quality of the environment, there are units within the Commission who regard this as prohibited aid to shipyards. Within the Commission, the one hand does not know what the other hand is doing. It is not an acceptable procedure that measures to improve the environment, which are in keeping with the Commission' s guidelines, cannot be taken because these are considered to constitute prohibited aid to shipyards.
Mr President, we shall vote in favour of the GUE/NGL Group resolution because it denounces Total-Fina' s responsibility in this ecological disaster and I endorse the proposal that flags of convenience and the use of superannuated vessels should be prohibited, or that double hulls should be mandatory for oil tankers. I shall only add that it would be the least that Total could do to compensate for the direct and indirect damage caused by the oil slick. How can we stop similar disasters occurring in future if we do not institute draconian measures against the major oil corporations, and indeed many others who, in order to make more profit, take the risk of making the world uninhabitable? How is it possible not to be outraged when a bank refuses to divulge the names of the Erika' s owners on the grounds of professional confidentiality, without governments reacting? The crux of the problem is that all governments, and indeed all the European institutions, acknowledge the right of major corporations such as Total-Fina and its ilk to maximise profits whether it be harmful to their employees or to the environment. They accept the professional confidentiality of business and banks, even though this same confidentiality serves to conceal what are essentially criminal actions. In these circumstances, even the best resolutions will remain little more than appeals to principle which are powerless to limit the great corporations' capacity to cause damage.
Mr President, I am in favour of tightening up the legislation on port state control and on classification societies. However, we must stick to the facts. The ship Erika has been investigated four times in the course of the last two years. The answer cannot lie in the number of investigations but rather in guaranteeing the rigour with which the controls are undertaken. I have heard in the course of the discussions that have taken place in the last few weeks that the Member States do not have enough money to undertake the controls. I cannot accept this. If the Member States decide, in agreement with ourselves, that 25% of ships are to be monitored on the basis of port state control, then they must also make the necessary personnel available. The controls must also be carried out in such a way that the inspector does not just go on board and check whether there are any fire extinguishers missing, rather there must be materials testing, for this ship obviously broke up on account of material fatigue. This can only be detected if controls undertaken are more rigorous. It should be our goal to ensure that port state controls are not superficial, but include materials testing.
Secondly, I also share the Commissioner' s observations and would like to encourage her to continue down this path. If it should become apparent that one or more classification companies have provided reports by way of favours then they should be struck off the list of authorised classification companies. That is the only deterrent we have for preventing other classification companies from following suit. Mrs Roth-Behrendt, we already have a TÜV (organisation for safety testing) for ships in the form of the classification companies. There are reputable companies too. You will be familiar with some reputable companies, our French fellow MEPs will be familiar with some reputable companies, but we must look carefully at exactly which companies do not fulfil requirements, and these must be struck off the list.
Finally, we should make it quite plain to Malta that if it wants to become a Member of this Community then by the time it accedes it must apply a standard in respect of registration and flag state control which completely fulfils our requirements, for the environment is a communal entity and not something that we can divide up!
Mr President, Commissioner, the Erika sank near my home and is still there, with 20 000 tonnes in its hold, the fate of which we are waiting to discover. It could have sunk anywhere. It happened to sink there, and Brittany, where I come from, should not apologise for the fact that geography has made it a peninsula, and the result is that it is often forced to clear up after shipwrecks.
My first thoughts are for the 26 Indian sailors, who were saved but of whom nothing has been said. There could have been deaths in this disaster and safety at sea means, above all, men' s lives. By now they are far away. It is a miracle that they were saved. So we are now experiencing the same thing that happened 20 years ago with the Amoco Cadiz; a wreck on the North coast, a wreck on the South coast, a wreck on the West coast. Things could well continue in the same way.
Commissioner, as time is very short, I would like to pick out the seven points which we feel, and you have already mentioned some of them, are essential to work on: double-hulled vessels in our waters as soon as possible and the strictest possible state control of ports. In particular, we must ensure that classification societies are compelled to make their reports public, as currently, we do not have access to them. Then, sanctions must be harmonised between the 15 Member States; they should not be different, but the same throughout the Union. We must be tougher on vessels flying flags of convenience, not because they are necessarily bad boats, but because amongst these boats there are many bad ones. We must improve information on all of the world' s ships, but provision has already been made for this. We must also target those responsible and take a tougher line with them.
With regard to this matter, I would like to know who owns the Erika, because the idea of a legal person under our law is one thing, but there are always real shareholders in the background. Where are the Erika' s owners? Perhaps they are in lovely villas by lovely beaches, getting a nice tan. We would like to know their names and their faces. Finally, there must be improvements in the training of crews. In our society there is no such thing as zero-risk, but we must at least ensure the greatest possible levels of safety.
Mr President, I welcome the statement from the Commissioner. Having spent a lot of time at sea myself I am well aware of the sea's power and destructive force, which make a proper design and maintenance of ships and boats essential. I would like to express my sympathy with all those who are dealing with the consequences of the breaking up and sinking of the oil tanker Erika.
This has been an environmental disaster as well as a deplorable waste of resources. It should be noted that the oil industry, through the International Oil Pollution Compensation Funds, regards itself as liable under the 1969 Convention and its 1992 Protocol, for over 90% of the estimated cost of this incident, or some USD 170 million. This suggests to me that we should also look to the shipowners, to the flag state and the inspection authorities to shoulder their share of the responsibility. However, before we rush in with a whole raft of new measures and new regulations, let us look carefully at the existing arrangements to be sure that they are being properly implemented. Better to heed calls to amend and improve existing legislation than to embark on new proposals.
In that context I support calls to strengthen port state control to ensure full and effective inspection. I support calls to ensure that the classification societies effectively monitor vessels' structural conditions and are held accountable for their actions. Calls for design improvements in hull construction, especially double-hulled vessels, are sensible but take time to be implemented throughout the fleet. They are no substitute for rigorous regular inspection.
Mr President, I would like to thank my Socialist colleagues, mainly in the committees on transport and the environment, who have not forgotten that this disaster also affects the fishing industry. Because, as well as the irreparable damage to the environment, the damage to the ecosystem and losses in the tourist industry, the oil slick dealt a huge blow to the fishing industry, to the conservation of marine resources, and the damaged coast lines will take years to recover.
It is no accident, Commissioner, that the affected areas are always those European regions which are least developed, those which eke out a meagre existence from tourism and fishing and which, in the majority of cases, do not have any other resources. These are the same areas, Commissioner, which already have to put up with the disrespectful activities of certain shipowners who empty the bilges of their vessels off their coasts, without any control whatsoever.
I come from a region, Galicia, which has suffered similar accidents in the past. Brittany and Galicia, two European 'Lands Ends' , fall constant prey to the irresponsibility of those who prefer not to comply with safety regulations and transport crude oil in vessels which in themselves constitute potential oil slicks.
I therefore believe that it is necessary to act in two ways. On the one hand, by asking the Commission, within the scope of aid to the fishing industry, to implement special measures to compensate for the effects of this catastrophe on the industry in the areas affected, and also by asking them to demand, of international bodies and of themselves, tight controls on ships which sail under flags of convenience.
In this regard, the current process of negotiations on Malta' s accession to the European Union must be used to ensure that this country rigorously monitors the oil tankers which sail under its flag.
On the other hand, prevention is essential. Portugal is a country which has clearly demonstrated its sensitivity to issues relating to the sea. I would ask the Portuguese Presidency to study the possibility of implementing a complete strategy for the prevention of maritime accidents at European level, using all the means at our disposal - technological, structural and socio-economic - to prevent a disaster such as this from happening again in the future.
Lastly, Mr President, I would like to highlight the work carried out by the volunteers and local authorities, who reminded me of old times when, as the then Mayoress, I lived through similar situations. We must thank those who, while defenceless and lacking in resources, have battled courageously against the grave effects that this disaster has had on coastal regions, the marine ecosystem and European fishing stocks.
Mr President, as chairman of the Committee on Regional Policy, Transport and Tourism, I should like to congratulate the Commission, and in particular Commissioner Loyola de Palacio, for her reaction to this incident, which has really shaken the whole of Europe.
We, as the Committee on Transport, are prepared to discuss the Commission communication on the question of safety at sea and, of course, we are likewise prepared to discuss, at a later date, the legal implications of this communication.
In addition, I should like to make a number of comments:
First, the Commission was right to concentrate its investigation on the liability of RINA, the Italian shipping register, because we need to know if Community law was applied. That should be the starting point for our efforts.
Secondly, apart from the shipowners' liability, it would be a good idea in such cases to examine the liability of the charterers, for example the oil companies which are also responsible for causing ecological disasters like this and, of course, for restoring the damage. Once we have done that, our reaction to the ecological disaster is fully justified. However, this should not lead us to accuse the whole merchant marine, which is an important sector of the economy, covering as it does 1/3 of transport requirements, which is why our reaction needs to be measured: strict, but correct.
I have no objection to examining an amendment making Community law stricter but, as other members have stressed, we need to start with application, because there is already a legal framework at European Union level and we must not lose sight of that fact. This legal framework is fairly advanced, at least if you compare it with what is happening at worldwide level and the Member States, under the supervision of the Commission, should endeavour to ensure that Community law is actually applied.
Mr President, one can only welcome the Commissioner' s factual and rational observations, for unlike others, she did not fall prey to collective hypocrisy. The Erika catastrophe comes as no surprise. I do not know precisely how many, but any number of ships which are practically floating time bombs in European waters, sail every day, and as far as I can see, a catastrophe of this kind could happen again any day.
We have been aware of this here in this Parliament for over ten years now - there was the Commission' s communication and the report by Mr Ken Stewart, which made mention even at that stage of all the areas in which legislation needed to be passed. It all revolves around the ships, the technology, the equipment; we are talking about the ports, how they are organised and what they have to say for themselves, and, of course, it is all about teamwork. We know full well where the opposition to every single, solitary legislative measure has come from in the course of the last few years. It always came from the Member States, from the Council of Ministers, where they fought doggedly over every trifling matter, achieving very little in terms of progress.
If we expect car-owning citizens to have a clean bill of health themselves and to fulfil the legal, personal requirements and also have their cars regularly inspected, then it ought to be possible for the same to apply to ships. Control is the key word here. Is it really pure coincidence that, to a lesser or greater extent, it is always the same states that allow these ships to fly under their flags? So why is there no black list? If there are dangerous death traps in European waters, then why do we not say, as is the case elsewhere, that these should not be allowed to enter European waters and call at European ports?
Therefore, what I would really like to see in your catalogue of measures for the summer is overall inspections for all tankers currently sailing in European waters, and I would also like an update on what the Member States have actually subscribed to and indeed implemented so far, in the way of IMO regulations and conventions, for there is still some dragging of feet there. What happened to Erika cannot be put down to sloppy work, but, as far as I am concerned, to collective, criminal responsibility, and we in Parliament will have the opportunity in the course of the next few months, to demonstrate in the case of one matter in particular, whether we are taking this seriously. I am referring to port reception installations, a matter for the Member States.
This will come up for discussion again, and when it does, I hope that we will all still hold the same opinions as we do today.
Mr President, Commissioner, I believe that the unfortunate incident involving the Erika should in fact, as others have said this afternoon, constitute a decisive watershed which will see the end to this type of accident in the European Union where, since 1967, there have been seventeen accidents involving large oil tankers; more than one every two years.
The economic and social damage, which we have spoken about today, in terms of the loss of jobs and fishing and tourist resources, is so great that they fully justify decisive and thorough action on the part of the Community institutions.
Commissioner, I would also like to thank you for the speedy response of your department to this event and the measures which are being adopted and implemented. I trust that these measures will, in a few months, give rise to a clear and convincing legal instrument - a directive, possibly - which will put an end, once and for all, to these 21st Century pirates, who deprive us all of the wealth and beauty of the sea.
I would like to comment on one of the measures to be taken, which was mentioned by the Commissioner and some of my colleagues. I am referring to the double hull, which consists of two layers of steel, with containers divided into two tanks.
Commissioner, there are many experts who consider that the double hull is not sufficiently safe and propose the so-called 'ecological hull' in which case, in the event of an accident, the seawater penetrates the containers and, as a result of pressure, the oil is transferred to other tanks.
Commissioner, I believe that it is time to opt for the safest technically possible measures. It is therefore not sufficient to merely reproduce the legislation in force in other countries. I believe that we can and must improve the existing legislation in this regard.
Any cost-benefit analysis which truly takes into account all the harm occasioned to persons and the environment by these accidents, is bound to support this approach.
Mr President, Commissioner, I think that first we should all congratulate ourselves on the procedure that has been adopted and which will lead us, after each of our respective political groups has rallied together and expressed its feelings, finally to produce a joint resolution. I think that given the dramatic circumstances, and as a matter of principle, it would be ill-advised and inappropriate to hold several votes. On the other hand, Parliament is issuing a resolution in one vote, for which we can see the agreement amongst the various speakers who have preceded me. I think that this is an opportunity to put parliamentary pressure on the doubts or evasions of a few governments and I think that we are providing the Commission with a powerful political act for the preparation of a European maritime area.
I think that it is quite obvious, and this is the first conclusion that can be drawn from the Erika disaster, that public opinion would find it hard to understand that we regulate chocolate but do not regulate maritime transport. Public opinion would find it hard to understand that we talk about a common judicial area, common airspace, a common rail area and a single market, but not a common maritime area. I therefore believe that this is a project which must be opened up with the absolute will to see it followed through and followed through in concrete terms.
The Commissioner has suggested three main chapters which need to be drafted and brought into line with our legislation, in which we can set standards. I have also noted, to my great satisfaction, that even the groups advocating greater national sovereignty, or the eurosceptic groups are calling for Europe to regulate, and I think that this is in fact the right level to take action. We sometimes regulate things which could, by and large, remain subsidiary. In this area we must respond to public opinion. This is extremely important and everyone should feel concerned because we are, when all is said and done, on the global scale merely a peninsula.
Therefore, once our legislation has been brought into line, we must follow this up immediately with appropriate law. We must also put in place systematic controls and finally apply the 'polluter pays' principle of responsibility which is, of course, supposed to be a deterrent. I have almost finished and I would like to say that I have personally requested a public hearing of the Committee on Transport, which would enable us to provide an immediate follow-up to the Erika case and to suggest possible future considerations. I hope that all political groups will support us in our request for a public hearing.
Mr President, the oil tanker Erika, the ownership of which is veiled by accommodation addresses on Malta and probably in Italy and Greece and which was hired by Total-Fina for the transport of oil, foundered off the Breton coastline, with disastrous consequences. The implications for the environment and for the flora and fauna of the European maritime environment are enormous.
The cause of the disaster must be sought in the weakened structure of the oil tanker. So people are doubtful about the safety of ships which carry dangerous or polluting goods. The International Maritime Organisation has issued international rules in this connection. States can carry out port inspections.
In Europe, legislation is stricter and it is compulsory to inspect 25% of the incoming vessels according to the port-state control directive. However, it seems that none of the Member States meets this figure due to a lack of inspectors. It is clear that there is no lack of legislation. In my opinion, the Commissioner is quite right. Where the scheme falters is in the enforcement of existing legislation. But how are we now going to enforce this if there is indeed a lack of inspectors, esteemed European Commission? Can the Commission provide an assurance that Directive 93/75 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods will be implemented correctly in all Member States? Should its implementation not be more strictly monitored? Would it not be beneficial, in the short term, following the Rotterdam model, to inspect according to a points system in which, for example, account is taken of the ship' s age, whether it is single or double-hulled or whether it sails under a flag of convenience. In short, to give priority to older sub-standard ships over ships which meet all quality requirements. The Erika was built at a Japanese shipyard and is single-hulled. There are four more sister ships in service at present. Construction of this type of ship was halted at the time because the risk of rusting was especially high. Some of them also sail under the Maltese flag. Are we waiting for the next accident to happen?
Would sanctions not be appropriate, as the Commissioner stated, for the classification society? RINA is currently the talk of the town. Malta is entering the accession negotiations. In my opinion, the European Union can only accept Malta if it is guaranteed that the Maltese flag will sail without an accident in future.
I would be grateful if you could be disciplined since we are running out of time, and this delay is going to limit the time available for Questions to the Commission.
Mr President, just before I went down into the Chamber, I received an e-mail with a quite emotional description from a Swedish woman who had chosen to spend New Year' s Eve on the French coast in Brittany instead of staying at home and celebrating with her relatives. Like many other hundreds of volunteers, she had seen the destruction, washed birds and cleaned up after the people responsible who were not to be found on the coast on those evenings and nights when they really should have been required to be there. Like so many others, I too wonder where the people responsible are. Where are the shipowners and those who order the shipments when these disasters occur? Perhaps it might be time for us to begin to consider establishing a common environmental authority which could deal with this type of crime.
This is not the first time we have seen oil slicks, whether intentional or unintentional.
(The President cut the speaker off)
I would like to thank Mrs Grossetête and her colleagues for bringing this motion before Parliament. The environmental disaster of the sinking of the Erika off Brittany and the spillage of 10 000 tonnes of oil has been widely reported in the British media. Although Britain and France have had their differences recently, I can assure you that there is considerable sympathy in my country for all those affected.
TV pictures of the damage done to your coastline and wildlife, in particular birds and the already dwindling fish stocks, have brought back memories of similar British disasters, such as the Torrey Canyon in 1967, and have prompted many British volunteers to help.
I salute these joint efforts to repair the damage. This is clearly a problem for all EU coastlines which will require imaginative solutions. Instead of allowing the costs of these disasters to fall on the communities most affected and insurance markets such as Lloyds of London, we must develop new technologies to retrieve from the sea much more than 10% of the lost oil. There is currently little financial incentive for this when the insurance market picks up the tab. Ultimately, the polluter must pay.
In addition we must build on the Council directive dealing with enforcement of international standards for ship safety and pollution prevention by ensuring that the inspection goal of 25% of ships calling at EU ports is met and that a high standard of inspection is delivered. Moreover, although I am not opposed to shipowners registering their vessels in their country of choice, I believe there is a need for stricter application of international regulations. Rather than banning flags of convenience, which would violate the right of every sovereign state to have a merchant fleet, under the 1995 EU directive on port state control, national maritime authorities must impose more effective sanctions on flag states which fail to carry out their international treaty obligations. I sincerely hope that, particularly during the French presidency later this year, the Commission and the Council will look carefully at all these options, and I heartily commend this resolution to Parliament.
Mr President, it feels quite strange to be standing here again today, as I have been doing at regular intervals for almost ten years, and all because of an accident caused by human hand and by a lack of human competence, and not by force majeure. The victims are waiting outside. They want answers. They do not want any more promises that we then fail to keep, or to see any efforts that we then fail to follow through. The citizens are right to ask: "do our regions now count amongst those which are lost forever?" Who will provide us with new jobs?
When will those responsible at last understand that sparing resources is not something we do for fun; nor is it just a question of creating a system for its own sake or a new study group, rather it is a joint European challenge. That is why I welcome Mrs Palacio' s action plan with open arms. It is equally important to note that "prevention is better than cure" . But there is an art to that as well. Deploying the German multipurpose ship "Neuwerk" - it is right outside my front door in Cuxhaven - entailed the swift provision of European neighbourly help. We are particularly in the debt of those who undertook the difficult deployment of all their crew. Valuable experiences were gained, and also the knowledge that we cannot master such environmental disasters using state-of-the-art technology alone. We are therefore right to demand improved controls, sanctions and preventive measures.
I have been fighting for a European environmental coastguard service for almost ten years, here in Parliament. The issue is as topical as it was before. Furthermore, I will not withhold my support but will endeavour, alongside my fellow MEPs, to bring about improvements and logical solutions within the framework of European and international cooperation.
Mr President, firstly I would like to express my very sincere thanks, not only for the initiatives of the different groups, of Mrs Grossetête and the Group of the European People' s Party (Christian Democrats) and the European Democrats, but also for the initiatives of Mr Wurtz and the Confederal Group of the United Left/Nordic Green Left, who proposed this debate, which has led to a positive and important discussion.
Before the end of March, I propose to present a communication in which I will possibly present legislative texts, that is to say, amendments of specific directives so that discussions may begin in the Council and in Parliament.
I would like to tell you that, in fact, it is not just an environmental problem - it is a very important environmental problem - but it is also a very important social problem. There are men and women who depend on fishing, gathering shellfish and the service or tourist industries in these coastal areas. They are environmentally sensitive areas, but they are also sensitive from the point of view of social development and territorial equilibrium. And therefore we must take the utmost care to prevent the recurrence of a similar situation.
Mrs Roth-Behrendt said that nothing had ever been done. In fact, I believe that things have been done by the Commission, but there is still more to do. This was demonstrated by the Americans who, after the Exxon Valdez disaster, within one year, adopted enormously rigorous and tough legislation, which threatens, as I said earlier, to divert ships unacceptable to American ports towards Europe. In Europe, after the Amoco Cadiz, or the Urquiola on the Spanish coast, in 1976, or the Torrey Canyon, in the same year, or the many other cases there have been, we really began to legislate after 1994 and 1995, particularly in the last few years.
During these years, the emphasis has mainly been on the safety of passenger transport. That is the reality. In my opinion, we now have to make a significant and urgent effort to confront new problems, also deriving from American legislation, which emphasise the safety of the transport of dangerous goods in the maritime sector.
I have referred to a series of issues which I will lay out in more detail, if you wish, in an appearance before a special committee on this matter, or when I present the actual initiatives in the coming months.
My intention is - and I insist - for us to begin discussions after the end of March, also coinciding with the Council of Ministers, and, of course, before the end of the six-month period of the Portuguese Presidency, for us to have texts to discuss.
Flags of convenience are one problem, but are not the only one. The Romanian flag is not a flag of convenience but, nevertheless, that country has an extremely high number of incidences at inspections; more than the countries with flags of convenience.
Malta and Cyprus have asked to join the Community. We must be demanding on this issue and we are negotiating to this end. This will oblige us to reconsider the registers in the European Union, and to deal with the notorious problem, which will no doubt arise again, of the aim of a Community register. I believe that this will be difficult but, in any event, we should carry out a review of the registers of the European Union countries.
As for the inspections, very much a key question, the first thing we have to consider is how the current legislation has worked, as Mr Hatzidakis has said. We already have legislation. According to the information which the Commission services have given me, this legislation is not adequately applied in many Member States due to a lack of personnel, means and inspectors. The problem is not that only 25% are inspected, but rather how we select, how we find, the ships which constitute the highest risk, through the age of the ships and the risk history of the flags. Unfortunately, the 25% often consists of flags which are expected to fulfil the requirements: in this way inspections are quicker and the work is carried out more easily.
Therefore, more than making amendments, we will have to implement measures to control what is already being done, apart from some supplementary requirements with regard to reviews, especially in relation to the age of the different vessels. And that is why we have SOLAS (the International Convention for the Safety of Life at Sea) and MARPOL (the International Convention for the Prevention of Pollution from Ships), two conventions of the International Maritime Organisation which will eventually have to be made mandatory in all Member States of the Union and whose application will have to be monitored.
With regard to the question of Union inspectors, I believe that the principle of subsidiarity justifies the idea that these inspections be carried out by the Member States, which does not mean that the Commission does not have to ensure that the States carry out their duty adequately.
Lastly, I would like to stress the issue of liability. Not only in terms of maximum sums insured, which I believe should be similar to those in the United States. We have set a figure of USD 180 million; in the United States they are talking about USD 1 billion as a maximum ceiling for covering claims payments. I believe we have to increase the current amount so as to move closer to levels in the United States, but that we also have to reconsider the sums insured on vessels and, therefore, the liability of shipowners, and also to hold liable those who charter ships, which is to say the owners of the cargo. Unless we require that the owners of the cargo be held liable, we will never, in my opinion, resolve these problems.
I will end now. I will not expand further. We will have the opportunity to do so on other occasions. But, obviously, as some speakers have said - and I thank all of you for your totally positive and relevant interventions - we cannot allow a situation where, within one, two or three years, we have to say once again that we have not done what we should have done.
As for me, I can say, after having debated it in the College of Commissioners, that the Commission is prepared to present the necessary legislative measures, amendments and directives to Parliament and the Council, in order to equip ourselves with the greatest possible level of safety. The political will of this Parliament is required - and I can see that I can count on this - as well as that of the Council of Ministers.
Thank you very much, Commissioner. We have taken good note of your intentions.
I have received 8 motions for resolution, in accordance with Rule 37(2), to close the present Commission statement.
The debate is closed.
The vote will take place on Thursday at 12.00 p.m.
Storms in Europe
The next item is the Commission statement on the storms in Europe.
Mr Barnier has the floor on behalf of the Commission.
Mr President, ladies and gentlemen, you have just been speaking about the human, ecological and social consequences of yet another oil slick which has reached French shores. We are now speaking - and personally, I am very happy that we are - about the consequences of an historic storm, a veritable hurricane which affected France, and also the Federal Republic of Germany and Austria in the same period.
When speaking about the consequences of such accidents or such terrible weather conditions, we are not only talking about the damage to the environment and to property, we are also talking - and this is a point I wish to make too - about the consequences of the storm, as well as of the oil slick, for men, women and families who, as Mrs de Palacio said a moment ago, are seriously traumatised, wounded, bruised, demoralised, the weakest of which are desperate. I have seen this myself.
I really think that today we are seeing an expression of European solidarity, a solidarity demonstrated by words of moral support, but which is above all human. This is the solidarity that I would like to express on behalf of the whole Commission and, particularly, within the Commission, on behalf of my colleagues who have not forgotten their roots or their citizenship: Franz Fischler from Austria, Michaele Schreyer and Günther Verheugen from Germany, and Pascal Lamy and myself from France. This expression of feeling is to complement that already shown by the national authorities of these countries and by the tremendous surge of generosity and kindness that has been shown. And as we are talking about Europe, I would also like to take my hat off to the spontaneity and the willingness of the volunteers from the public electricity and telephone services, to the firemen and the road-workers who came spontaneously from all over Europe to help to re-open roads and to restore electricity and telephones. In some parts of France, some families have only had their telephones and electricity working again since yesterday or the day before.
At the request of President Prodi, the Commission has held its first talks on this whole issue, a discussion during its first meeting of the year and now, as the President asked us to, I would like to tell you the results of our work to provide every response that the Union can muster in terms of rebuilding those parts of our economic, social and cultural heritage that were affected. This must be done within the limits of the regulations and the budget, having expressed our human and moral solidarity.
Ladies and gentlemen, the Commission will therefore make use of every instrument it has in order to help the affected Member States in this reconstruction and to provide any possible aid to the people and businesses affected. This will be done in order to complement and to top up the support and aid which have already been decided on by the national and regional authorities. As you know, the Commission has several instruments and tools which can provide aid for this rehabilitation and reconstruction effort and we intend to use all of these instruments, with the same desire to help, which Mrs de Palacio expressed when she spoke of the lessons to be learned from the Erika disaster.
As far as the structural policy is concerned, I am personally going to look into how we can use the current decisions on the new generation of strategies for economic development which will be implemented over the next seven years. I will also look into how the appropriations, which have already been allocated, particularly to regions of rural, industrial and urban conversion and to fishing areas, that is, all the regions covered by Objective 2, can help this reconstruction. The Objective 2 zoning was stopped by the Commission after consulting the various governments. In Germany' s case, the Commission' s decision was taken in December and today, the Commission has stopped the Objective 2 zoning plan, not only for Luxembourg and Sweden, but also for France and Austria.
In France' s case, where the damage is objectively the most extensive, the total available appropriations for the new Objective 2 are EUR 5.4 billion for the period 2000-2006. A preliminary study by the Commission services shows that on the basis of a financial allocation set up in proportion to the eligible population, 70% of people affected by the storm may benefit from aid eligible under Objective 2. The 69 devastated French departments could thus receive around EUR 4.1 billion over the next seven years. For Germany and Austria, the corresponding total sums are respectively EUR 3 billion for Germany and EUR 600 million for Austria.
I would also like to point out that the devastated areas which do not feature on this new zoning plan - and unfortunately there are some - which are not covered by Objective 2, but which were eligible under the previous Objective 2 and Objective 5b zoning, could also have access to appropriations available in the new programming period as provisional support. I would therefore like to suggest the most straightforward way in which structural appropriations could broadly contribute to the economic rehabilitation of devastated areas. Of course, it is not a question of providing emergency aid since, as you know very well, two years ago the meagre appropriations available in the European budget under emergency aid were discontinued. It is a question of repair and lasting restoration in the context of the programmes currently in preparation and this, in my view, is our most important task.
Powers for programming actions and selecting priorities have, as you know, been devolved to each State. Each government will therefore, under the conditions that I have just stated, have to establish its priorities and make choices. They will probably have new priorities, in order to take into account the consequences of this storm or of the oil slick. It is up to the governments of the countries concerned to distribute Community financial support among the various regions eligible for Structural Funds, and therefore to propose to the Commission plans for action to be carried out at grass roots level.
In order to be more specific though, by way of an example, I would like to remind you that all of these programmes in devastated areas will be able to finance the restoration of our historical and cultural heritage, areas of economic activity, and industrial or trading areas. They could also finance the channels necessary for the flow of raw materials and industrial products, for port infrastructures - both commercial and leisure ports, the infrastructure of airports involved in business travel or tourism, productive industrial investments, aid to businesses, and historical and cultural heritage for tourism as well as training for employees qualified under the European Social Fund.
The Commission is therefore entirely at the disposal of each of the Member States, in order to adapt, to rearrange this programming to the best effect. I would like to stress that this also applies to those who suffered the effects of the other storms at the beginning of December in Denmark, the United Kingdom and in Sweden. I know that Parliament adopted a previous resolution to this effect, on 16 December last year.
I hope you do not mind if I stress, even though I have already said it twice, that this applies to Greece too, with regard to the consequences of the earthquake which occurred at the beginning of September, in accordance with Objective 1 of the Cohesion Fund.
Ladies and gentlemen, my colleague, Franz Fischler, adopts the same approach with regard to rural development. Following the reform of the common agricultural policy which your Parliament approved last year, measures for rural development can, for the first time, be cofinanced throughout the Union' s rural areas by the 'Guarantee' section of the EAGGF. France will therefore benefit by EUR 760 million per year, Germany by EUR 700 million and Austria by EUR 423 million. This aid is available for devastated regions and is not constrained by the zoning which I am bound to apply under Objective 2. Of the measures eligible under the EAGGF Guarantee section, I would like to mention restoring agricultural and forestry production potential which has been damaged, reforestation, infrastructures for country roads and infrastructures for prevention and protection such as dykes and warning systems. In this context, probably the most special case is that of the timber industry, which has been affected particularly badly by these storms and to which we will be devoting all our attention, in both economic and environmental terms. I would like to say that the EAGGF could also allocate a Community cofinancing grant for the storage of wood.
Furthermore, in the fisheries sector, it is also possible to employ the structural instruments for cofinancing grants. France would thus have access to EUR 225 million for the period 2000-2006. Community aid will thus be able to contribute to compensating fishermen and boat-owners for the temporary cessation of their activities in case of unforeseen events, up to a maximum of two months per year. It is also conceivable that the Financial Instrument for Fisheries Guidance, FIFG, will be able to provide assistance which could be used for standard investment projects. I am thinking here of fish-farming equipment, community facilities, restructuring, developing fish-farming sites, equipping fishing harbours, modernising boats, and I have already discussed these matters with Franz Fischler. Finally, following consultation of course with my colleague, Mario Monti, the Commission would like to underline the fact that State aid earmarked for making good the damage caused by natural disasters or other extraordinary events can be considered compatible with the common market. It would therefore, in these circumstances, be authorised by the Commission.
We can, then, embark on various courses of action straight away, for example in the area of energy, within the framework of the Trans-European Energy Networks. I know that where the transmission of energy is concerned, there are many technical problems, particularly in the transmission of very high voltage energy. Nevertheless, looking back to my quite recent time as Minister for the Environment in France, when I campaigned for underground lines, I would like to point out, as one of you did a while ago, that in this area as in many others, prevention is much cheaper than a cure. I therefore hope that the Member States will vote in favour of laying telegraph, telephone and electricity networks underground, when this is technically possible, and that they are encouraged to do so.
And that, ladies and gentlemen, covers the Community instruments, which offer many opportunities for very practical intervention. The European Union does not and will not do everything. It can nevertheless do a great deal, on condition that we are able to make use of these instruments, that you keep us informed and that Member States are able, in the days following these storms, to set out their priorities and to make choices. It is therefore very important that this House, as well as the Commission, passes this information and this practical expression of solidarity on to all partners involved and to the people concerned and affected. As far as I am concerned, I shall endeavour to do that myself this week, when I visit, the day after tomorrow, two French departments which have been particularly badly affected by the storms: Charente-Maritime, affected both by the hurricane and the oil slick, and Creuse. I shall also present today' s decision on Objective 2. Tomorrow, 19 January, my colleague Michaele Schreyer will visit one of Germany' s most devastated regions, the Black Forest, in the state of Baden-Württemberg.
With thanks for your patience, I should like to conclude this presentation, Mr President, by mentioning a subject close to my heart. This is one of the lessons we should learn from these disasters, which do not always have natural causes, but which often do. We are convinced that such disasters reinforce the need for better coordination within the Union of each State' s resources for repairs, emergency aid and civil protection. The Commission already has a unit for the coordination of civil protection, for which my colleague, Margot Wallström, is responsible. This unit, I might add, worked well when it had to deal with the oil slick, to find boats, arrange protection for beaches, machines for cleaning oil-covered birds to the extent that it is possible. The resources of 11 European countries were employed here, a fact which is sometimes forgotten, and which justifies the tribute I wanted to pay to the spontaneous solidarity shown by all European countries.
Nevertheless, I think that we must go even further. President Prodi, Margot Wallström and I are convinced that we need to find a more systematic way of developing a European intervention strategy, which is based on existing mechanisms in each country, on specialised units, such as fire brigades, vaccination and civil protection teams, mountain rescue dog teams and many more. Members of these units, whilst staying in their own countries, would undergo a common course of training. If needed, they could be mobilised, both within the European Union, as we have seen with this storm and the earthquake in Greece, and outside the Union, as happened in the cases of Turkey and South and Central America, following the tragic events that have taken place there. This really is an opportunity to create a genuine European civil protection force.
Today, we have a long way to go, even if the Helsinki European Council did take a step forward in this direction and Margot Wallström' s services are working on extending the role of the 'search and rescue task force' . For the moment, of course, the Commission has neither the manpower nor the financial resources to take responsibility for such a task. We think, though, that with Margot Wallström and under the authority of President Romano Prodi, this is one of the lessons that we will be learning from this series of disasters, natural or otherwise, which have had such tragic consequences. In terms of efficiency and also of political clarity, this task force would be a symbol of our idea of the European Union. As far as I am concerned, I intend, within the Commission, to promote this idea as one of the lessons to be learned from this disaster.
Mr President, the last days of 1999 were swept away by an incredibly violent storm, which struck France in the main, but also affected Germany, Spain, Great Britain and Switzerland. I am sad to say that it accounted for more than 100 deaths, 88 of which occurred in France. The human cost has been enormous, but so has the material damage, and both public amenities and private property have been destroyed or seriously damaged. Millions of homes are without electricity, telephones or running water. Economic activities have been brought to a halt. In France alone, insurance companies are already estimating the costs of the damages at a total of FF 35-40 billion, which is between EUR 5 and 6 billion.
This unprecedented natural disaster has called all available forces to action and has given rise to demonstrations of solidarity both within the Community' s borders and beyond. This is why I would like to thank all of those who gave a hand to the emergency services, and to the authorities and public services which were overwhelmed by the magnitude of the task. Thank you, everyone, from the bottom of my heart, for this invaluable help.
Now that the shock has passed and the authorities' vital functions have been re-established, I wonder, and I ask the Commission and the Council to consider as well the opportunity once again to incorporate a budget line for emergency aid into the Community budget, in order to address this kind of occurrence. The risks of weather-related disasters must not be ignored and, in the light of the consequences of such disasters and the speed of intervention that they require, I think that the Community would do well to have these resources again. It should be possible to release the emergency aid that we once had from the strict rules applied to the Structural Funds.
I also agree with Commissioner Barnier' s proposal to gradually set in place a European civil protection force - a proposal he put forward several months ago now - which we discussed, Commissioner, at the time of the earthquakes. It is obvious that the answer to the question I am asking about re-establishing Community emergency aid must be "yes" .
Next, I would like to address the huge problems encountered by one industry that has been particularly badly affected by this storm. I am talking about the forestry sector, whose business has been seriously damaged by the havoc that the terrible weather wrought on the forests. It must be understood that forests are not just landscape or environmental features. They also represent a major socio-economic sector in some regions, and this should not be overlooked.
In France, more than 120 million cubic metres of wood were brought down by the wind. This represents around three years' full harvest for producers. The consequences of this have been immediate. Some foresters have lost everything. Entire areas of forest have been devastated, which will, in a few weeks, cause security and fire-fighting problems. Prices have already fallen because of the huge availability of timber, which has led to market saturation. Infrastructures will suffer as a result of the abnormal volume of heavy goods vehicles, logging and handling gear on the roads.
In these circumstances, it is crucial that we re-establish access routes, restore the land, and implement technical solutions, which will enable us to refit storage areas, and prop up timber prices. In the long term we will have to reforest, with all the resources we can muster. This is a whole raft of measures which should be adopted, Mr President, and I am delighted at the indications which the Commissioner gave, even though he knows that not everything is eligible under Objective 2. Médoc is not, Commissioner, and I hope that, given the circumstances, the EAGGF will be able to replace Objective 2.
Mr President, Commissioner, Parliament must not consider the unusually violent storms which have raged across various European regions to be a normal occurrence. It is certainly a tragic one, but it must be seen as something exceptional.
On the contrary, these storms and their consequences are political events of major importance. How so? Why is this not an exceptional matter? Firstly because we now know that the occurrence of this kind of climatic phenomenon is never entirely unpredictable. We now know that this kind of storm is often related to phenomena of climate change and to greenhouse effect phenomena, with regard to which our citizens are waiting for the European Union to develop a comprehensive strategy of studies and forecasts.
Beyond that, though, what is at stake here, and this is why I say that it is, for us, an exceptionally important political phenomenon, is Europe' s ability to be what it claims to be, that is a Europe which is close to its citizens. This means, of course, that today we must send out a powerful message of solidarity to everyone affected by the storm and to the families that have lost a loved one. I would like to reiterate that we deplore the death of at least 90 people during this storm. This message must go to the craftsmen who have lost their work tools, to the farmers who have seen years of hard work disappear in a few minutes, and to everyone who saw in the 21st century in the cold and by candlelight.
With regard to this, I am delighted at the work that has been done in recent days in this House between the various political groups in order to reach a joint resolution which, I hope, will be adopted tomorrow. But in specific terms, and going beyond fine words, this solidarity must obviously be translated into a major mobilisation of finances which will enable us to set about rebuilding the devastated economic sectors, the destroyed communications networks and, quite simply, to provide people with decent living conditions once again.
I understand that some of the devastated areas were eligible under the Community Structural Funds and that everything possible will be done to mobilise them as quickly as possible. I would like to say, though, that this is not sufficient. It is not sufficient because the reallocation of these ongoing appropriations, simply towards making good the damage, penalises long-term projects for investment and development already in place. Above all, I think that public opinion will see this solution as unacceptable in terms of our political responsibility to Europe.
Our fellow citizens do not understand why the European Union is able to release considerable sums of aid in exceptional emergency conditions to help third countries which have suffered natural disasters, even if this aid is quite legitimate. From now on, if we want to ensure that Europe is not perceived by our citizens to be a machine churning out complex and pernickety regulations, this is something we must change. We have to come up with a new budgetary mechanism which will enable us, eventually, to raise sufficient funds in the event of an emergency and in the light of the great logistical and human mobilisation which we saw, with specialists coming from all over Europe. We must effectively facilitate the creation of a Europe-wide civil protection body. It is only when times are hard that we recognise our fellow human beings and appreciate their solidarity, and I think that this is the price of building a citizens' Europe.
Commissioner, I would like to thank you for the ideas you have put forward, particularly on the very specific proposals concerning the people affected and who are expecting a lot from the European Union, in terms of the help that we can offer them. In the days immediately following this terrible storm I wrote to you myself with a request for you to ask the French authorities to redraw the boundaries of Objective 2 so that all areas devastated by the storms in France and elsewhere could benefit from Objective 2. I think that you must have done so, because you have not mentioned it. In fact, we all know that anyone who does not live within the perimeter of an Objective 2 region will find it all but impossible to obtain aid. We should therefore put this situation right immediately.
You also know that this will not only be a short-term problem, but also a medium and long-term one. Let me explain. I was in the region of Lorraine at the time of this terrible storm which destroyed around 20% of deciduous forest. Indeed, for some 'forestry' districts, which have lost 20% of their trees, this represents a huge loss. We know, for example, that it takes between 150 and 200 years for a tree to reach maturity, so the loss these towns will suffer will not be spread over one, two or five years, but over many more. The towns concerned estimate that it will be spread over 40 years. I think that consequently it will be extremely difficult indeed to compensate these rural towns through subsidies for losses in their financial revenues. I think that this is something which we should continually bear in mind so that we do not lose sight of it in our various policies.
It is true that the problem of the forestry sector is an extremely complex one. Indeed, you spoke of releasing funds for timber storage on the grounds that its price must not depreciate. On the other hand, districts which have not been affected by the storms will also suffer, as the National Forestry Office has decided to freeze cuts in forestation for four years. Those districts which have not suffered losses will therefore see their incomes decrease in any case. I am telling you all of this to illustrate how complex the problem is, and I thank the Commission once again for extending their analysis of this situation as far as it could.
I would also like to draw your attention to the fact that, although there has indeed been an economic disaster, the real ecological catastrophes are still to come. As you yourself said, Commissioner, these disasters or storms do not always have natural causes, and we think that these are the first signs of climate change. We should therefore review our policies in order to take account of this fact.
Mr President, Commissioner, France is still in shock as a result of this terrible disaster which has caused the death of dozens of people. No sector has been spared: road, air, rail, ports, electricity and telephone infrastructures, homes, school buildings and historic monuments, not forgetting of course agriculture and forestry, which have been devastated in many regions.
People may have been traumatised in the areas where the damage has been greatest, but nobody has given up in the face of these terrible circumstances. In the days immediately following the storms, a fantastic spirit of solidarity and generosity developed, and still exists. Elected representatives, municipal employees, citizens of France and of all Europe have rallied round to offer their help. I would like to pay special tribute to the commitment and the devotion of the public service employees who gave freely of their own time with the sole aim of helping those affected, to re-establish normality with regard to electricity, transport, telephones and the utilities. At this testing time, demonstrating their efficiency, the public services have reminded everybody how essential they are to the life of our society. I think that this should give us pause, particularly with a view to halting the current process of deregulation and privatisation. It is, of course, also crucial to tend to wounds, to make preparations for reconstruction and repair, while learning all the lessons that this terrible disaster has to teach us.
I clearly heard what Commissioner Barnier was saying and indeed I appreciate his proposals, but personally, I would not set emergency goals and long-term goals in opposition to one another. On the contrary, I think that the situation shows in hindsight the relevance of the proposal my group made to restore a specific budget line for natural disasters in the Union. It would also be appropriate, of course, to increase the Structural Funds for reconstruction in regions which have been devastated, particularly appropriations for rural development, for agro-food measures and for forestry. I took particular note of the proposals concerning Objective 2. Finally, the idea that this type of disaster is connected to climate change due to the consequences of human activity upon the environment has been advanced. If this idea were to be confirmed, the European Union would have to make considerably more effort to ensure that the commitments given at the Kyoto Conference are respected. It should also make protection of the planet a priority, rather than the unbridled pursuit of profit.
Mr President, everyone who has travelled here by car, train or aeroplane, has been able to see the extent of the damage, particularly in France, caused by hurricanes of a completely unprecedented violence which struck Europe at the end of last month.
What can the Members of the European Parliament do when faced with such a widespread disaster? Firstly, I would like to pay tribute to the mayors and local representatives who, on a daily basis, have had to reassure their constituents, organise volunteers and cooperate with the public services. They have earned the confidence of their fellow-citizens. Next, I would like to thank the emergency services and the armed forces of the Union' s Member States who, in a fine example of intergovernmental cooperation, came to support the efforts of their French colleagues.
I would also like to consider the paradoxical situation we have with regard to emergency aid. If this disaster had taken place in Guatemala or Turkey, we could have immediately used the Community budget to help the victims, but in our own countries nothing of the kind is possible because there is no suitable budget line with which to do so.
We must also ask the Commission not to prevent local authorities and individual States from coming to the assistance of businesses affected by the disaster by applying Community competition rules too strictly. I am thinking in particular here of fish and shellfish companies, which have been particularly badly hit. As you said, Commissioner, we must ensure that there is compensation for the forced cessation in activity and that appeals can be made to FIFG for investments that have been totally wiped out.
Beyond this, I think that implementing MAGPs in a mechanical way will no longer be appropriate in the coastal regions that have been affected. I therefore ask the Commission to stop doing so and, on the contrary, to help those who make their living from the sea to proceed to new investments, which they urgently need.
Mr President, the storms which devastated France during the night between 26 and 27 December have caused, as has been said, 90 deaths and damage to a value of FF 75 billion, i.e. EUR 11 billion. Almost three weeks after the disaster, several thousand people were still without electricity and telephones, 500 000 hectares of forestry land, or 100 million cubic metres of forest, have been ruined, and our historical heritage has also been affected, as the sad example of the park at the Palace of Versailles demonstrates.
It seems quite natural that given such a disaster, national and European solidarity should go to the help of the devastated regions and those people who have been worst affected. As the previous speakers have said, and as you said, Commissioner, in response to my fellow Member, Mr Martinez, with regard to another tragedy, the floods in November in the Southwest of France, you have certainly noted these disasters with concern, but all you are doing is pointing out that the budget line for emergency appropriations for natural disasters has been discontinued, which has resulted in this shocking paradox. This paradox, pointed out by the previous speaker, is that it is easier, a great deal easier, to offer help to victims of natural disasters outside the Union than within it.
We know full well that what you are doing, Commissioner, and that is, limiting yourself to giving us the hypothetical and remote possibility of benefiting from the Structural Funds of the new Objective 2 or from the provisional Objectives 2 or 5b. These are the terms of the written answer you gave Mr Martinez on 11 January 2000. I can show you a copy if you wish. We would understand completely if you were not able to say anything else given the irresponsible attitude not only of the Commission, but also of this Parliament, and if you cannot do anything because there is no legal or financial framework for doing so. But for pity' s sake, and I am not saying this to you in an aggressive way, please do not present appropriations which have previously been earmarked under an unrelated regional policy as aid for victims of the storms.
As a matter of urgency, therefore, we must restore, within the framework of a supplementary budget, the budget line which was allocated to us for natural disasters. We must use the Berlin Summit aid appropriations and we must change the forestry policy implemented in most countries in the Union. That, however, is another problem altogether.
Mr President, Commissioner, Europe has undergone a tough ordeal at the start of this millennium. I would first like to express my heartfelt condolences to the families in mourning as a result of the appalling weather conditions that devastated Europe in December.
These storms were an unprecedented ecological disaster for our forests. I hope you do not mind if I make particular mention of the forests in my region, Lorraine, which have suffered enormous destruction. I would like to congratulate the regional authorities, the volunteers and the public services on the fantastic way in which they rallied round but, unfortunately, their troubles are not yet over. It is Europe's duty to support them and thereby complement the efforts of the governments of Member States affected by the disaster.
I welcome Mr Barnier' s statement and I also welcome the measures which the Commission has announced. I am certainly not forgetting the economic dimension of this matter, as the timber industry has been devastated and a whole population is suffering the tragic effects of this. The Community action programme for civil protection, established by a Council decision on 9 December, was launched on 1 January 2000. I ask Member States to grasp this opportunity. This programme must work at full capacity. Although it may have been effective in certain areas - and I do not doubt the sincerity of Commissioner Barnier' s words - unfortunately it is still in its infancy when it comes to forestry. Our priority, as we wait for Community-level funds to be freed up, is for material aid in terms of partnership exchanges between Member States.
It is therefore a matter of urgency to improve forest roads, and to repair them as quickly as possible. Lending forestry equipment and making personnel qualified in forestry management available are also covered by this measure. Our next challenge will be to prevent the occurrence of phytosanitary problems which could result from having to abandon large amounts of wood in the forest, and from the pollution of ground water through having to store such large quantities of wood. Finally, it is essential that we slow down the logging of standing wood, in order to give priority to the purchase of windfalls. These timber sales should be supported by strong media coverage in Member States. This aid for gathering timber is, of course, only the first stage of an aid package, which will take the form of aid for reforestation and aid for the development of rural areas. I ask the Commission to incorporate this into a study of how the situation should be managed now that the emergency is over.
This is a very sad opportunity for Europe to renew its forestry heritage in line with the role that this plays in wildlife and nature conservation and in our economies. It is therefore a time for solidarity and cooperation between Member States in the face of an ecological and economic calamity. If this solidarity is to have been worthwhile, it is up to Europe to propose priority actions for safeguarding the timber industry.
Hurricane "Lothar" should prompt us not to abide solely by the principle of undertaking repairs once the damage is done - something which is discussed at a very superficial level here -, but to switch to the precautionary principle, under the terms of which potential perpetrators are brought to book too. Current programmes must be accelerated. For example, as they stand, the Commission' s programmes will preclude us from meeting our obligations under Kyoto.
The trade in emissions rights is immoral to my mind and rather than solving the problem, it shelves it. The entire taxation system must be given an environmental perspective in the medium term. We must work more rapidly towards achieving the targets stipulated in the White Paper for renewable energy sources, as this would bring about a massive reduction in greenhouse gases.
The new Commission has not put forward nearly enough on this subject, and what it has put forward is woefully inadequate!
Commissioner, Mr President, Lothar was a quite ordinary name hitherto. However, it has now achieved notoriety. The hurricane of the same name swept across Europe claiming numerous victims, mainly in France and Germany, but also in Switzerland, leaving a trail of destruction in its wake. The wind triumphed over electricity pylons, roofs, traffic signs and, ultimately over the forest. We have heard that in a short space of time the storm left us with approximately 120 million cubic metres of solid timber, and this is only an estimate.
I have listened to you very attentively Commissioner, and welcome with open arms the fact that you are intending to go and see for yourself the effects the catastrophe has had in France and in Germany. If Mrs Schreyer is to visit the Black Forest sometime in the next few days, then any one farmer might ask her how the Commission and Europe would be able to help him as an individual. What would you say to the forestry manager if his enterprise happened not to be in an Objective 2 region, or in a 5b region? What answer will the Commission give, when it is on the scene, when you tell the forestry worker that we support road construction and dam-building, and we want to rebuild our cultural heritage and create tourist attractions etc.? All this is well-intentioned advice. However, I come from an area in Northern Germany where the forestry industry predominates and I can tell you that we are already feeling the effects of the immense damage. The thinning-out we need is not being attended to; the forests are not being tended to the requisite degree.
What we need the Commission to do as a matter of urgency is to approve national aid, so as to avoid the competition issue being raised again at a later date.
Mr President, Commissioner, permit me, first of all, to make reference to two facts. Firstly, at the beginning of 1999, NATO, with the participation of most Member States of the European Union, flattened Kosovo with bombs in the name of freedom. We are now endeavouring, at huge cost, to get the country back on its feet again and help its people, and rightly so.
Secondly, at the end of 1999 unbelievable storms raged bringing death and destruction to vast tracts of the EU. The Commission in Brussels responded to the victims' cries for help with a shrugging of shoulders. "We do not have the wherewithal for that," they said.
This is wrong! And no one can comprehend this attitude. Certainly those who fear for their livelihood are at a complete loss. The citizens of the European Union expect solidarity, also from within this Community. I say they have a right to solidarity. Indeed the European Parliament must make it its business to uphold this right in hours of need. I urge the Commission not to keep having to be asked and to provide assistance for the victims of the storms. It knows the ins and outs of aid provision better than any local organisation or authority. I call upon you, ladies and gentlemen, to support me in bringing home to the Commission the fact that what most Brussels offices are lacking is not so much the wherewithal for providing aid as the good will.
Permit me one further comment. Although it was less evident in the case of the consequences of the storm, the tanker disaster off the French coast has made it very clear that we need to give the Commission a helping hand on another matter. The European Union needs rules governing environmental liability as a matter of urgency. We can no longer tolerate a situation where the general public has to foot the bill for damage that has often been caused by individuals involved in criminal machinations. We must make the perpetrators liable for all manner of damage done to our environment. Then, for example, people will think twice before transporting oil in a tanker that is about to fall apart.
When, in 1994, over five years ago that is, I joined the Legal Affairs Committee in this Parliament, I became rapporteur for the environmental liability dossier. To this day I am still awaiting an initiative from the Commission, which will actually enable me to start work. It is a scandalous state of affairs that must be ended with all haste, and I hope that February does not see this dossier being postponed yet again!
Mr President, Commissioner, the storms that took place at the turn of the millennium should galvanise us into thinking about certain problems. It has become clear that mankind continues to be unable to avoid natural disasters. There have always been natural disasters and there always will be. Of course, there is a need for solidarity here. There is certainly a need for European civil protection, and the EU budget must also provide for a budget line covering natural disasters.
But, most importantly, it is only ever man that makes the mistakes as far as the nature-mankind relationship is concerned - despite the fact that the same mistakes have often been made down through the centuries - and never nature, for nature cannot make mistakes.
The extent of the damage caused on this occasion was determined by the population density, the type of infrastructure, and, of course, the many monocultures, if we are talking forests. Of course, I am in favour of providing assistance where we can. But when it comes to aid, we ought to bear in mind that perhaps in future, more emphasis should be placed on laying electricity and telephone cabling underground. We must take account of smaller cycles and plant stable mixed woodland when undertaking reforestation, rather than monocultures.
The most important subject for discussion in this context is the climate. To this day, we in Europe remain in the privileged position of having the Gulf Stream, and the Gulf Stream still does its stuff. America and south-east Asia are having a much worse time of it as far as climate and storms go. We are fortunate in having the Gulf Stream. But in common with others, we too are having to endure the greenhouse effect. This is partly the work of human hand, as difficult as it is to demonstrate climate change using calculations.
We must take more account of the guidelines produced at the Kyoto environmental conference. We must reduce CO2 emissions, employ renewable energies, and generally make enquiries, in this connection, as to how the forests of Europe are faring.
Mr President, I think we should firstly express our sorrow for the victims. This is an irreparable loss. Secondly, we welcome the solidarity between the French departments and citizens, and the solidarity of other countries with France, which is the country worst affected.
As I have little time, Mr President, I would like to touch upon two elements of our resolution. I believe that the first one was implicitly recognised by the Commissioner in his speech when he wondered whether these catastrophes are natural or not. That is to say that experts are ever more convinced that climate change and human activities, in general terms, are linked to the increase seen in natural disasters in recent years. In fact, over the last decade, the temperature has risen more than in the rest of the century. Therefore Europe must be clearly committed to the Kyoto Protocol and make specific proposals.
Secondly, I was rapporteur for civil protection in Europe and I completely agree with the Commissioner' s proposal to create a European civil protection body. Furthermore, we should utilise an extraordinary budget line, since this is an extraordinarily catastrophic situation.
First of all, we would like to express sympathy with all the families and communities that lost members in this terrible tragedy. It is really the loss of life that makes this particular disaster an extraordinary one by European standards.
It is regrettable that we do not have any instrument with which to give assistance in situations like this. I want to thank the Commissioner for his comprehensive statement on the subject and his suggestion that we might indeed organise ourselves at European level to give assistance to Member States and regions that have tragedies like this. That is important.
The other thing we should remember is that we did have a budget line in the past. It was very small. It was not able to do very much but it was repeatedly abused by Members of this House proposing action when the disasters were not even major. Officials and ministers from Member States were coming to Brussels, whispering with the Commission and getting a few euros and making a political point by bringing aid back to their constituencies. So there was not much sympathy for this budget line when it was abolished.
I think we should reinstate this budget line. When we had the earthquake in Greece, which was a big disaster, the Community had no instrument with which to offer its sympathy or solidarity to the Greeks. The same when the floods came in France and the same again now. These are major disasters, we should have an instrument, we do not have it. We should reinstate that instrument and we should make the rules tight so that only in situations where grave disasters occur will we call up this particular instrument. We can save it from year to year and ensure that when something major happens we have an instrument to deal with it.
We did not have it so bad in Ireland this time although we have had many serious wind storms on the Atlantic. We had floods in Ireland also and I want to express my sympathy with the people in Ireland who suffered from these.
Ladies and gentlemen, none of us must forget what has taken place. It is true that there was a joint decision by the Council and Parliament seeking to discontinue emergency lines. It is also true that there is a lot of European money around. Commissioner Barnier has pointed out that oyster farming and agriculture would be eligible under Article 30 of the regulation concerning rural development, forestry would be eligible under Article 33, companies would be eligible under exemptions from the competition law stated in Article 87(2) of the Treaty and public facilities would be eligible under the Structural Funds.
It is nevertheless the case that not a penny more than what was allocated before the storm will now be freed up to demonstrate practical, active solidarity. It is nothing more than the States playing at taking from Peter in order to give to Paul. This is inadequate, and I am personally delighted that Mr Barnier has stated an idea close to my heart and which, moreover, I expressed when I told the press in Bordeaux what I am hoping for, and that is the establishment of a reinforced policy of European civil security.
If the European citizenship that we all want to see is to come into being, if the mandate that our President, Mrs Fontaine has staked on a closer relationship between the Union and Europe' s citizens is to be effective, our citizens must be able to feel that we are acting with some urgency. I therefore believe that a European civil protection force, real civil relief blue helmets, who would go to areas in difficulty within the Union, as we currently have no emergency procedure, but also outside the Union if needs be, in Venezuela or anywhere else, is something that we should hope to see. I would like to tell Commissioner Barnier that in me he has an active ally for this idea which strikes me as noble and truly European in spirit.
Mr President, Commissioner, when we compare the frequency with which storms occur in other parts of the world with our own situation, we see that Europe gets off relatively lightly. Nevertheless, the storms that took place in the last week of December showed us what the consequences can be and that there are major problems in store for us. Anyone travelling to Strasbourg by car or by rail would have been able to see for themselves that storms raged in Alsace as well.
I would therefore like to extend my sympathy to all those citizens in the regions where the storms raged so furiously, and at the same time, from my position here in this Chamber, point to how important it is to support these regions and people. Each and every one of us knows that any other region of Europe could meet with just such a fate tomorrow. What we need to do now is to deal with the fallen timber as swiftly as possible. For it is common knowledge that we could have an even greater disaster on our hands if the fallen timber were to be left in the forests too long. For instance, it should be pointed out that fallen timber provides the best breeding ground for the bark beetle' s larvae, and we are not yet in a position to assess the repercussions this will have. That is why it is absolutely essential to deal with the fallen timber before the warmer weather arrives.
Decades will have gone by before we are able to determine the true extent of the damage sustained by the forestry industry. For we all know how long it takes a tree to grow. The calculations are in decades rather than years.
In addition, I would like to point out that the forestry industry is certainly not just about timber production, for barrier woodland and woodland that acts as a shield against avalanches also constitute an important factor in certain regions. I am therefore very proud to say that the skilled Austrian forestry workers are also prepared.....
(The President cut the speaker off)
Mr President, I extend our deepest sympathy to all of those who were affected by the storms. Sometimes within the Community we do not actually have an awareness of what is happening in other countries. We had very little coverage in Ireland of the tanker that sank.
I was asked to highlight the result of the storms in Ireland. We had high winds and unprecedented, prolonged rainfall which, adding to existing difficulties, resulted in thousands of acres being submerged, sometimes, in up to 15 feet of water. We experienced the human misery of flooded homes and farms, no sanitation, no drinking water and the environmental disasters of E.coli-infected water. I talked with farmers whose ewes were aborting their lambs due to drinking the infected water. Natural habitats were destroyed. So I ask that Ireland be remembered in this particular case.
I thank the Commissioner and support him very much in his European protection force.
Mr President, Commissioner, I second all those who expressed their solidarity with the storm victims. I would just like to point again to the impact on the forestry industry throughout Europe. For the storms will have major implications for the forestry industry in all areas of Europe, and I believe we need, in the long-term, to give thought to how problems of this kind are to be dealt with in future. We certainly do not want market organisation for forests, but maybe we should set up a system, perhaps in conjunction with the private insurance sector, which will make it possible to mitigate the implications for the victims in some way.
Unfortunately, we can expect there to be repeat performances of this kind of major disaster in the future. As has already been mentioned here, there are indications - no proof, but clear indications - that the increase in storms world-wide has to do with the climate catastrophe. Of course, the scientists do not all see eye to eye on this yet, but the majority of them are fairly convinced that if we continue to emit greenhouse gases as we are doing, these storms will, of course, hit us much harder still at the dawn of this new century. I believe now is the right time for us to think back once again to a proposal put forward in this Chamber by a former fellow MEP of ours, Tom Spencer. He suggested that rather than giving storms the names of men or women, we should name them after the perpetrators of the greenhouse effect - he proposed the oil companies at the time. However, an exception should certainly be made in the case of Shell and BP, for they have changed policy and do not just base their sales on fossil fuels which are damaging to the climate, rather they also invest in forms of energy that have future viability. We must be aware of this connection; I do not support those who make sweeping statements to the effect that the greenhouse effect is to blame for this storm, but one thing we can be relatively certain of is that we have reason to fear further catastrophes if we do not soon alter our course!
Mr President, I would first like to thank you for proposing to extend this debate in order to see it through. Next, I would like to say that as a Commissioner, but also as a French citizen, I have been very touched by the expressions of sympathy and solidarity that I have heard from many European Members of Parliament from throughout the Union. We can therefore see, thanks to this debate, a picture of the Europe which I believe in, one which is not merely a supermarket, but which is also a place of humanism. I would like to thank Mrs Scallon, Mr Martin, Mr McCartin, Mrs González Álvarez and Mr Savary who have, in particular, taken up or supported the idea which I am putting forward for a more united, more operational, more easily understood response, for civil security or civil protection. This could be achieved by creating a European civil security force, and we shall continue to advance this idea, which we shall keep you informed of in the coming months.
Many of you (and I listened closely to Mrs Gebhardt, Mrs Patrie, Mrs Isler Béguin, Mr Souchet, Mr Gollnisch, and Mr Savary) have said that there is not enough money or rather that there is no extra money. But, I have been a parliamentarian for a long time, and I shall not tell you your job, as you know how the budget and the general regulation of the Structural Funds work. You voted for this budget and therefore you understand perfectly well the framework in which I operate. I am not going to pull the wool over your eyes. I want to discharge my responsibilities seriously. This does not mean that I think it is in fact impossible to reintroduce an emergency aid line in any rigorous way with a very strict specification. This line only ever consisted of a few million euros in any case. That would not have any effect on the scale of the disasters and their consequences from which we are currently suffering.
You know this budget. This is the framework in which I have to operate and I try, as I am responsible, together with Mrs Diamantopoulou, for Objective 3, and with Mr Fischler for the EAGGF, to ensure that when we respond to these disasters immediately and in the medium term we are able to use this European money as efficiently as possible. I am therefore not opposed to changes to these budgetary rules, and perhaps at the next budget, we will discuss this again, particularly in order to establish, at least in symbolic terms, the emergency line which was discontinued two years ago.
In the meantime, there is a great deal of money and, Mr Gollnisch, I cannot allow you to say that it will be used in some remote, hypothetical time. This money is available now, this year. If the national authorities do their job properly, and I am sure that they will, we will be able to raise appropriations for specific problems and projects from the middle of 2000 and in the next few years. This money is plentiful, even if it cannot, according to Objective 2, cover all the areas affected. In particular, it could be made use of, and I am saying this to Mr Liese, to Mrs Mathieu - and I did not mention a policy in its infancy where forestry is concerned, Mrs Mathieu - to Mrs Keppelhoff-Wiechert and to Mrs Schierhuber. In addition to Objective 2, as regards forestry, a subject which I consider to be extremely important, that is the restoration of our forestry heritage, there are opportunities, apart from zoning, which the substantial appropriations from the EAGGF "Guarantee" section have made possible.
Finally, I would like to say - or repeat - that not all of these disasters necessarily have natural causes. I say this with great humility. Some of you are extremely knowledgeable and competent in these matters, even if, in the past, I have happened to write several works on ecological and environmental issues. Indeed I think that through political will, we could limit the consequences of certain disasters. I think that this applies in the case of both floods and storms. Mr Kronberger, Mr Messner and Mrs González Álvarez mentioned the important issues of climate, and I would like to say that there is probably, somewhere, a link between the consequences of these natural disasters and the policies, for which Europe must remain one of the driving forces for prevention, in terms of the major environmental issues.
I would like to thank you, Mr President, and Parliament, for giving the Commission the opportunity to state its views. We shall now work, within the framework of the budget and the current rules, to ensure that the available appropriations, which you have made available to us, are used in the most constructive and rapid way, in order to deal with the consequences of these disasters. They must also provide an economic, political and human response to families that have been seriously affected by them.
I have received seven motions for resolutions tabled pursuant to Rule 37(2) of the Rules of Procedure. That concludes the debate.
The vote will be taken at noon on Thursday.
Food safety
The next item is the communication on food safety and a statement by the Commission.
Mr President, I am very pleased to take this first available opportunity of outlining to Parliament the main lines of the Commission's White Paper on food safety, adopted on Wednesday last, 12 January, in association with my colleague, Mr Liikanen.
At my hearing last September, I promised speedy delivery of this White Paper. I am happy that we have been able to deliver so quickly. The White Paper represents three to four months of intensive work since the new Commission was appointed last September. It takes on board the extensive consultations of the past couple of years since the Commission's Green Paper on food law was published. Equally it reflects our experiences of recent food alerts in such areas as dioxin and sludge, as well as the BSE crisis.
The White Paper also reflects the concerns of this Parliament which you have outlined to both President Prodi and myself on the numerous occasions we have debated food safety in this House since the Commission was appointed.
I do not need to remind you that consumer confidence in Europe's food safety regime has been badly affected by the crises and alerts of recent years and months. The Commission is fully committed to restoring that confidence by putting in place the most up-to-date and effective food safety regime in the world. When I launched the White Paper last week I said that the shopping trolley is one of the most potent weapons on the face of the earth. The most discerning decisions are made by the consumers of Europe. If their confidence is damaged this is reflected in shopping decisions. This in turn has a dramatic effect on farmers, producers and industry generally.
In an industry worth some EUR 600 billion annually, even a slight dip in confidence levels can have significant effects. Between the agro-food sector and the farming sector there are over 10 million employees. High levels of confidence are necessary to boost job numbers and competitiveness.
This crisis of confidence has also had the unfortunate but inevitable effect of eroding the trust of consumers in the systems and institutions at national and European level that should monitor and assure the highest standards of food safety.
In saying all of this, I would like to make it clear that Europe nevertheless has one of the best food industries in the world and also one of the safest food control systems. The challenge is to make the system the very best.
The overall objective therefore of the White Paper on food safety is to put in place the necessary legislation and structures that will guarantee the highest possible level of health protection for consumers arising from the consumption of food. We are setting out a challenging and ambitious agenda for change. The Commission will need the full support of Parliament if we are to achieve our ambitions on schedule. We will also need the fullest support from the Council and other key stakeholders.
The White Paper on food safety outlines a comprehensive range of actions needed to complement and modernise existing EU food legislation. All of these measures are designed to make it more coherent, understandable and flexible. We want to promote better enforcement of that legislation and to provide greater transparency to consumers.
The detailed action plan on food safety in the White Paper sets a precise timetable for action over the next three years. Over 80 measures are envisaged. Our objective is to put in place a coherent and up-to-date body of food law by the end of 2002.
We are also envisaging the establishment of a European food authority by 2002 as an essential complement to the new food safety regime. This idea will be the focus of much scrutiny and debate. It has already attracted much comment, including reactions from Members of Parliament.
The chapter of the White Paper devoted to the establishment of a European food authority is clearly designed to elicit views and comments. We are seeking views by the end of April on what we envisage. I will return to this process of consultation in a few moments.
The Commission believes that major structural change is required in our system of food safety to ensure the twin objectives of assuring the highest standard of food safety and restoring consumer confidence. Why should a European food authority be an essential part of that structure of change? The first key concern is independence. Key stakeholders, including consumers, are seeking a system that is independent and perceived to be independent of all vested interests.
We must also ensure excellence and transparency. We have made a lot of progress over the past couple of years since the reformed system of scientific advice was adopted as a consequence of the BSE crisis. However, the Commission believes that we must go further. We must create a permanent and truly independent, excellent and transparent system of risk assessment. The key task of the authority will be risk assessment in the area of food safety. We envisage that the work of the existing five Scientific Committees devoted to food safety will be transferred to the authority. They may not be transferred in their present form or structure - this is an issue on which we will elicit views before making our definitive proposals on the authority's establishment.
However, if we were merely to propose a simple moving of deckchairs, this would clearly not be enough. As the White Paper makes clear, the new authority must be a value-added structure.
I am of the view that the existing system of scientific advice needs to be strengthened. Within the authority I envisage much stronger scientific and other support for the independent scientists. I am also envisaging that the authority will be much more proactive than our current regime - anticipate rather than react, identify issues before they become crises. This proactive approach should become the hallmark of the authority. To be proactive the White Paper identifies a number of new areas that would be embraced by the authority. These include a comprehensive information gathering and surveillance function, the coordination of scientific information in the EU, and building up strong networks with food safety agencies and bodies in Member States. As part of its remit we also envisage the authority operating an enhanced rapid alert system for food and feed concerns.
The Commission has decided that it is neither appropriate nor feasible to devolve risk management power to the authority. We believe that decisions in the risk management area should properly remain the preserve of the Commission, Parliament and Council. I make no apology for this approach; I firmly believe that it is the correct one. Certainly there are those who would argue that we should give law-making powers to such an authority. I do not accept those views and reject them with some degree of passion.
It was only last year that the Treaty was amended to give Parliament a much greater role in the legislative process. To give such a role to an authority at this stage would be, in my view, a retrograde step and represent a dilution of democratic accountability. I will be very interested to hear the views of Parliament itself in relation to this matter. There are also those who argue that the Commission could effectively ignore the advice of the new authority. I also reject this line of argument. How could a Commissioner for Health and Consumer Protection reject or ignore well-founded independent scientific advice in relation to food safety? Would this be in the interests of Europe's citizens? In my view, most definitely not unless such rejection of the scientific arguments were soundly based, rationally argued and fully justified. It seems difficult to envisage such a situation evolving.
I can assure you here today that the Commission, in exercising its risk management functions, will fully take account of the scientific advice of the authority. I have already said that the authority will be charged with developing networks with national food safety agencies and bodies in the Member States. This is a major task.
We must develop greater certainty in the science that underpins food safety in the European Union. The authority must become the authoritative source of scientific advice and information on food safety issues. This situation will not come about by the very creation of the authority but will evolve over time as confidence is gained in the authority itself.
I do not believe we can be prescriptive in the area of science and advice based on science. However, with the evolution of dynamic networks with national scientific bodies and agencies, the authority will become pre-eminent on the European stage. I am also anxious to hear the views of Parliament in this regard.
As an integral part of a value-added structure, the White Paper proposes that the authority would have a major role in risk communication: to disseminate complex scientific information in a consumer-friendly way; to be the obvious and indispensable port of call for the most up-to-the-minute data on risk; to be highly visible; to tell the good news story about food; to be proactive.
The White Paper also contains very important proposals in respect of controls. This is a hugely important component of the system of checks and balances to ensure that Member States and operators are complying with Community legislation. I want to see a genuine internal market operating in the control arena. In this context we are also proposing to strengthen significantly the control function carried out by the food and veterinary office located in Dublin.
This revised Community framework would have three core elements: operational criteria set up at Community level, Community control guidelines, and enhanced administrative cooperation in the development and operation of control. As part of our proposals in this area - which I expect to bring forward at the end of this year - I will be examining whether additional powers in addition to infringement procedures need to be given to the Commission. These could include withholding Community financial support or recouping funding already committed to a Member State.
These proposals must be seen as part of our mission to have the highest food safety standards in the world, boost consumer confidence and increase markets for farmers and producers in the Union.
In addition to the proposals for a new European food authority and an enhanced control system at Community-level, the White Paper proposes an action plan with a wide range of measures to improve and bring coherence to the Community's legislation, covering all aspects of food products from farm to table.
It sets out over 80 separate actions that are envisaged over the period ahead and intends to close identified loopholes in current legislation. The new legal framework will cover animal feed, animal health and welfare, hygiene, contaminants and residues, novel food, additives, flavourings, packaging and irradiation. It will include a proposal on general food law which will embody the principles of food safety such as responsibility of feed manufacturers, farmers and food operators, traceability of feed, food and ingredients, proper risk analysis through, for instance, risk assessment - that is, scientific advice and information analysis - risk management - that is, regulation and control - risk communication, and application of the precautionary principle if and when appropriate.
As regards the precautionary principle, I might add that the Commission is currently finalising a communication which I expect to be adopted very soon.
I look forward to having a useful exchange of views this afternoon with the Members of Parliament who would clearly have preferred to do this last week if there had been an appropriate parliamentary forum available. However, having regard to my contacts with the presidents of the relevant committees, I recognise that this was not feasible. But I know too that we will have many further opportunities in the coming months to consider the White Paper's proposals on the authority. We now have a number of months to have the necessary debate on the Commission's ideas on the White Paper on the establishment of a European food authority. Parliament will have a key part to play in this debate. Parliament played a crucial role in Europe's response to the BSE crisis. It has especially active since then in bringing citizens' concerns about food safety issues to the fore. I expect that Parliament's contribution to the debate on the authority can be as incisive and constructive.
While we have a number of months to the end of April to debate the issue and garner our views, I recognise fully that this is also a very tight timeframe. I would therefore ask Parliament to make appropriate arrangements to ensure that its views can be formulated as quickly as possible. It is essential that the Commission should have the benefit of Parliament's contribution to the shaping of what would be a key component of raising consumer health protection to a new plane and thereby restoring consumer confidence in the European Union's food safety regime.
The European food authority will be a key ingredient in the EU's food safety regime in the years ahead. It is essential that we get the mix right.
Mr President, I thank the Commissioner for his statement. I would like to welcome the division of labour that you have made and that food management will remain the responsibility of the European institutions, including the Commission and Parliament. That is very much the right approach. But there is one word that I have not heard you mention here tonight. I hope that we can thrash this out. We need a body of food law, as you have said, and we need to agree this together. It is very important that we include liability in that process. That is the one word I am talking about.
The problem so far is that taxpayers paid when something went wrong. That cannot continue. When we have a crisis we have to clearly identify in advance that if there is a problem, those responsible are liable.
Mr President, it is a very worthwhile White Paper and you will not hear a word from me on the food safety authority. My questions relate to the positive list for animal feed. You are unclear about this in your White Paper. What is your schedule, how long will it take you to produce a positive list? When will the same requirements be applied to animal feed and the production thereof as apply to the production of food and the monitoring thereof? The final part of my question is as follows: when will BSE testing be binding in all Member States? That is another point, i.e. the question of obligation, which you were somewhat unclear on in your White Paper.
Thank you, Commissioner, for your statement. I think the lines that you have set up regarding the Food Safety Authority are a recognition of reality. The Member States would not accept a regulatory agency, so there is not very much point in your proposing one.
Some sectors of the food industry clearly need better regulation and that is clear on the issue of feed and animal feedingstuffs. However, as chairman of a committee which looks as though it will be concerning itself almost entirely with food over the next three years, I have to ask: if Europe has the safest food control system, as you have said, why do we need 24 new directives and regulations and 20 new amending directives? Secondly, will this not compound the problem of over-regulation from Brussels and under-implementation in the Member States? We look forward to a fruitful dialogue with you on this.
Regarding enlargement: what plans does the Commission have to involve the applicant states in debates on these new laws, given that the Commission clearly expects the laws envisaged in the White Paper to form part of the acquis communautaire by 2003?
President, first of all I would like to thank Mrs Ahern, Mrs Roth-Behrendt and Mrs Jackson for their words of support in relation to the White Paper. I find that encouraging and I look forward to further discussions with them and other Members of Parliament in relation to the issues that they raised. Mrs Ahern raised the issue of liability. That of course is not specifically addressed in the White Paper except for the reference to the fact that we will be putting in place provisions - and there are already some - relating to the issue of traceability. Once that is done, issues such as liability can be addressed. I have not given full and detailed consideration to issues relating to and surrounding questions of liability despite my background, but it seems to me that there may very well be subsidiarity issues involved. But I have taken on board your suggestion and I will give it further consideration.
Mrs Roth-Behrendt asked me about establishing a positive list. That is one of the issues that we address in the annex to the legislation, and the intention is to establish a positive list for feed material. At the moment the list is, as I say, a negative list and it is added to as required. The establishment of the positive list is one of the issues set out in the annex with a date attached to it, 2002 in fact.
The rapid alert system for feed is something that we have identified as a gap in the legislation. Rapid alert is there for food but not for feed. This is unfortunate and it is wrong, and we believe that it is important to identify it and to establish legislation to close that gap and that will be done. The work in relation to BSE in Member States and the establishment of random testing to identify levels of infectivity in Member States is ongoing, I know that Mrs Roth-Behrendt has asked me this question before and I said I thought it was coming along quickly but I understand it is in inter-service consultation in the Commission and work is currently under way. I hope that the next time you ask me the question, I will be in a position to give you more detailed information.
Mrs Jackson has focused on the fact that there are 24 new and 20 amending pieces of legislation and asks whether this compounds over-regulation. I should say that the pieces of legislation that we have identified are intended to close gaps in existing legislation. It is not so much a matter of the establishment of new regimes or further regulation, although that is part of it, but of identifying where there are gaps and loopholes in the chain from farm to table and closing them.
There is a reference to applicant states and that is something that we have in mind. Standards of food safety and indeed other areas of safety are obviously of critical importance in relation to enlargement and this is a matter that I have drawn to the attention of Mr Verheugen.
Commissioner, the ignorance of certain Member States has landed us in a major food crisis here in Europe, and I am afraid that once more I have cause to be angry at the fact that again no Members of the Council are in attendance, and that on the day that you present your interesting report.
What I would very much like you to tell me is how you intend to guarantee that a new authority of this kind, whatever name it goes by, will be given influence over the Council, who in this authority will have the say in matters, and who will issue orders. Of course, we are not in a position to dictate anything in terms of content, but I would insist on Parliament retaining the rights accorded it under Maastricht and Amsterdam, and even extending them. I very much fear that we are to have yet another authority that flies through Europe anonymously like a satellite; an authority of this kind would be anathema to me and I hope it does not come to that.
I also welcome the White Paper. But do you envisage that the Food Safety Agency will have enough teeth to prevent something like the beef war that we have had and France's refusal to lift the ban? You mentioned the Commission being able to withhold grants and subsidies from countries who are acting in the way that France is acting. Would you also propose that the Commission could give interim payments for instance, similar to the one that the British farmers are asking for at the moment?
Mr President, you said during last week' s information session that it was your view that any future EU food agency should not be located on the periphery, but you did not mention what that periphery was. For example, the work of the EU unit located in Dublin has shown that physical distance is no barrier these days to communication and having an effective influence on matters. It has been suggested that the most important tasks of a future food authority will be to gather, publish and coordinate data, make recommendations for improved food safety, and - as you said - collect scientific data and popularise that information for consumers. All this will be managed with the help of modern technology in any area of the European Union. I would ask you on what you base your ideas for a location?
In relation to the makeup of the authority: first of all it will employ in-house scientists who will liaise with and consult with scientists who are experts in the particular field that is being considered at any particular time. In addition to that, the food safety authority will have a board. You will notice in the White Paper that we have not been specific about the makeup of that board. This is an issue which I expect will be discussed between Parliament and the Commission over the next few weeks and months.
I envisage that the board's membership will be made up from stakeholders or representatives of stakeholders. Its function will have to be set out in detail in the proposal I will bring to the Commission in September. We have not done that yet but it will be done in September. I do not expect that the board will have any function in directing the scientists how to do their work. That would erode the independence of the scientific advice. But it would have an overall remit, particularly, for instance, in requesting the authority to investigate particular areas requiring research.
Mr Florenz asks whether Parliament will have a say in that. That is an issue for consideration and discussion. There may be a number of views on that. Some may take the view that it would be inappropriate for Parliament or Members of Parliament - or indeed Parliament nominees - to be members of the board. Others may take the view that it would be a valuable exercise if Parliament, through nominees or even MEPs themselves, were able to have an opportunity to discuss what issues should be investigated. It is an issue for consideration but it has not been ruled out.
Mr Florenz also raised the question of anonymity. I am happy that he raised it because it is particularly important for this authority to have a high profile. It must be visible. It must be known. Consumers in the European Union must know of the existence of the food authority. The CEO of the authority would be somebody who typically would be known, who might appear regularly on television talking about issues relating to food, particularly in relation to the good news stories surrounding food in relation to nutrition, diet and such issues, so that if another food crisis comes along consumers will be aware of the existence of the authority. They will be aware that they have heard from the authority before under other circumstances and hopefully will have some bedrock of confidence already built up in the pronouncements from the authority. It is fundamentally essential therefore that the authority is not anonymous. It must be visible. I will do everything I can to promote that high profile role for the authority.
Mrs Lynne asks whether the authority will have sufficient teeth. I suspect that the question is focused on the issue of where the competence of the authority begins and ends and where the competence and authority of food safety agencies in Member States begin and end. There would have to be an interaction at scientific level. Quite clearly it is undesirable to have situations develop whereby scientists working for, or advising, the food safety authority at Community level may be in disagreement with some scientific opinion at Member State level. That is an undesirable situation, we do not want that situation in the future.
There are a number of things that undermine consumer confidence - lack of information is one. But information which includes a fundamental disagreement between scientists on core issues relating to food safety is also an issue of serious concern. We must attempt to avoid that and establish the structures so as to ensure that there is a proper dissemination of information between scientists, that there is full consultation and discussion and that the authority at Community level has the opportunity and is mandated to seek the advice and opinion of independent scientists in all Member States and indeed maybe even beyond, where experts are to be found elsewhere.
Over time, as I said a moment ago, not only will the profile of the authority be raised but its expertise, its moral authority will be increased and enhanced over a period of time so that its views are accepted and not challenged.
This situation can be achieved over a period of time. You cannot legislate for consumer confidence. It is something that is earned over a period of time. However, the Commission will have the possibility of seeing that the opinions of the Authority on scientific matters are enforced by way of passing legislation which is the function of the Commission, Parliament and Council. I realise that this is a somewhat time-consuming exercise but, nonetheless, the establishment of legislation arising out of the opinions of the Authority is - I believe - the way forward. Any failure to comply with legislation is a matter that can be dealt with in the courts in the normal way. One of the issues that we may have to address over time is the question of the speed of response in such circumstance. I hope to see if something can be put in place to get us a faster response from the court process.
In relation to grants and subsidies: yes, consideration has been given to that issue. It will require the advice of legal services and that will be sought, particularly bearing in mind that it may provide a speedy response to a failure to comply with Community law pending a court ruling.
In relation to Mrs Lynne's question on interim payments: that is a matter that might very well be addressed by Parliament as it relates to budget issues. Mrs Myller then asked me about the location of the Authority. No decision has been taken in relation to that other than to say that it is more likely that the Authority will be located centrally rather than on the periphery. I recognise that the FEO is located in Dublin and, although I come from that part of the world myself, I have to accept that it is not the centre of Europe! But the FVO is in quite a different situation from the Food Safety Authority. The FVO is made up of independent scientists and vets and so on who travel from some location where there is an airport - quite clearly we have an airport in Dublin.
The Food Safety Authority's situation is quite different. It has to be close to the Commission because of the need for interaction between the scientists involved in the Food Safety Authority and those of us who are involved in the initiation of legislation. An important part of the communication between the two institutions will obviously be to ensure that those of us who are involved in the drafting of legislation understand clearly and perfectly what it is the scientists mean, what problems they have identified, what legislation is necessary to deal with the issues they raise. Equally, the scientists will wish to have some input into the legal process or the policy-making process or the law-drafting process, to ensure that the legislation meets the ills that they have identified.
It seems to me desirable for an authority of this type to be centrally located. Scientists will be employed in-house but it will also be necessary to liaise with scientists on a consultative basis and, in those circumstances, as scientists will have to travel, it is probably better that they move to a central location, once again where the parliamentary structures and the Commission and Council are based. That is my judgement at the moment. It may be a matter for discussion here and elsewhere and I will listen to any suggestions that are made but my preliminary conclusion is that this Authority should be located centrally rather than on the periphery.
Colleagues, I am in a very difficult position because I cannot change the agenda. I would suggest to you to take this matter up with your political groups and raise it in the Conference of Presidents. If you feel that these sessions after a Commission statement are important, I would suggest that we require more time than the half-hour that is allocated to them. On this occasion we have had six minutes of questions from the floor of the House and we have had 29 minutes of response by the Commissioner, and his statement.
As you can see, half-an-hour is not really anything like enough time for such a session. I hope you might discuss this in your political groups so that we can have a better structured session with the Commission on such future occasions.
That concludes the debate.
Question Time (Commission)
The next item is Question Time (B5-0003/2000). We will examine questions to the Commission.
We will dedicate approximately one hour and fifteen minutes to Question Time. We will cut back our time a little because the interpreters are working today in continuous session.
Mr Purvis has the floor for a procedural motion.
I object to the fact that we are cutting back the time for Question Time; it is one of the few occasions when backbenchers have a chance to get their time on the floor and I do ask you to extend it to one and a half hours as is on the agenda. That is the agenda and I think that we should stick to the agenda.
The fact is that the agenda said that we would begin at 5.30 p.m., and you can see the clock. I hope that we do not go on into the evening session in any event.
First Part
Question No 28 by (H-0781/99):
Subject: Construction of nuclear plant in earthquake-prone Turkey The two recent earthquakes in Turkey registering more than 7 on the Richter scale raise tremendous doubts about Turkey's persistence with the construction of costly nuclear reactors at Akkuyu, while energy reserves produced by the Atatürk dams are exported to third countries and the EU spends a slice of its budget on repairing the damage wrought by the earthquakes. Turkey's nuclear plans ? which ignore the risks to the population and ecosystems of Turkey and the surrounding region ? prompt the suspicion that there are underlying plans previously determined by Turkey's political and military leaders to acquire nuclear technology enabling them to build nuclear weapons, as evidenced by their attempts to buy reactors of Canadian origin of the type acquired by India and Pakistan.
What steps will the Commission take to prevent nuclear accidents and the proliferation of nuclear weapons in a country that wishes to join the EU but spends enormous amounts on nuclear programmes while receiving financial aid from the EU budget?
Mr Verheugen has the floor on behalf of the Commission.
The Commission is following with interest the planned construction of a nuclear power plant in Akkuyu, Turkey and recognises the importance of ensuring that the construction of the new plant follows the highest internationally accepted nuclear safety standards. According to our information, the decision on the selection of a bidder has not been taken yet.
The Commission acknowledges the fact that Turkey has signed and ratified the convention on nuclear safety and recognises that the responsibility for granting licences and regulating the siting, construction, commissioning, operation and decommissioning of nuclear power plants in Turkey rests entirely with the Turkish Atomic Energy Authority. The Commission does not have a mandate to impose any limits on decisions taken by any country in terms of energy production, including the nuclear option.
As Commissioner Wallström indicated during the hearings in the European Parliament in September 1999, the Commission will bring up the issue of nuclear safety and radiation protection in any relevant meeting with the Turkish Government in the future and I am happy to inform you that I will have a meeting with the Turkish Foreign Minister in a couple of days and will certainly raise the issue.
In particular, the Commission is aware of the public concerns about the recorded seismic activity in the area of the Ecemis fault line located in the vicinity of the proposed plant site. According to information received from the International Atomic Agency, the design of the plant takes into account the possibility of earthquakes stronger than any ever recorded in the area and particularly more than ten times stronger than the one registered in June 1998 in Adana. Large design margins are being provided in order to ensure safe operation of the plant according to the environmental conditions of the site.
The Commission is also aware of concern about the possible intention of using the plant to produce weapons-grade material. It acknowledges the fact that Turkey has signed and ratified the Treaty on the Non-proliferation of Nuclear Weapons and has subsequently concluded a comprehensive safeguards agreement with the International Atomic Energy Agency.
Thank you for your reply. I should like to make the following points: Turkey is now a candidate country. This plan is designed to increase its energy potential by 2%. At the same time, it also wishes to acquire Cadou type reactors from Canada, which we now know have already been used for nuclear weapons in Pakistan and India. In this sense, there is therefore a serious risk that some idiot will decide that the new geopolitical balance of power in the Caucasus calls for a nearby country with weapons grade nuclear technology. So much for the political aspect. Now to the technical aspect. The safety factor in this type of project, and I am speaking as an engineer, has nothing to do with increasing safety levels in relation to the risk of collapse by a factor of ten or twenty. In cases such as this, where there is uncertainty, simulators are used. However, we cannot used simulators in cases relating to nuclear energy. In this sense, all high seismic risk areas must be excluded a priori for nuclear installations such as this. Therefore, and given that the relationship between the European Union and the Commission and Turkey has now changed, it would be a good idea if Turkey discussed certain matters relating both to the safety of the area in general and the peaceful development of Turkey within the European Union.
A couple of weeks ago we had a debate in Parliament on the nuclear safety issue with special regard to the candidate countries. I have explained the position of the Commission. You have to accept the fact that there is no acquis communautaire on nuclear safety. So what we did was use political means to convince some candidate countries that we have to have decommissioning plans for some reactors that are considered not to be upgradable.
In the case of Turkey it is different. The plant is not yet there. I have already said that Turkey is part of the NPT and of the Convention on Nuclear Safety.
If we see in the development of that nuclear power plant that there are concerns about safety we will discuss it with Turkey. If the conclusion is that Turkey is planning to build a nuclear power plant that does not meet normal European safety standards is concerned then we would do the same as we did with Lithuania, Slovakia and Bulgaria.
Mr President, the Commissioner said that Turkey has signed the non-proliferation treaty, it has signed the nuclear safety treaties: why should there be any doubt at all but that Turkey's nuclear plant should not be just as safe as any in the Community, and would the Commissioner be prepared to take a rather more robust position with Mr Souladakis on this matter?
I think it is the right of a Member of Parliament to raise his own concerns and fears. I do not have these concerns. I believe that Turkey completely recognises the standards and the criteria of the convention on nuclear safety and the non-proliferation treaty, but there is no doubt that there are concerns in the public in Europe and I think it is quite right to discuss them here in Parliament.
Question No 29 by (H-0786/99):
Subject: Depleted uranium weapons Has the Commission conducted any studies of the potential effects upon EU states of transboundary pollution arising from the use of depleted uranium weapons in the Kosovan conflict? If not, why not?
Mrs Wallström has the floor on behalf of the Commission.
Thank you, Mr Bowe, for your question.
The European Commission has monitored the environmental effects of the conflict from the beginning of the NATO action. As early as last June the Commission financed a first study. It was carried out by the regional environment centre for central and eastern Europe and concluded that there had been no large-scale ecological catastrophe. None of the subsequent evidence or analysis has overturned that original assessment.
The Commission has also been closely associated with the production of the recent report published by the United Nations environment programme - Balkan Task Force. This is the most detailed and comprehensive report to date on the environmental effects of the Kosovo conflict and I recommend it to those who have not yet studied it. The use of depleted uranium weapons was one of the many issues considered and this report is now widely available also on the Net.
The Balkan Task Force was hampered by the fact that little or no information was available on the actual use of these weapons during the conflict. No indications of contamination were found in Kosovo during the BTF fact-finding mission. However, this does not exclude the possibility that areas in Kosovo are contaminated by depleted uranium. From a desk assessment coupled with a fact-finding mission the report concludes that the risks, if any, are limited to an area around the target.
Future actions will take place within the stability pact for south-eastern Europe. A special regional environmental reconstruction plan is also being developed. It will form the framework for emergency assistance for combating war damage if such action should be needed.
First of all, Mr President, can I thank the Commissioner for that very useful response. Clearly the Commission has given some consideration to this problem and I am pleased that these reports which have been produced so far have looked carefully at the issue.
But I would like to point out that the concern with depleted uranium weapons is about the way in which they are used. This uranium becomes air-borne, is inhaled and could now be effectively carried by members of the population in Kosovo with rather more long-term effects than it has been possible to establish so far. This seems to be the pattern of events that has emerged after the use of depleted uranium weapons in the Gulf war.
I would therefore ask the Commission if it would wish to consider continuation of monitoring and for what length of time they might consider monitoring in future to see the long-term effects, not just of depleted uranium weapons but of some of the other effects on the environment that we do know have occurred at least in a localised way within Kosovo?
How long will you continue to monitor the effects of these weapons?
Thank you, Mr Bowe, for that question. We have to state again that there is still no confirmation that depleted uranium was used in the conflict and no depleted uranium has been detected in the clean-up of Kosovo. But those symptoms and those problems that you mentioned could be there and that could be the effect of the use of depleted uranium. That is also mentioned in the report.
No transboundary effects have been detected and most of the weapons will have been used on the territory of the Federal Republic of Yugoslavia. The problem is that the current political isolation of the country means that access to this area is restricted. A big responsibility rests with the United Nations because they are addressed with this report, so they have to take responsibility. But through this regional and environmental reconstruction plan we can continue the monitoring and the assistance we can give and that is, for the time being, the kind of frame we can use for the work of the European Union.
It is important to follow up and it gives the Member States, as well as the United Nations and the Commission, something to think about when it is a matter concerning military secrets and their effects on the environment. It also has a long-term effect on thinking when it comes to the use of these sorts of weapons.
Mr President, Commissioner, in a few months' time, hundreds of thousands of holidaymakers will again head for the Adriatic Coast to spend their summer holiday. We know from media reports that bombs and weapons were dumped just off the coast. Are you able to confirm that holidaymakers will be able to swim safely in the Adriatic this summer, and are there any measures in the pipeline for ascertaining what the dangers might be in this respect?
I wish I could give guarantees for many things but unfortunately I am not able to. We make our judgements from reports like this and the missions we send to check on things like this. That is what we rely on when we advise people on what to do.
What we have seen is that war affects the environment in the long term and is dangerous. In the environmental field we have just passed a directive on marine pollution. That also includes bullets and weapons and so on and it is an early warning system. Unfortunately we are not able to give guarantees and we can only continue to monitor and try to do the clean-up exercise.
I wanted to ask the Commissioner whether it is true that soldiers of the NATO armed forces now stationed in that region undergo special controls against nuclear radiation and that the same measures are not applied to civilians living in the area?
I cannot answer that question. When it comes to medical checks and so on, I do not have all the information needed to give a proper answer. What we know from the environmental side is what I have already mentioned, that there is now an environmental reconstruction plan, but when it comes to medical check-ups I do not have the information about that. Of course I can go back and see whether we can find the necessary information.
Question No 30 by (H-0793/99):
Subject: Appointment of a European Union envoy for Tibet In 1998 the Tibetan Government in exile received over 4000 Tibetans who escaped over the Himalayan mountains seeking freedom and refuge at risk of life and limb. Many of the refugees had been severely frost-bitten and many had died along the way.
The Tibet Intergroup is very concerned about the worsening situation in Tibet and it is clear that the current policy of the European Union has proved inadequate to address the grave human rights abuses faced by Tibetans daily in Tibet.
The Tibet Intergroup, therefore, gravely concerned about the continuing human rights abuses in Tibet and supporting the Dalai Lama?s proposal for dialogue with the Chinese Government to resolve the situation in Tibet, calls on the Commission to appoint a Special Envoy for Tibet to address the concerns of the European Union and to help bring the Tibetan and Chinese authorities together for dialogue.
When will the Commission appoint a Special Envoy for Tibet?
Mr Patten has the floor on behalf of the Commission.
The concerns expressed by the European Parliament about Tibet are widely shared. I have long believed in the need to set out our views on human rights issues, including Tibet, firmly and candidly to the Chinese authorities. The European Union did that at the European Union­China Summit in Peking last month where we pressed the Chinese on a number of human rights issues, including Tibet. We again urged the Chinese to begin a dialogue with the Dalai Lama. I urge the Chinese again to do so. We will continue to raise Tibet with the Chinese authorities. We are also doing a number of other things: in the European Union-China human rights dialogue, we have focused on a number of practical steps, including sending experts on assignment to Tibet, planning development assistance programmes and activities focusing on health, education and training for Tibetans.
The appointment of an EU special envoy for Tibet would be primarily a matter for the Council to decide and Parliament might care to take the issue up directly with them. But for my part, I am not sure that it would add much practical value to our efforts. It would be unlikely to have much impact on the Chinese authorities and we already have effective channels of communication with the Tibetan community in exile. I am also keen to guard against an exponential growth in the number of special envoys, however worthy the cause.
Mr President, Mr Patten, of course, you are very well-qualified to comment on account of the time you spent in China, and you are well aware of how hard the Tibetans are trying to initiate a debate, something which has always been blocked hitherto. However, if your response was to be that we should turn to "Mr CFSP" , that is, to Mr Solana, then I fear that this would constitute a one-sided approach to an external policy matter.
Your approach, which I am very much in favour of, since it is a coherent one, takes its inspiration from the issue of human rights; I wholeheartedly agree that we must embrace the cause of human rights. Imprisonment, torture, the mutilation of young women and so on and so forth, are definitely issues that we could discuss ad infinitum. If we cut down here and say that the Council now shares responsibility for this, then I fear that these human rights issues will not be given the attention they deserve. The possibility of stressing the importance of business and trade in the first place, but also making very sure that we include human rights in the equation, would be a step we should take in tandem with the European Commission, rather than saying that it is a matter for the Council.
Let me make clear to the honourable Member what the position is. I stated nothing but the truth when I said that the appointment of special envoys was a matter for the Council. As it happens, we deal with the budgetary consequences, the Council makes the appointment. Some may think that the budgetary point should be looked at in due course.
Putting that on one side, because that is the situation, it does not mean that we do not have a view and a competence in human rights issues. I am very much hoping in the next few months that the Commission will be able to produce a communication on human rights pointing out, among other things, that there is no disjunction whatsoever between a regard for human rights in China or other places in the world and the trading and commercial interests and other interests of the European Union. I have long believed that we should all recognise that countries where it is best to do business are countries that treat their own citizens most decently - everywhere in the world.
I repeat that we have made our position known to the Chinese on Tibet. During the few months that I have been a Commissioner that has happened twice, first of all in New York at our meeting with Minister Tang and most recently at the meeting in Peking and we will continue to make that concern manifest.
If I can make a literary commendation to the honourable Member, who I recognise is interested in these subjects, I recommend to him a book published just before Christmas written by Isabel Hilton, the distinguished journalist, on the problems of Tibet.
Mr President, I would like to start my additional question with the Tibetan greeting, which betokens peace and happiness. We are not just talking about human rights and the environment where Tibet is concerned, rather it is about a unique cultural heritage that is also able to communicate important values such as peace, serenity, compassion - as the Dalai Lama would say - to us Europeans. The question before us now is what can the Commission do to provide more practical support for his Holiness, the Dalai Lama' s, proposal for a peaceful solution to the Tibet affair? I would point out that doing nothing will be the death of Tibetan culture and will mean the end of the Tibetan people.
I have much sympathy with what the honourable Member has said about cultural heritage and about the Buddhist tradition. Like the honourable Member I have read the autobiography of the Dalai Lama. It is an extremely moving account, not just of his responsibilities in and towards Tibet but also of his spiritual views as well.
The Commission, like others, has urged dialogue. The Dalai Lama has made it clear that peaceful dialogue is what he wishes. I wish that the Chinese authorities had responded consistently and positively to that overture from the Dalai Lama. At or around the time of President Clinton's visit to China, the President of the People's Republic of China gave the impression that dialogue was on the agenda. It would be very beneficial, not just for Tibet and for all those who believe in peace and stability in Asia, but it would also be greatly to the credit of the Government of the People's Republic of China if they were to respond to those attempts to begin a dialogue.
Question No 31 by (H-0795/99):
Subject: Commission's rejection of legislation on proper administration in the EU According to newspaper reports, the Commission has rejected the proposal by EU Ombudsman Jacob Söderman for a citizens? right to proper administration in the EU. Although the Commission has itself approved the idea of legislation on proper administration, it has not now accepted a detailed proposal that has been made, but has decided to issue a whole set of additional guidelines on improving service.
Are these reports accurate? What is the reason for the Commission?s acting in this way, and how can it explain the resultant discrepancy between its words and its actions on the reform of EU administration? Does the Commission consider that what has happened is compatible with the five-point programme agreed between Parliament and the Commission in September, and is it prepared to submit a detailed proposal for legislation on proper administration in a form which allows Parliament to express an opinion on it?
Mr Patten has the floor on behalf of the Commission.
The newspaper reports that the honourable Member made reference to seem to me to be misleading and inaccurate.
In November 1999 the Commission approved at first reading a code of good administrative behaviour to be incorporated into its Rules of Procedure. At the moment the Commission is consulting its staff representatives on the document, a process which will be finalised in the forthcoming weeks. The Commission will then adopt the code at second reading.
It should be noted that the new Commission gave an immediate follow-up to the European Ombudsman decision of 28 July 1999 in his own-initiative inquiry related to the code. The Commission would like to stress in particular that, in the drafting of the code, it has taken on board all the draft recommendations of the European Ombudsman. The code will be a document exclusively dealing with the relations of the Commission's administration with the public. It will be adopted through a legally-binding Commission decision to be published in the Official Journal of the European Communities. The document has been drawn up taking full account of the provisions contained in the draft prepared by the European Ombudsman's office.
According to the related provisions in the Treaties the responsible legislator for establishing its Rules of Procedure is the Commission itself. However, it goes without saying that the Commission adheres to the principle of regular political dialogue with the European Parliament on all aspects of administrative reform.
Mr President, I would like to thank the Commissioner. However, I would still like to ask when this code will finally come into force, bearing in mind that it has been on the agenda since 1997.
The newspaper reports were misleading. I do not think there is any difference between us and the Ombudsman. There is a question about the legislative base on which we have taken the best advice and I think we are soundly placed on that. I want to repeat that honourable Members, like the honourable Member who asked the question, who take a particular interest in this issue, will want to have a dialogue about it. It is extremely important and I recognise the concern of the honourable Member.
I want to thank the Commission for what I perceive as a very positive answer. For safety' s sake, I should like to have confirmation that it really is the case that, where the Commission and good administration are concerned, there is no part of Jacob Söderman' s proposal which the Commission thinks is unacceptable. Is it true that the contents of all parts of the proposal will be approved?
Let me read what it says in my brief - and as it is in my brief it must be true! "I would like to stress again that the Commission has accepted all the Ombudsman's recommendations contained in his draft recommendations of July 1999". Both documents, that is the Commission's document and the Ombudsman's draft, cover largely the same ground.
The only substantial question that has arisen is the legislative basis. I can go into that in detail if the honourable Member would like but there is no doubt that we are on all fours with the Ombudsman on this important issue.
We will be happy to incorporate Mr Patten' s notes into the bibliography, as another bedside book for the Members to bear in mind.
As the author is not present, Question No 32 lapses.
I apologise to Mr Vitorino for this parliamentary discourtesy. I am sorry. According to the Rules of Procedure, you are not required to reply. I wish you a good evening.
Second Part
Questions to Mr Nielson, who is replaced by Mr Patten
Questions 33 and 34 of Questions to the Commission were intended for Mr Nielson. Mr Nielson cannot be present today since he is in South Africa. I must tell you that the Vice-President of the Commission, Mrs Loyola de Palacio, has sent me a kind letter giving me all sorts of explanations and informing me that Mr Patten will reply to the questions.
Question No 33 by (H-0829/99):
Subject: 'Mainstreaming' in EU aid policy In 1995 the Council drew up guidelines for integrating the equal opportunities dimension ('mainstreaming') into the full range of EU aid policy. The guidelines call for all staff working in the development sector to receive continuous training in 'gender mainstreaming' but in recent years only around 50 people have been trained and there is still no compulsory training in the subject within the Directorate-General for Development.
'Mainstreaming' means taking account of equality between women and men as an integral part of all forms of development policy, strategy and measures. To achieve that, the Council's guidelines must be implemented in their entirety. Current staff must receive compulsory training in equal opportunities and 1-2 days' training in such issues should form an essential part of the Directorate-General for Development's introductory courses for new staff. Is the Commission prepared to take such measures?
Can I first of all emphasise how sorry my colleague, Mr Nielson, was that he could not be here but the honourable Members who are concerned about these development questions will know how important his mission is, trying to ensure that our agreement with South Africa survives.
The Commission is prepared to look at the possibility of making an introduction to gender and development, part of the so-called induction courses for new staff, something that has been done already but not, I admit, on a regular basis. The training of staff moving to the delegations in the different regions is another entry point. The training then would be automatically performed without being compulsory.
We also aim to include training in these issues in the basic training that our officials receive in project cycle management. As far as possible, we want to see this sort of training automatically built into programmes at the outset, instead of having to be tackled separately and later. My own view as a former development minister is that these issues should be mainstreamed themselves and tackled at the heart of training and not turned into a sort of optional add-on.
The quest for equality should permeate the work of the Directorate-General for Development at all levels. It is not to be brought in as a "sort of optional add-on" . This must naturally lead to a reformulation of development goals and strategies, together with a transformation of institutions and processes so that both women' s and men' s priorities and needs are better reflected. In addition, measures must be taken to combat differences on the grounds of gender. Equality must permeate not only projects and programmes but also all overarching goals, action plans and strategies. It would appear that we are in agreement about this.
However, responsibility for ensuring that due attention is given to equality lies with departmental and unit managers. If the latter do not have the required professional competence, then nothing will happen and gender mainstreaming will no longer be a priority. Extremely few members of the Directorate-General for Development, that is to say unit managers and more senior managers, have taken part in the gender courses that have been organised. Only one manager has participated in gender training, and for half a day. That is naturally unacceptable. What is the Commission prepared to do to ensure that unit managers and more senior managers go through the necessary gender training? Gender has in fact been included in the compulsory introductory course for new employees, but then with only one to two hours devoted to it on each course. This limited training element has, however, been removed from all introductory courses which have taken place in recent times.
As I point out in my question, one to two days, and not one to two hours, need to be devoted to the subject. My question is this: is the Commission really prepared to comply with the adopted guidelines for gender mainstreaming at the Directorate-General for Development?
Well I certainly take gender mainstreaming seriously and so does my colleague Commissioner Nielson. I must not go on about books, but I have just been reading the book by David Landis Barnhill on what makes some countries prosperous and some countries less prosperous and it is interesting to see there the importance that he attaches to gender issues, in the economic prosperity and political stability of societies, going back millennia.
Secondly, in my view, while the training that we are talking about should not be compulsory - after all there is no compulsory training on anything in the Commission - it should be essential. And, since it should be essential, I would hope that everybody would make certain that they had adequate gender training. That goes for everybody at whatever level of seniority. It is not something which more senior officials can deem appropriate for their juniors but think that they are too grown-up or too senior to receive themselves.
Thirdly, one of the best approaches to this issue is to integrate gender as an important and cross-cutting issue into the most popular courses for development officials and above all perhaps for the project cycle management course which is key to good management of projects on the ground. So I sympathise very much with what the honourable Member has said. I hope the approach that we are following both demonstrates practicality and the imperative of giving this the attention which it deserves.
Question No 34 by (H-0831/99):
Subject: Aid for Central Asia What development aid and what humanitarian aid does the Commission grant to the countries of Central Asia, and what is its assessment of the impact of this aid?
Questions to Mrs Diamantopoulou
Since 1991, the Community has provided significant financial support to the New Independent States including the countries of central Asia. The major part of European Union aid has been provided under the TACIS programme. In 1998 and 1999 Kyrgyzstan, Kazakhstan, Uzbekistan and Turkmenistan received technical assistance of EUR 75 million.
This assistance has delivered benefits in all sectors, in particular agriculture, infrastructure development, the private economy and the strengthening of institutions. Security considerations have prevented Tajikistan from benefiting fully from TACIS but a rehabilitation programme of EUR 7.2 million has been in place in 1998 and 1999.
In addition to national programmes, the European Union has supported important regional actions in the energy, transport and environmental sectors. Food security programmes in central Asia began in 1996, following two previous years when the European Union provided food aid in kind. These programmes have benefited Kyrgyzstan and to a more limited extent, Tajikistan. Funding for NGO programmes in Tajikistan amounted to EUR 7.42 million in 1998 and 1999. Over the same period, Kyrgyzstan received EUR 17 million.
Since 1993 the Commission's European Community Humanitarian Office, ECHO, has been active in supporting the most vulnerable groups and sectors in Tajikistan and Kyrgyzstan. In 1998 and 1999 EUR 3.8 million was granted to Kyrgyzstan and Tajikistan received over EUR 35 million, mainly for food, medical supplies, water and sanitation. Frequent monitoring and situation assessments have shown that European Union assistance is contributing to the stability of these countries and therefore the ongoing peace process.
Mr President, Commissioner, there is a risk of Central Asia and the Caspian Sea becoming the Balkans of the 21st Century. That is why it is imperative to stabilise the two major states of Turkmenistan and Uzbekistan in particular. That is why I would like to ask you what you are actually able to do within your own sphere of competence, how the negotiations with regard to the partnership agreement with these two countries are going, that is, with regard to political relations that is. Of course, that falls within your remit; my next question falls within Mr Nielson' s remit in that it concerns environmental cooperation, in particular matters pertaining to water and the problems surrounding the cotton monocultures, which are the cause of great aridity.
We were able, at the Istanbul Summit a couple of weeks ago, to meet and have discussions with some of the Central Asian republics. I am very anxious that we should strengthen our relationship with them. I can send the honourable Member, if he would like, a detailed breakdown of exactly where we stand on the negotiation of partnership and cooperation agreements with each of the Central Asian republics.
Obviously everyone will hope that his prediction of what may happen in the future is on the gloomy side. But I have no doubt at all that he is right to point to the strategic importance of Central Asia. I have heard the honourable Member talk in the past about the Caucasus as well. He is absolutely right to say that a Union which talks about conflict prevention should be looking at what it can do in these particular areas to ensure that there is not the sort of conflict in the future which has caused so much devastation in the Balkans and which has cost us a great deal more than we might have had to spend otherwise, had we taken more pre-emptive measures if those had been possible. So the honourable Member's remarks about the strategic importance of these regions are extremely well made.
We are contributing to programmes in the region which have some ecological impact. Our food programmes are directly related to structural reforms in agriculture as well as poverty alleviation. Those programmes themselves are intended to ensure that agriculture has a more soundly based position in those societies and does not consist simply of raping the land. There is an ecological aspect which we should continue to give priority to.
We also take good note of the fact that the Member who has asked the question has applauded the Commissioner' s answer. This is not the usual state of affairs. And furthermore the Commissioner has not quoted from his bibliography this time. Thank you very much, Mr Patten, for your interventions today.
Question No 35 by (H-0778/99):
Subject: Greek action plan for employment According to the findings of the evaluation of Action Plans for Employment, Greece and Italy are the main targets for criticism from the Commission for not properly carrying out employment support measures and policies. The report states that in Greece and Italy targets for improving ?employability? have not yet been reached and it is doubtful whether the policies to be implemented will enable the guidelines on preventing and dealing with long-term unemployment to be complied with. The report also comments that in Greece there are no plans for medium to long-term measures aimed at reducing employment tax and insurance charges, or for the satisfactory use of European Social Fund resources to support employment policies, and, in addition, that there are no exact employment figures. Could the Commission say whether the Greek Government has made any specific commitments on how to tackle the problems of youth and long-term unemployment, and what these commitments are? Has the government legislated for and put into place a suitable system for pinpointing, recording and monitoring fluctuations in unemployment, or are most of the measures perhaps still limited to counting those out of work?
As far as Mr Papayannakis' question is concerned, in the 1999 Action Plan for Employment, the Commission proposed certain recommendations for Greece with a view to improving the efficiency of the Action Plan for Employment. The most important recommendations related to the need to improve efforts to reform public sector services, where problems exist, improve the statistical monitoring system and apply preventive policies in accordance with guidelines 1 and 2 of the Action Plan for Employment.
The Greek Government introduced two specific programmes in 1999 as part of its employment policy: "Yes to Work" and "Back to Work" . We do not yet have the final results of these programmes and cannot yet tell if the quantitative objectives were achieved.
The Greek Government acknowledges the problem of its being unable to record human resources entering and leaving work and is therefore committed, firstly, to restructuring public sector employment services in Greece, secondly, to setting up efficient employment promotion centres - this programme has already started but has not yet been completed - and, thirdly, to introducing a system of electronic employment cards and using suitable IT systems to monitor all these policies.
In the new programme submitted for the period from 2000 to 2006, which is being financed from the Social Fund, both the resources and the policies should be used, with the Commission' s support, to implement the objectives which I referred to earlier.
The Commission will keep a close watch on the Greek Government in order to ensure that it honours the commitments which it has made.
Thank you, Commissioner for your reply. However, our current situation is as follows: at 11.3%, we have the second highest unemployment in Europe, which was not previously the case, we have the biggest increase in unemployment, we spend less than anyone else on the unemployed, i.e. less than 1% of GDP, while other countries, such as France, Belgium and Germany spend 3-4%, and it is not clear how the money received from the Social Fund has been used, inter alia, to combat unemployment. You tell me that you, as the Commission, have made recommendations. I understand and welcome that and I hope that the recommendations will be adhered to. However, my question for a very long time has been this: what happened with previous policies? Did anyone find work? How many people found work? If you cannot tell us for this year, then last year and the year before. What has been done about training? Is the purpose of the famous training centres to provide jobs for instructors or trainees? Do we have any figures? In other words, do we have ways of checking what is happening with this government policy in Greece?
Mr Papayannakis, the only answer I can give you is that the Greek Government does indeed need to step up efforts to introduce computerised statistical records and to set up structures so that the programmes implemented have the quantitative results which you mentioned, and so that monitoring can be carried out and used as a basis for formulating policies.
Greece has seen an increase in the employment rate and, as far as I can see, an increase in productivity. The action which the Commission can take relates to the specific guidelines. As you know, there are 22 guidelines on which each country is evaluated. They concern access to training, the ratio of men to women with access to training, and special action for the long-term unemployed. The Commission will endeavour, for all these specific guidelines, to quantify the data and to obtain specific information based on the implementation of the new Community framework for 2000 to 2006.
Question No 36 by (H-0782/99):
Subject: Danish early retirement pension scheme Will the Commission state whether the Danish early retirement pension scheme has been approved in its entirety and whether there are disagreements between Denmark and the Commission in other areas of social policy?
The Danish pension scheme, the Efterløn, only allows people resident in Denmark and people who have completed the required period of employment in Denmark to retire. Some workers have complained to the European Commission because they do not have the right to retire. The Danish authorities do not consider that they are obliged under Community law to pay this compensation to workers taking early retirement who do not meet the conditions required under Danish law.
It should be noted that the current regulation on social security systems does not at present refer to the question of early retirement and the Commission has proposed certain amendments to the regulation which are, however, still pending before the Council.
There is, as yet, no European Court case law on Efterløn, but it could validly be argued that the residence requirement is incompatible with general clauses now in force banning discrimination on the grounds of nationality.
The Commission services set up a procedure for joint meetings and discussions with the Danish Government with a view to finding a common language and a common approach. The last meeting on the subject was held in November 1999 and we are waiting for the Commission services' final proposals on whether or not infringement proceedings will be instituted against Denmark.
I noticed that the Commissioner did not give a direct answer to the question of whether the Danish early retirement pension scheme as a whole has been approved by the Commission, but it was indirectly apparent that the answer was that it has not been. I should like to ask the Commissioner expressly to confirm that the scheme has not been approved by the Commission.
The Commissioner also more than hinted, of course, that a lot of consideration was being given to bringing the whole issue of the Danish early retirement pension scheme before the Court of Justice in Luxembourg, specifically on the grounds that the scheme actually discriminates against non-Danish wage earners who are unable to fulfil the conditions, due to the fact that they have not been in paid work for the period required under the Danish system. I should like to ask the Commissioner if she can provide any approximate deadlines in connection with this matter, for it is a problem which needs clarification in the context of the Danish socio-political debate. So I should be grateful if the Commissioner could enlarge upon this question.
Honourable Member, I should just like to stress that both Denmark and numerous other Member States are having problems interpreting the directives and transposing them into national law. This is one such case and discussions are under way between the Danish Government and the Commission in order to find the best possible solution to the matter, to the benefit of the workers who meet the requirements and who, as things stand, have a right to this pension.
Briefly, just to follow on from that last point, I invite the Commission to make it absolutely clear that the Commission's objections, such as they are, would not in any way infringe the rights of Danish nationals to benefit from this scheme, but simply that the Commission has a concern, which it has the right to have under Community law, to ensure that the scheme applies to all EU citizens who qualify.
I think that the answer is brief and clear. Of course it is as you say. There will be no problem with Danish nationals within Denmark, that is not where the problem lies. The problem is with Danish nationals or other nationals residing outside Denmark.
Question No 37 by (H-0791/99):
Subject: Working time directive Can the Commission say what action it proposes taking to ensure a level of protection, equivalent to that provided by the 1993 working time directive, for non-consultant hospital doctors, who were excluded from that directive and again from the proposal for a Council amending directive (COM(98)0662-C4-0715/98 - 98/0318(SYN))?
A proposal has been drafted for a directive to amend the directive on the working time of non-consultant hospital doctors. The content of the proposal concerns the average 48-hour working week of doctors, with the possibility, following negotiation, of increasing it to 54 hours. The Council, Commission and Parliament are all agreed on the content but there is disagreement on the transitional period for implementing the directive. Parliament has proposed 4 years, the Commission 7 and the Council 13.
This proposal is still being discussed by the Council and Parliament on the basis of the codecision procedure. Although there is this disagreement, I should stress that all three institutions agree on the content and that every effort is being made to find a common approach to this particularly important and sensitive question which concerns an exceptionally large number of working doctors throughout Europe.
Question No 38 by (H-0805/99):
Subject: Measures to advance gender equality One of the working groups of Commissioners announced by President Prodi has as its objective the promotion of measures to advance gender equality (gender mainstreaming).
Which Commissioners are members of this group? How many meetings of the group have been held to date? What concrete measures have been discussed?
This question covers several individual matters. It refers to the special Commission working group dealing with questions of equality. The Commissioners taking part are President Prodi, Vice-President Kinnock, Mr Reding and myself. The meetings of the working group are open and the first meeting was held on 11 January 2000. Three serious issues were discussed: the first was the first discussion on the fifth programme for women, of which I gave an initial evaluation, the second issue was the report by Mr Busquin on the investigation into the participation of women in research and science, and the third involved Mr Kinnock, who reported to the working group on efforts being made to take account of the gender equality dimension in the overall reforms currently taking place in the Community.
Thank you very much, Commissioner, for your reply, although I regret the fact that this working group has taken so long to meet, since this matter is of the greatest importance. We trusted this Commission, from the outset, to begin work on all issues relating to greater equality for men and women. I hope that, in the future, things will change and meetings will become frequent, because there are many issues which require the attention of the Commission in order to speed up and conclude, as quickly as possible, those measures which will promote greater equality between men and women.
Mrs Avilés-Perea, that was an exhortation rather than a question. But if the Commissioner wishes to offer doctrine or good intentions ...
Allow me to say just one word. I agree that the working group should have met earlier but at least, once it did, important decisions were taken straight away.
Question No 39 by (H-0807/99):
Subject: Community EQUAL initiative On 13 October 1999, the Commission adopted the Community's EQUAL initiative, the aim of which is transnational cooperation to find and develop new means of combating discrimination and inequalities in the labour market with the focus on asylum-seekers. Under this umbrella, each Member State is to submit proposals in the form of a Community initiative programme for that particular country.
What criteria will the Commission use to approve or reject the Member States' programmes?
Which Community body will control the funding of the steering group and the monitoring committee and verify that the programme is carried out exactly and correctly?
The European Social Fund contribution for the period 2000-2006 will total 2 487 billion euro. As the EQUAL initiative is a joint funding venture with the Member States, what will Greece's contribution amount to?
The EQUAL initiative is not restricted to certain groups of people. Its purpose is to combat discrimination in the workplace. The decision on this initiative was taken in Berlin, where it was decided to take account of professional groups of asylum seekers and to include them in its action. This is an important aspect of this initiative.
The Community initiative programme in each Member State must comply with the regulation. This is the same as the Social Fund regulation, i.e. EQUAL comes under the Social Fund regulation. It has been submitted to Parliament and we expect Parliament' s opinion next month. I should like to stress that the EQUAL initiative satisfies national requirements and national plans defined in accordance with agreed European strategy. The Member States, i.e. the national governments, have primary responsibility for setting up the joint agencies, submitting proposals, selecting the proposals which the programmes will implement and carrying out primary control. Within the European Commission, the Directorate-General for Employment is responsible for implementation, while financial control is the responsibility of the Directorate-General for Financial Control, the Anti-Fraud Office and the European Court of Auditors.
The last question concerns the amount granted. Greece has been granted ECU 98 million. The contribution commitment is 80%, rising to an 85% contribution from the initiative for the island regions, especially the remote Greek islands, and a contribution by Greece of 15%.
Mr President, I feel that the guidelines for the Community EQUAL initiative, especially the four actions described in it, will result both in complicated bureaucracy and, paradoxically, a non-transparent structure. For example, one wonders how a development partnership will prove its cooperative spirit or its representative capacity, as required by action 2 in paragraph 33 of the guidelines. At the same time, the obligation to engage in transnational cooperation, the complicated demands of the plan and the implementation of a development partnership inevitably require large structures, as these are the only structures which can meet such demands. However, this contradicts the stated aim of the general objectives for decentralised action plans at the level of local authorities and rural areas. However, at the same time, participation by those actually discriminated against, such as asylum seekers, immigrants and so on, is rendered impossible or merely symbolic. Finally, if you consider the overall amount, which is on the small side, - EUR 2.8 billion for 15 Member States - and how ambitious the objectives are, I am afraid that all we shall succeed in doing is to prove that unemployment is a bad thing.
First let me say that it would be a great help to us, now that we have reached the stage where this is being processed by Parliament, if you could make specific proposals which we could take into account. Secondly, I have to say that the aim of the EQUAL initiative is not to reduce unemployment, it cannot possibly deal with the issue of reducing unemployment, or to support an increase in employment. That is the job of the European Strategy for Employment and the Social Fund, which have huge sums of money and exceptionally large resources at their disposal, especially for countries like Greece. The EQUAL initiative has a specific mission. To encourage, to assist promotion, to create statistics, to create studies and agencies to support those sections of the population which suffer discrimination. So what we are looking for is cooperation between local groups, between local authorities and between countries in order to exchange experiences; that is mainly what we are looking for, and for experience to be transferred from one country to another so that it can be emulated. This is the philosophy behind the initiative; the budget is commensurate with it and our aim is for development agencies, non-governmental organisations and local authorities to be involved as much as possible, so that it can get as close to the people as possible.
Question No 40 by (H-0808/99):
Subject: Article 13 TEU and Employment The draft Commission Directive establishing a general framework for equal treatment in employment and occupation gives exemption to religious organisations (Art. 4.2). Could the Commission please tell Parliament the circumstances and the groups within Article 13 (TEU) likely to be effected by such an exemption?
A month ago, the Commission submitted a proposal on equal treatment in employment, as prescribed in the Treaty, in order to implement Article 13. The ban on discrimination is the rule in the package of directives and programmes which we submitted. At the Commission' s proposal and after approximately two years of consultation with social agencies, Member States and the European Parliament, a number of exceptions have been made. These exceptions relate to professions which must be exercised by persons with a genuine professional qualification. Allow me to give you a specific example to illustrate this. In a religious school, it is logical for an exemption to be requested and accepted in order to ensure that the teacher is of the faith to which the religious school in question belongs. That is the sort of exemption we are talking about. Clearly this is not a general exemption and the different approach which allow Member States to introduce special provisions are only justified in the case of this special professional qualification.
This is a perverse interpretation of ending discrimination. For instance, religious schools could quite properly say to a Roman Catholic for example: we do not want to employ you because you are a gay man or because you are a lesbian. Here we have from the Commission a reinforcement of a hierarchy of oppression. Surely what we should be doing, and I hope you will agree, Commissioner, is engaging the person to do the job on the basis of their capability, and we should not enshrine such bigotry and prejudice, no matter how sincerely held.
I must stress that this exemption is not a refusal of work for any reason, be it the reason which you mentioned, sexual orientation, ethnic discrimination or any other reason. It allows a choice to be made only where special qualifications are needed which relate directly to the activity in question. In other words, it is positive discrimination. In the example which you mentioned, it is only logical that the teacher in a Catholic school should be Catholic. That is the only form of exemption which is acceptable.
Question No 41 by (H-0813/99):
Subject: Promoting jobs for women in severely less-favoured regions Given the enormous difficulties in obtaining work which women face in certain severely less-favoured regions, and given that these women very seldom have any resources to draw on, in terms of either finance, entrepreneurial or cooperative traditions or even training facilities, living as they do in rural districts where 80% of the population is on the poverty line, what measures or actions are planned to help these women overcome the hurdle of their social environment? Does the Commission intend to put forward lowest common denominator policies which will properly reflect the admittedly extreme but nonetheless real-life situation of these women, or will their plight once again be overlooked by the new employment policies?
Obviously, the cohesion policy exists for less-favoured regions and cooperation and joint action by the Structural Funds, the Social Fund and the Agricultural Fund exist for the cohesion policy. I should point out that the funds available for regions with problems account for one third of the total budget. The aim of these regional policies, which, of course, are implemented under the jointly agreed European guidelines in each Member State, i.e. each Member State is responsible for implementing this programme, is to increase opportunities for work for both men and women. I should point out that 70% of funding for the period 2000-2006, i.e. EUR 195 billion, will go to the less-favoured regions of Europe.
With particular reference now to the question of access by women to the opportunities which are created, I would like to say, first, that there is, via the Social Fund, an entire equal opportunities pillar which the Member States must implement, i.e. special policies for women which must use Social Fund resources. Secondly, the LEADER initiative currently being studied gives special priority to development strategies which aim to give special support to women in small enterprises in the agricultural sector and in rural tourism, with a view to increasing the involvement of women in agricultural regions.
Commissioner, thank you for giving me a well-intentioned answer, which has been rigorous and well-argued. However, I can assure you that we do not, with the existing measures - which you have referred to - reach these severely less-favoured regions. They are areas where there is much need and we have to put them on an equal footing with those areas where we work in cooperation, where almost none exists. Therefore, my question is whether you could examine the possibility that some of the policies on microcredits, which have brought results in cooperation, could be applied to those women in severely less-favoured regions, who have the odds stacked against them. I am very familiar with the programmes which you refer to. I can assure you that we are not reaching the areas where there is most need.
With these forecasts of the structural policy - which I know very well - and the forecasts of LEADER and rural development, we will not promote, as we should, employment amongst women in the severely less-favoured regions. I would therefore ask you to study the possibility of applying microcredit policies.
The Commissioner accepts and takes good note of Mrs Izquierdo Rojo' s intervention.
Question No 42 by (H-0817/99):
Subject: Commission's plans for presentation of a new social action programme It is important that the Commission present as soon as possible a new social action programme, setting out a specific plan with a timetable for implementation for both the legislative work in the area of social security and initiatives for framework agreements in the context of the 'social dialogue'.
Can the Commission say what its precise intentions are regarding the presentation of a new social action programme?
We estimate that the Commission' s new social action programme for the next five years will be ready at the end of this summer. In order to complete the programme and be able to present it, we first need to complete our consultations with Parliament, the social partners and non-governmental organisations. These discussions have already started, but we will need to take account of the results in Lisbon.
The Lisbon European Council is trying to take a new approach to the question of social exclusion and the link between social exclusion and the information society, economic policy and reforms. These results will be most important in shaping the Commission' s social programme.
I have already told the European Parliament that a joint meeting will be held in April between Parliament and the Commission, after the Lisbon conference, so that all aspects can be discussed and the social programme for 2000-2006 can finally be drafted.
Clearly, any future social action programme should take account of developments, for example within information technology, and, in time, become a modern social action programme. But can you also provide confirmation concerning the matter I raise in my question, namely that the programme will be designed in such a way that we shall obtain a concrete timetable for the various types of legislation in the social sphere which the Commission is planning, as well as for those initiatives which the Commission is planning with regard to dialogue between the two sides of industry?
We need to see which concrete alternatives the Commission will adopt during the coming period and which initiatives it will take for the purpose of reaching agreements.
Firstly, I agree with you entirely. Account will be taken of the information society; that was something which I too mentioned. Social exclusion, the programme for women, the efforts we are making in the social protection area, everything needs to be looked at now in the light of the new reality of the information society.
Secondly, there will obviously be timetables for the initiatives within which systematic monitoring will also have to be implemented. Where I cannot commit myself is on your reference to legislative work in the social security area which, as you know, is not included in the articles of the Treaty and there is no legal basis for social security questions in the Treaty.
Since the author is not present, Question No 43 lapses.
Question No 44 by (H-0819/99):
Subject: Opportunities of the disabled to take advantage of freedom of movement within the EU Under Article 13 of the Amsterdam Treaty, it should be possible for all EU citizens to take advantage of freedom of movement within the Union. However, for people with various kinds of physical disability who are in need of special transport and personal assistance, freedom of movement is still highly restricted.
What measures is the Commission taking to facilitate opportunities for the disabled in this area?
On 26 November 1999, the European Commission approved a package of measures to combat discrimination. As far as the package in question and people with special needs are concerned, there is a directive which concentrates on combating discrimination, especially in the workplace.
The European Commission believes that this initiative to combat discrimination will help to increase the level of employment of people with special needs and, in the end, to promote the freedom of movement of these persons.
Of course, it is particularly important for people with special needs to have access to means of transport, services and all types of installation if they are to exercise their right to freedom of movement. The European Commission has approved a proposal for a directive on special arrangements in buses, coaches and other vehicles, so that people with special needs with mobility problems and people using wheelchairs have access to them.
In addition, you should know that, on 4 June 1998, the Council approved the recommendation for a pan-European type of parking permit to be introduced for people with special needs, the aim of which is to help them travel in all Member States with a common permit so that they can take advantage of all organised parking areas throughout Europe.
I would thank the Commissioner for her answer. My question in the first place concerns the opportunities the disabled have to take advantage of freedom of movement in Europe. It is quite an expensive business if you are to travel from Gothenburg to somewhere else in Europe on holiday or on a study visit if you are in a wheelchair and also need to have a personal assistant or carer with you in order to manage.
I am grateful for the fact that the Commission has adopted an action plan. It is of course a prerequisite, however, that there be financial resources and means of actually crossing the borders physically if you have a disability. It would be interesting to hear whether the Commission is also prepared to set aside financial resources for those who have disabilities, so that they too might venture further out into the world than merely to where their wheelchairs take them.
I referred to the directive which the Commission has proposed on compulsory arrangements for means of public transport, so that people with special needs can use them. It has not yet been passed by the Council; it is at the consultation stage. I think that a strategic decision of this sort can be taken at European level. I think it is exceptionally difficult for us to specialise in aid programmes for personal transport. That is dealt with either under special programmes in education, for young people, for women and for exchanges or must be a matter for national policy.
Question No 45 by (H-0006/00):
Subject: Compliance with Directive 96/71/EC concerning the posting of workers The posting of workers directive has still not been implemented in Denmark, even though the deadline has passed. The draft legislation before the Folketing does not contain any rules governing rights of employed persons under collective agreements. Pursuant to Article 3(8) of the Directive, terms and conditions of employment must be in keeping with the 'collective agreements which have been concluded by the most representative employers' and labour organisations at national level and which are applied throughout national territory'. However, such use of an agreement outside its specific scope cannot be imposed on the two sides of industry without a legal basis. There are therefore two possible solutions: either the Directive is inapplicable in Denmark, or Denmark is required by the Directive to introduce universally applicable agreements.
Can the Commission confirm that the Directive concerning the posting of workers is inapplicable in Denmark as far as 'collective agreements ... declared universally applicable' (cf. Article 3(1)) are concerned, given that such universally applicable agreements do not exist under Danish law? If not, will it explain how the Directive is to be complied with in this area?
The European Union posting of workers directive stipulates that the compulsory rules concerning the terms and conditions of employment applicable in the host country must also apply to workers posted to that country. What it says it that one of two things may apply, i.e. either the legislation in the host country or the collective agreements which have been declared to be the rules universally applicable to a specific sector. Because Denmark does not have a system for declaring collective agreements to be universally applicable rules, provision must be made in the implementing legislation so that, apart from current conditions of employment stipulated in legislation, the hours in universally applicable collective agreements, concluded by the most representative organisations, also apply to posted workers. In other words, to put it simply, Denmark has a choice: it can either introduce legislation or it can use the legislative process to choose a collective agreement and legally activate it.
Discussions are being held between the European Commission and Denmark, and Denmark is expected to notify the Commission of the transposition of this directive into its national legislation. The deadline by which it had to answer the Commission' s questions expired on 6 December 1999 and we have not received a reply. We are waiting to see what the next move will be.
Thank you for a very clear answer, the gist of which - if the interpretation is correct - is that the posting of workers directive entails an obligation on the part of the Danish state to establish a system of universally applicable agreements. It is a very clear answer, but it is also an answer, may I point out, which puts Danish organisations, the Danish Government and the Danish Parliament in a very, very difficult situation politically, for it is a well-known fact that there are a number of basic problems associated with the relationship between the Danish model, which is based quite obviously upon collective agreements, and the Continental model, which presupposes legislation. The disagreement and the correspondence to which you refer, Commissioner, concern, first and foremost, another directive, namely the working time directive, but now we can foresee another letter of formal notice and further Treaty infringement proceedings looming because the Danish Government does not intend, or has expressly stated that it does not wish, to implement legislation and establish universally applicable agreements.
Firstly, no attempt is being made to change the system in Denmark or in any other country. As I said earlier, there are always problems interpreting the directives of the European Commission both because they have a very general framework and because systems are very different from one country to another.
As far as your question is concerned, this problem does not only apply to Denmark. It is not only Denmark which has matters pending. Five countries have transposed this into national legislation and the rest are at the discussion stage. What now needs to be done, and this was the reason for the consultations and discussions between the Commission and the Danish Government, and with other governments, is to find the best way forward, so that something which is decided at European level by all the Member States, and which constitutes a general framework, can also include workers posted to Denmark from other countries. And this is the direction in which we expect the Danish and the other nine governments to move.
Thank you very much, Commissioner, for your dedication. You have fulfilled your objective for today, which is to answer all the questions. We congratulate you.
Since the time allocated to Questions to the Commission has elapsed, Questions 46 to 68 will be replied to in writing.
That concludes Question Time.
(The sitting was suspended at 7.50 p.m. and resumed at 9.00 p.m.)
1997 discharge
The next item is the report (A5-0004/2000) by Mrs van der Laan, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1997 financial year (Section I - Parliament, II - Council, III - Commission, IV - Court of Justice and V - Court of Auditors) [SEC(1998) 520 - C4-0350/1998, SEC(1998) 522 - C4-0351/1998, SEC(1998) 519 - C4-0352/1999]
The Commissioner, Mrs Schreyer, is not here yet, but I hope, and expect, that she will arrive in the next few minutes. Nevertheless, I recommend that we start, in the hope that the Commissioner will be able to follow the debate, and particularly the rapporteur' s speech, from her office, if that is where she still is.
Mr President, I am sure that Mrs Schreyer must have a very good reason for not being here because her absence would be inexcusable otherwise. I would like to start by thanking my colleagues for their cooperation on this report, it would not be what it is today without that spirit of cooperation.
Mr President, early last year, the 1997 discharge was postponed because this Parliament could not possibly grant discharge to a resigning Commission which could not enter into any commitments for the future. In its resolution, this Parliament stated that discharge could not be granted until we had received serious, far-reaching proposals for reform from the new European Commission. This report, therefore, appears at a crucial time, on the eve of Mr Kinnock' s reforms. It is an excellent opportunity for this Parliament to introduce far-reaching reforms to these plans. In the period leading up to this, it already appeared, on the basis of the initial drafts, that the Commission had made very important pledges. We asked for a whistle-blower' s regulation, and this is now in place. Parliament wanted financial inspection and audit functions to be separated. This has now been done. Parliament requires a code of conduct for Commissioners and Cabinets. This is in place too. Parliament asked the Commission to waive its excessive privileges. It did this as well. The Commission has also entered into commitments to cooperate with Parliament in terms of SEM 2000. Fundamental changes will also be considered for the technical assistance offices.
These are sound, first steps which illustrate that, if this Parliament so wishes, changes are not only possible but can also be translated into action quickly. We want more than that, however. The Commission should now produce an ambitious and far-reaching reform programme. This is not only necessary for proper public administration, it is a conditio sine qua non of regaining the trust of the European citizen. We now demand from the European Commission clear pledges concerning the following points.
Firstly, Parliament must have complete access to all Commission documents. This, however, presupposes that we set up an internal scheme quickly in order to be able to guarantee the confidentiality of sensitive documents. In the context of providing information, I would like to draw the Commission' s attention to the fact that we are very concerned about the present draft plans on public access to documents. If the current draft is correct, then this is a huge step backwards in comparison to today. We must put an end to the situation in which financially powerful organisations with representation in Brussels are able to access information whilst the ordinary citizen is not. Neither can we tolerate a situation in which a public body holds the copyright to public documents.
We would also like a clear job description for each European official so that an official with conscientious objections can more easily object to tasks which are unethical or unlawful.
Furthermore, it should be the case that, if the Court of Auditors detects a mistake not just one year but two years running, the management should be held responsible for it, and this will have an effect on chances of promotion. Ultimately, we also need to achieve better cooperation, of course, between the European Court of Auditors and its national counterparts.
This Parliament has also asked the Commission to give an initial outline of the external aid policy reforms on 31 March of this year. It should no longer be the case that, although Europe is an economic power, we have no political influence because, when the chips are down, we cannot offer effective aid to areas which desperately need it. I would quote Gaza as an example. It is unacceptable that the Commission completed the construction of a hospital in 1996 and that, as yet, it has been left unused.
Mr President, since 1996, the discharge has acquired a heavy, political significance. It is one of the most powerful weapons Parliament has and must therefore be deployed with care. This is why we will most probably grant the discharge tomorrow. However, we are not surrendering this weapon without placing a time bomb in its place. Indeed, the 1999 discharge will not be given until all financial irregularities highlighted by the Court of Auditors have been cleared up.
Finally, this discharge report is naturally addressed to the Commission. But this does not detract from the fact that the European Parliament should also put its own house in order. As long as we have no status, we are not credible as a force for reforming the Union. The reforms of the European institutions are necessary in order to be able to continue Europe' s development process. We cannot have a decisive and fair Europe unless it is also open and democratic. All institutions must now join forces in order to work together towards building this type of Europe.
Mr President, the Committee on Industry decided to go ahead and draw up a report on the discharge for 1997 although we were not specifically asked to do so. We went ahead because we felt we should start this Parliament in the way in which we mean to go on, that is, by making sure that we take good care of taxpayers' money in Europe.
During the course of our work on this report it became clear that there are persistent problems in the spending areas under the control of our budget. They were not unique to 1997 and two strands seem to run through them. The first is a tendency for the Commission to embark on very ambitious programmes, particularly in third countries, without sufficient assessment of the practicalities of implementation and proper resourcing. The second involves serious managerial shortcomings in the Commission, in particular in relation to coordination across departments and management of external contracts.
I know that all the Institutions bear some responsibility for the increasing workload of the Commission and for some of the lack of resources. That cannot excuse everything that we came across. Citizens of Europe expect the European institutions to be properly managed and they are right to do so. That is why I want to echo the comments from my colleague about the importance of the reform process which has been promised to the people of Europe by Mr Prodi and Mr Kinnock. From what I have seen of the reform process, it looks good. I saw some of Mr Kinnock's papers today, I heard some of what he had to say. I have every confidence that if we and the politicians of Europe support him we will see the kind of reform we need. But we need that reform process.
Many of the general points raised in our committee's report have been covered in Mrs van der Laan's report. It is an excellent report and we should all congratulate her on it. It seems to hit on all the right points without just being like some of the old reports, a series of details. It groups them together and that is very important.
There are two issues I would like to draw your attention to. One is nuclear safety in Eastern Europe. We have to get this right. The Committee of Independent Experts said the Commission was not managing this properly. We have to remedy that. The second point is about scrutiny mechanisms. We need from the Commission material we can use to help us scrutinise spending. We need proper information, given in a proper way and we all have to take this whole process a lot more seriously than in the past. It has been seen as a bureaucratic process to be done as quickly as possible in as little time as possible.
I hope colleagues in this House will support the grounds for discharge for 1997 and, at the same time, that the Commission will push ahead with the reform process which is long overdue. Only in this way can we create a new culture in the Commission and at the same time get public confidence restored.
Mr President, Parliament now has to reach a decision, in plenary sitting, on whether to grant the Commission the discharge for the 1997 financial year that was refused on 4 May last year. Therefore we must ask what has changed, against a background that is truly historic as far as the EU is concerned. What improvements have there been? What is there to justify granting the discharge today? First of all there is - to some extent in any event - a new Commission. There has been a plethora of declarations of intent and announcements to do with reform, none of which have a great deal of substance to them. So far, no consideration has been given to creating codes of conduct for Members of the Commission and their cabinets.
I have taken note of what Mrs Schreyer had to say this morning on the complaint against the two banks and the support for creating protection under criminal law of the financial interests of the EU. These are also positive signs. Nevertheless, it has to be said that these will cost the Commission relatively little. The Commission has announced that it will present its reform programme in February 2000. Announcements and declarations of intent are one thing, fulfilling promises quite another. However, the Commission' s endeavours can only be measured in terms of actual results, for only in this way will it be possible to restore the enormous loss of confidence that the EU has suffered amongst the citizens of Europe, on account of various shortcomings and machinations.
We have been able to take stock since May 1999 and our conclusions offer no compelling reasons whatsoever for forming a decision on the granting of discharge. If, nevertheless, discharge is granted to the Commission for the 1997 financial year, this then will mean that we will - once again - be giving them a major vote of confidence. It is another story as to whether our citizens will have any sympathy at all for a renewed vote of confidence of this kind on the part of the democratically-elected monitoring institution that is Parliament, in view of the grave errors committed by the previous Commission which are, of course, a millstone around the new Commission' s neck. In addition, and after all this is important as far as the general impression held by the people is concerned, there is the fact that so far - at least as far as I know - the Court of Auditors has been unable to deliver a positive statement of assurance since this instrument was introduced.
Nevertheless, I would advocate granting discharge for 1997 and also call upon my fellow MEPs to decide in favour, for, in so doing, we would be setting down a clear marker for a fresh start, as well as giving the present Commission the opportunity to make a fresh start - which would also be apparent to the outside world - in terms of coping with its admittedly onerous legacy. Furthermore, this would entail continuing to track down and resolve once and for all any irregularities or incidences of fraud.
If the Commission is now to be granted discharge for 1997, then under no circumstances should this be interpreted to mean a clean bill of health for the past or carte blanche for poor financial management in the future, for it is known that friendship does not extend to money matters. This expression also holds true for the relationship between citizens and European institutions. And friendship, which means confidence in the reliability of the work of the European institutions in this context, is something we have more need of today than ever before. It is, above all, the forthcoming enlargement of the EU to include the states of Central and Eastern Europe that will produce far-reaching problems and impose burdens on internal structures and administrative developments. A Commission shaken by financial scandals could very quickly become the pawn of certain interests and objectives that most definitely do not feature in the Treaty of Amsterdam' s catalogue of aims.
Unfortunately, in the past, particularly in the year under review, problems have tended to arise in those assisted areas which are set to accrue greater importance when enlargement takes place; for example the structural funds and the deployment of Technical Assistance Offices. We must put a stop to this unacceptable situation with all haste, for we cannot ask something of the new Member States that we cannot deliver ourselves; nor does it help matters when the Commission and Member States point the finger at each other in turn and pass the buck from one to another.
As rapporteur for the 1998 Budget, I would like to give advance warning that, in the course of the next few weeks and months, I intend to keep a very close eye on how and whether the Commission implements its reform proposals and how it shapes relations with Parliament in this very area.
Mr President, I am sure the Commission will be relieved to hear that the 97 discharge is unlikely to have the same impact as the 96 discharge which, as you are all so very well aware, led to the forced resignation of the Santer Commission. The Socialist Group will be voting to grant discharge. I am sure you will be relieved to hear that as well.
But that is not to say that we are satisfied, and that everything in the garden is rosy. It is clear that a radical overhaul of the Commission is long overdue. It indicates, however, that we acknowledge that steps are being made in the right direction.
I just want to outline some of the issues that we, as Socialists, have put down as amendments. We hope these will be carried because they are important in the way that they will impact on future reform.
First of all, the immunity of officials: this should be lifted if and when requested by a national prosecutor. We need to make it much easier to prosecute officials who are guilty of fraud and corruption.
It is critical to note that the Commission has too often failed to act on the reforms recommended by the Court of Auditors. The Court's report is there for a reason, our response to it is there for a reason and it is important that it is followed through. I have just heard now that an audit progress board is going to be set up by the Commission. Even if we hear nothing else, we know that is going in the right direction in terms of the reforms that we want to see. Too often we have put forward recommendations and they have not been acted upon even though you have said very often that you will act on them. We want to see that follow-through to a much greater extent in future.
The other issue is access to confidential documents. We have had problems in the past in terms of our responsibility in carrying out discharge because we have not had access to the documents we should have had. We understand that we also have a responsibility here, that if we are given documents we must ensure that confidential documents will indeed be kept confidential. We have put down an amendment to that effect.
One issue which is referred to in the van der Laan report is the whole question of the Gaza hospital. The situation there is totally unacceptable. We will not put up with it for much longer and we are looking for immediate action on that issue.
I would like to congratulate Lousewies van der Laan. I do not usually bother congratulating people but I think she has produced a very cogent report and deserves our thanks.
Mr President, Commissioner, if we are honest, we find ourselves in a somewhat unusual situation. We are discussing last year' s discharge, but also the Commission' s responsibility. I would like to raise the problems which are still piled up high on our desks. The assessment of whether or not the discharge will be granted also depends to some extent on where the emphasis is placed. It is about a Commission which is no more. There is now a new Commission. Then it is logical to grant discharge, because how can the current Commissioner be blamed where 1997 is concerned?
The problems remain and this gives rise to doubts. We have to take a decision now regarding the Commission' s good intentions, but there is still no structural outline for these good intentions. Mr Kinnock will present his proposal next month. We are all very much anticipating this, but the facts are still missing at this time when we already have to decide whether or not to grant discharge.
It is clearly a dilemma with which the rapporteur has also struggled. This dilemma stretches beyond the areas which I have already listed. Take, for example, the pledges made by the Commission. They look good in themselves. I have read a few documents written by Mr Kinnock and we have every confidence in them. But I will give two examples from which it is not as evident that the good intentions which the Commission has now expressed will lead to a good outcome: the public nature and confidentiality of documents. The previous speaker already said something about this. A document is circulating at the moment - not at a low level, but at a high level within the Commission - which, instead of enhancing the public nature of documents, is having the opposite effect. This is an illustration of empty pledges not necessarily leading to good results. This also applies to whistle-blowers. Mr Kinnock has also devoted some fine-sounding phrases to this subject but, at the same time, it is entirely unclear, at this moment when we have to make a decision, what, for example, happens with whistle-blowers who want to get something off their chest and cannot do this internally but who want to address the outside world - the press or Parliament. We have still not had a response to crucial questions of this type. So there is doubt as to whether these pledges of the Commission contain enough substance at this crucial time when decisions need to be made.
This also applies, for example, to the very real projects which the Committee on Industry has introduced. In my opinion, the Commission and Mr Kinnock should come with good intentions and with sound plans on personnel policy and financial management, but each Commissioner who is now responsible for an area which has had serious shortcomings in the past should come with sound plans in order to improve the situation and not with general, empty proposals.
At the moment, our group still feels sympathy for, and patience with, the Commission because it cannot be held responsible for a large proportion of the mistakes made in the past, but this patience has a limit. Clear progress must be visible. At present, we trust that the Commission will produce these sound proposals, but it is not a foregone conclusion that it will do so.
Finally, Mr President, the 1996 discharge was the beginning of the end of the last Commission. I express the hope that - in fact, I urge the present Commission to ensure that - the 1997 discharge is the beginning of a true reform of financial policy by the Commission. Otherwise this discharge will not have been of any value.
In assessing the question of whether or not to grant the Commission discharge, the decision must be based upon what actually occurred during the financial year concerned, in this case in the course of 1997.
In our Group, we find it hard to see how the financial administration for 1997 was in any crucial way better than that for 1996. In that year, we voted against granting discharge. As a result, we shall vote against granting discharge for 1997, too. We think that this picture of ours is confirmed by the examination carried out by the Court of Auditors.
It is both good and necessary that reforms have been promised. So far, the promises which have been made are still, however, to be fulfilled, especially where transparency is concerned. We are therefore going to vote in favour of the demands for reforms which are presented in the resolution, but against the granting of discharge.
Mr President, first of all, I have only positive comments to make on Mrs Van der Laan' s very expert work on this report. The Union for a Europe of Nations Group cannot vote for approving the accounts for 1997. The report on so-called discharge contains a comprehensive and extremely critical survey of the accounts. We support these critical remarks, and I must therefore state that it would seem quite absurd, against this background, to vote in favour of approving the accounts. It has not been possible for the Court of Auditors to issue an auditor' s statement to the effect that the arrangements covered by the accounts are lawful, and we should regard it as extremely problematic if we, as Members of this Parliament, were to vote in favour of accounts without having any guarantee of the legality of the arrangements concerned.
The majority have made their approval of the accounts conditional upon the new Commission' s implementing a series of reforms, so as to ensure that what we are familiar with from the previous Commission' s period of office is not repeated. Again, I must say that we are concerned here with an extremely unfortunate confusion of the old Commission' s accountability for 1997 and the new Commission' s accountability for the future. We do not think that the new Commission, under any circumstances, could incur liability for the past. We think it is wrong to talk about the Commission' s liability as an institution. The mistakes up until 1999 are attributable to those who had responsibility at that time, and we still have no way of knowing whether the new Commission can do any better.
By means of this extraordinary procedure, Parliament is stopping itself from placing liability for the arrangements in 1997 squarely where it belongs, namely with the previous Commission. It was the 1996 accounts which led to the downfall of the previous Commission, and the 1997 accounts are just as incriminating. There is no reason why, against this background, we should agree to grant discharge.
As far as the decision to balance the accounts is concerned, we shall abstain from voting, and where, finally, the motion for a resolution is concerned, we shall attach most importance to the many correct instructions contained in this and vote in favour of it.
Mr President, the decision relating to discharge for the 1997 financial year was postponed because the erstwhile Commission, to whom it was to be granted, had stepped down before the appointed time and was only continuing in office in a caretaker capacity. Mrs van der Laan' s report - on which she has lavished a great deal of hard work, and for which we are indebted to her - proposes that we should grant discharge to the Commission for 1997. One might ask how it is that the current Commission is to receive the discharge for its predecessor' s budgetary management - Mr Camre just mentioned this - particularly as the discharge for the previous year, 1996, was denied.
That is just the way things are, however. In taking over the mandate, the new Commission has to assume responsibility not just for the achievements of the past but also for the mistakes made. Since, on account of the college system, discharge can only be granted to the Commission as a whole or, alternatively, denied or postponed, it is no longer of any consequence that four former Commissioners who belonged to the previous Commission that has yet to be discharged, crop up again as Members of this body. This question ought to have been asked when the new Commission was appointed.
If Parliament votes in favour of the Committee on Budgetary Control' s proposal this week and grants discharge, then the Commission must not take this to be a blank cheque. For it is the third section of Mrs van der Laan' s report that is the most important, to my mind, namely the motion for a resolution. The comments contained within, under eight headings, are an integral part of the discharge, the implementation of which forms the basis of our decision.
In the course of the discharge procedure for the coming years - that for 1998 is already under way - Parliament will have to examine, as a matter of urgency, whether or not it was too quick to bestow premature praise on the Commission for 1997. We will be in a position to judge just as soon as the Commission presents its reform programme. We will be able to use the discharge procedure for 1998 to check whether efficiency, transparency and accountability, and likewise a sincere willingness to provide information, are being displayed vis-à-vis the discharge authority.
Mr President, Mrs van der Laan recommends that we grant discharge for the 1997 financial year, and we interpret this as an act of good faith towards the new Commission, as previous speakers have already said. This discharge is to be granted pending a commitment from the Commission to undertake sweeping reforms; that is what it says in recital 1 of the motion for a resolution. Anyone, however, who believes that, regardless of the fact that discharge was refused for 1996, the discharge for 1997 will make everything rosy in the garden again, is very much mistaken! As far as I am concerned, the all-important question as to how willing the new Commission actually is to submit itself and its officials to supervision by Parliament and the judiciary, has gone unanswered.
Let me give you an example: one of the first issues we were confronted with, as the newly-constituted Committee on Budgetary Control, was the Fléchard case, which involved fraud in connection with the export of butter to the former Soviet Union at the beginning of the ' 90s. On 7 January 1994, high-ranking officials in the Commission took the decision to largely waive the penalty which the company concerned was actually due to pay and which amounted to almost EUR 18 million. This was an outright violation of Community regulations in force and the first we knew of it was when an anonymous notice was sent at the end of 1998.
Everything I have heard Members of the Prodi Commission say on the subject hitherto boils down to a plea to stop poking around in things that happened long ago and to look to the future instead. The enormity of it all is that a Director-General and a number of Directors who were involved at the time have declared themselves innocent of the fact that, unfortunately, the minutes for the crucial meeting of 7 January 1994 have inexplicably disappeared. It is claimed that there was not just one copy of these minutes, but rather that there were several copies. It is said that whilst each participant received his or her own copy, sadly, none of these can now be found, none of them! Now, more than ever before, we can no longer say "forget it!" This is something that should be on OLAF' s list of cases relating to internal affairs requiring investigation but, as far as I am aware, it still does not feature there. This is also one of those cases that should be referred to the competent judicial authorities since, when all is said and done, allowing documents and minutes to disappear is no trivial offence but is expressly made a punishable offence in Article 241 of the Belgian Criminal Code. All I can say is that we will no doubt take up this theme again during the discharge procedure for 1998.
Mr President, we all recall that Parliament decided to postpone the discharge for the 1997 financial year pending commitments from the new European Commission regarding internal reform. In response to this the Commission has entered into various commitments and has certainly adopted many reform measures. It is fair to say that the new President, Mr Prodi, and his team are certainly committed to implementing the financial control requirements as laid down by this Parliament. However, the reform of the European Commission must now be taken in the context of the debate that is going to take place in the run-up to the forthcoming Intergovernmental Conference and the reform of various EU policies and initiatives.
Existing EU treaties will be amended so as to ensure, for example, that the enlargement process can succeed. I have no doubt further reform of EU institutions will be analysed in this debate. But from the perspective of small Member States it is important that, as the European Commission is reformed, it must be done in a way that ensures that small Member States continue to have representation on the Commission.
Mr President, the Commission is now to obtain its discharge for 1997, but in reality it does not deserve it. 1997 was a matter for the old Commission and, therefore, the new Commission does not think that it can accept liability. It is true that implementation of the Budget for 1997 fell within the old Commission' s remit. The new Commission has, on the other hand, undertaken to carry out a cleaning up exercise following former scandals, and I must admit that I am not impressed at all. The old mindset which involved sweeping things under the carpet and protecting one' s friends unfortunately still exists. There are some who think that it is more in our interests to let bygones be bygones and make a fresh start. I do not, however, think we can make a fresh start if we do not tidy things up properly. I am referring here especially to the earlier scandals involving ECHO. I am very indignant about the fact that it is so difficult to get any documents handed over on this matter. I am the rapporteur for ECHO on the Committee on Budgetary Control, and I shall have a lot of difficulty carrying out my work if the Commission will not give me the necessary information. From the outside, it looks as if the Commission has something to hide. My investigations also unfortunately suggest that this could be the case. The Commission is not putting all its cards on the table and is in that way repeating ancient practice on the part of the Commission. It was this practice which led to the Commission' s downfall. I can therefore fully support the demand to give Parliament unconditional right of access to documents. Otherwise, we cannot carry out our work.
Mr President, rapporteur, ladies and gentlemen, I hope that I am able to answer the question as to whether we deserve to have the discharge granted in the affirmative. It is, of course, the discharge procedure for the budget, together with the report from the Court of Auditors, that act as a source of information for the tax payers of the European Union as to whether, and to what extent, budgetary funds were spent thriftily and in accordance with political priorities, where errors occurred, but, above all, what kind of measures are being introduced to remedy the situation.
The general public knows that the European Parliament is not treating the discharge procedure as a routine matter but is giving it every attention, and the Commission has also been aware of this since last year, when discharge was denied, which is what led to the resignation of the previous Commission. Therefore, today' s debate on the discharge of the 1997 budget signals the end of a long process. It has dealt with virtually all the important issues that the Commission is concerned with in the broader sense.
Mrs van der Laan' s report addresses all these instruments. The report is very ambitious. It focuses on the reform measures that were introduced and, above all, on those that will need to be introduced. The Commission shares the rapporteur' s ambitious approach. I would like, Mrs van der Laan, to congratulate you on what is indeed a very ambitious report.
I would now like to look more closely at a number of points contained in the report. Firstly, the issue that rightly occupies a substantial amount of our time, that of externalisation of tasks. We have debated this at great length in committee and also in the framework of the budgetary procedure for the year 2000. The Commission has promised Parliament that it will introduce measures in this regard in the very near future.
Foreign policy is the area that has most relevance to that of the Technical Assistance Offices. My fellow Commissioner, Mr Chris Patten, together with the other Commissioners responsible for foreign policy, set up a review group, only at the end of last year, which is to undertake a very swift analysis of the tasks performed by the current Technical Assistance Offices and consider which of the tasks should be carried out in a different form in future.
The group has undertaken to submit specific foreign policy proposals shortly after submitting the global reform package. The Commission is unlikely to be able to submit a detailed proposal on this specific point as early as 31 March, but we hope to be able to do so very soon thereafter.
You emphasised the global approach in your report. This global approach is part of the reform package. However, I also wanted to mention that concrete measures are being prepared which are in line with the report by Mr Bourlanges and which are specifically intended for this sphere of foreign policy.
It is the aim of other demands in the report to increase transparency. Again, I can assure you that, as such, you have picked up on one of the Commission' s reform objectives. The Commission wants openness and believes that it should only refuse your Chamber access to information where there is a need to preserve interests meriting protection. I am confident that it will be possible to resolve these issues in the interinstitutional agreement.
The Commission also intends to improve the information content of your accounts, above and beyond existing legal requirements, at your request and that of the Court of Auditors. I undertook, back in the debate on the Court of Auditors' report, to take up this point, which also features in this report - namely, carrying out a systematic follow-up - because I consider it to be necessary. The Commission has already decided, on the basis of my submission, that the auditors are to take responsibility for looking after the accounts, including those for 1999, in such a way that they take on board the Court of Auditors' criticism; that is to say, advance payments are to be itemised separately, so as to keep this information to hand.
The fight against fraud must be stepped up still further. We briefly discussed OLAF this morning. I would just like to again mention the staffing increase for which provision has been made in Budget 2000. Mrs Stauner, the complaint I referred to this morning has not only just been announced, in fact it has already been submitted. I believe this also testifies to the fact that the Commission is not prepared to tolerate certain institutions wanting to back out of this regulation, which was passed by Parliament and the Council, rather it applies equally to every single one of the institutions of the European Community.
Finally, you call for dialogue to be improved; more dialogue with the Member States about necessary improvements in those areas where they have the power of decision over Community funds. I also second your demands on this point and will see to it that the Commission does what it can to have them implemented.
As far as the issues surrounding the Gaza hospital and the Palestinian Parliament are concerned, I am able to tell you that the Gaza hospital will be open and available to out-patients as of 15 July and to in-patients from 15 October 2000. Secondly, the Commission will inform the European Parliament about the progress made in relation to the hospital and in relation to the selection of the consultants who are to prepare the invitations to tender for the construction of the Palestinian Parliament.
All the reform measures I have mentioned are part of a global approach. Mr Kinnock is to present the global approach to you on behalf of the Commission and will talk about political priorities of this period of office and enlarge upon the need for firm and, above all, verifiable and comprehensible scheduling.
Implementation of these plans should make the European Union and its institutions, by and large, more powerful and transparent. Parliament' s task is to supervise the activities of the Commission, particularly within the framework of the discharge procedure. The Commission is very well aware of how resolutely and scrupulously the European Parliament is exercising this supervision. All the more reason for me to be pleased that the reform measures we have introduced meet with your approval and that you are prepared to form a positive judgement of the discharge procedure for 1997.
Thank you, Commissioner Schreyer.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
Response to Second Report of Committee of Independent Experts
The next item is the report (A5-0001/2000) by Mr van Hulten, on behalf of the Committee on Budgetary Control, on action to be taken on the second report of the Committee of Independent Experts on reform of the Commission.
Mr President, this time last year the European Parliament set up a committee of independent experts chaired by Mr Middelhoek to investigate allegations of fraud, nepotism and corruption in the European Commission. On 15 March the committee published its first report concluding that: "It is becoming difficult to find anyone who has even the slightest sense of responsibility". Within a few hours of the presentation of the report President Santer announced the resignation of his entire team. The resignation marked the end of a bitter struggle between an increasingly confident Parliament and a European Commission mired in allegations of scandal. Since then the Brussels landscape has changed beyond recognition; a new, reinvigorated Parliament has been elected and a new Commission confirmed in office. Speaking in this House on 21 July President-designate Prodi undertook to take full account of the second report of the Committee of Independent Experts on Commission reform, which contains 90 detailed recommendations and which we are debating today.
The new Commission has already taken important steps to move away from the way it used to function. A code of conduct for Commissioners and their private offices has been adopted. In a symbolic but significant gesture Commissioners have voluntarily renounced their entitlement to the tax-free purchase of alcohol, tobacco, petrol and consumer goods. New rules have been drawn up and implemented governing the appointment of senior officials. The number of departments has been reduced. The Commission, in my opinion, has shown a clear and unprecedented commitment to change and for this they are to be congratulated. The overall aim of the reforms must be to create a strong, honest European public administration equipped to carry out its tasks in an effective and efficient manner; an administration in which officials are provided with the means to carry out their tasks and are held fully accountable at all levels; an administration that recognises and rewards merit and encourages officials to develop their full potential. In order to achieve this, action is required in four areas.
First, financial management and control within the Commission must be improved. One of the main problems is the lack of a functioning system of financial control. The Commission's DGs must be made fully responsible for their own expenditure, including financial control. A new independent audit system service must be set up. DGs must publish their own annual accounts so as to enable a clear identification of problem areas and set annual targets for reducing fraud and irregularities. In return for this greater degree of autonomy, managers must be made fully and personally responsible for their actions.
It is clear that the transition to such a new system will take time. Changes to the Financial Regulation will be required and Parliament must have its say on those changes. But while the Commission must ensure that it respects the Treaty and the Financial Regulation in the transitional phase, this must not be an excuse for inertia. Urgent change is required today.
Second, the fight against fraud, mismanagement and nepotism must be strengthened, firstly by creating a culture in which they cannot thrive. This requires a clear example to be set by Commissioners and senior staff as well as adequate training and secondly, by reinforcing the existing mechanisms for dealing with fraud. OLAF, the Commission agency set up earlier this year must be placed under the direction of an independent European public prosecutor whose job will be to prepare for prosecution by national criminal courts, criminal offences committed against the financial interests of the Union by Members and officials of the European institutions. A proposal can be made, a proposal should be made, on the basis of Article 280 of the Treaty, by the middle of this year.
Third, standards in European public life must be upheld. The political crisis which led to the downfall of the Commission earlier this year clearly demonstrated the need for unambiguous and enforceable rules of conduct. A number of codes have since been introduced. They must be assessed by Parliament and should be made legally binding. The European institutions should follow the example of a number of countries, most notably the United Kingdom, and institute a committee for standards in public life, with a mandate to give advice on professional ethics and rules of conduct in the European institutions. Whistle-blowers who act in good faith must be protected. At the end of last year Mr Kinnock announced new measures for the protection of whistle-blowers. They must be implemented without delay.
Although such measures can never be an alternative for good management, they must be an escape valve when something goes wrong. Crucially, reforms must not be limited to the Commission. Parliament must consider itself the need for improvements to its internal rules, administrative procedures and management practices.
Finally, the Commission's human resource policy must be modernised. It is clearly no longer suited to the requirements of a modern, multinational organisation. The social dialogue has often acted as a brake on reform and its overhaul is long overdue. A career with the European institutions must become more attractive. Too many young, new officials are leaving their jobs after just a few years. Merit must be recognised and rewarded, specific skills training should be a sine qua non for promotion to a higher grade. The promotions procedure must be made fairer and more transparent.
Last but not least the pay and benefits package must be reviewed. It must become more flexible and more responsible to labour market conditions. It must be rid of some of its more outdated elements; and it must deal with the legitimate concerns of the general public who cannot understand why European civil servants should be paid an expatriation allowance indefinitely in a Europe of open borders, or pay a level of taxes that is often well below that of Member States.
Commissioner Kinnock will, tomorrow, present his communication on reform. This communication must contain a clear timetable. With a new Commission and a new Parliament up and running the momentum for reform is now as strong as it ever has been and probably ever will be. Enlargement of the Union is just a few years away. Now is the time for Europe to put its own house in order; to instil in its institutions - as the independent experts might have said - a sense of responsibility.
In June of last year Europe's voters gave a clear signal that they are fed up with endless stories about mismanagement and nepotism. There is a very simple way to deal with those stories. Let us get rid of mismanagement and nepotism.
Mr President, I do not want to be misunderstood - I sincerely hope this does not happen - and I should therefore like to start by saying that I am, of course, in favour of combating fraud and firmly support the appropriate, necessary reforms.
This is not a straightforward issue and calls for a much more wide-ranging analysis, but I shall restrict myself to raising only a few points, in order to make people more aware, if possible, of what we are talking about. All the experts can provide information and news, formulate opinions and give advice, but, they have no political or elective responsibility, and rightly so. I nevertheless believe that politicians should look into what can be gleaned from an expert report and what cannot be taken en masse in a spirit which, on some occasions, I have felt in the past and still feel to be self-destructive.
I believe - and I shall only pick up on a few ideas - that Parliament alone, and no one else, can exert an influence over its Members. If this were not the case, the European Parliament' s authority and representativeness would be seriously undermined in the coming years, and this institution would not move forward, as it should.
It is just as important for no-one to be able to or have to refuse the European Parliament or its committees any documentation. Members of Parliament must possess the qualities of morality, discipline and discretion over delegated issues innately, and these certainly cannot be imposed on them by anyone else. I would point out that there is no European legal system, but that a different legal system exists in each Member State. We run the risk of delegating issues relating to the same offences which will then be punished in different ways. I agree that an investigation system should be introduced, but I am also absolutely convinced that we must recognise the right to equal respect for dignity and, in any case, the equal need for the right to a defence. I am opposed to European Community officials being accused of criminal acts at the drop of a hat: whistle-blowing is a method that has no place in the third millennium.
In conclusion, Mr President, Parliament must introduce a principle of democracy: we must implement reforms which allow Parliament to grow and expand its powers, not go into reverse.
This debate on the van Hulten report brings to a close one of the most traumatic periods for the European institutions since their creation in 1957. The refusal of the European Parliament to grant discharge and the definitive refusal for the 1996 budget; the motion of censure tabled in this House a year ago for differing reasons; and the first report of the Committee of Independent Experts on the reform of the Commission which led to the mass resignation of the Commission itself, are now part of European folklore. Those of us involved in these historic events are well aware that none of the upheaval would have been caused had we not acted with parliamentary power to press for changes in the way in which the Commission operated.
Remember that the Council of Ministers, absent again this evening from our debate, approved the 1997 discharge - not the 1996 - on the very day the Commission itself resigned on 15 March.
Now we come to the second report of the Committee of Independent Experts which we already had the opportunity to welcome and briefly debate last September. Our greatest concern in the EPP is to ensure that public confidence in the European Commission is restored. Further steps to build a strong Europe will be to no avail if the European peoples perceive that there is no adequate system of democratic accountability for over-zealous officials. Under no circumstances will we concede ground which we have won over the past few months, which we believe to be in the interests of openness and transparency. We are therefore concerned to see the flurry of Commission announcements in recent weeks by Commissioner Kinnock suggesting policy proposals of various kinds to be put in a White Paper shortly. While conveying a desire to proceed rapidly, it also gives the impression that the Commission is in transmission rather than listening mode.
Our concern is strengthened if the rumour reported a few days ago is true - namely that the Commission wants to limit severely the access of Parliament to information. This was, after all, one of the causes of the downfall of the last Commission. Have the lessons not been learnt?
The knowledge that the framework relations between the European Parliament and the European Commission still remain to be negotiated led to our disagreement with the rapporteur when we debated his report in committee. We could, in no way, agree with his view that it would be demeaning for Parliament to set out detailed instructions as to what we wanted the Commission to take up in its reform package. The less precise, Mr van Hulten, we are in our resolutions, the more room it gives the Commission and your former colleagues in the Council to do what they like. We believe the vast number of recommendations of the Wise Men' s report should be implemented. We have, as the EPP-ED group, submitted all the recommendations of the Wise Men' s report in committee and many of them have now been put into the report, entirely changing the nature of the van Hulten report in committee.
We have resubmitted a few amendments which fell in committee, in particular, our desire to see the codes of conduct revised specifically to include the reference to merit and managerial capacity which you, Commissioner, accepted - when we had our hearings last September - should be included in these codes of conduct, particularly when considering appointments and promotion.
Looking to the future, we know that we are at the beginning of a long process of continuing reform in the European Commission. We want in particular to see the hard-working and highly competent norm for Commission officials acknowledged in the outside world - a reputation that has been darkened by the inappropriate conduct of a few individuals.
Commissioner, you will be aware from your presence in the last Commission why the crisis occurred. In a nutshell: there were programmes being run for which there were insufficient staff resources available. We urge you to take the opportunity to establish the real staffing needs of the Commission based on the essential activities for which it is responsible. Our position was made very clear on this topic in the 2000 budget. We will be vigilant over the next five years to ensure the reforms now being suggested are fully implemented and will support efforts made to modernise institutions. But, equally, we will not hesitate to withdraw our support financially or otherwise should steps be taken which do not correspond to the openness promised by Commission President Romano Prodi prior to his nomination.
Let us hope that we can avoid institutional upheavals by having an ongoing dialogue which assumes from the outset that Parliament will be an equal partner in deciding the outcome of Commission reform.
Mr President, I must start by apologising that I cannot be nearly as dramatic as Mr Elles in my presentation. Can I first thank Mr van Hulten for this report. It is an excellent report. It would have been wrong for Parliament to have put in willy nilly every single recommendation that came from an external body because Parliament should have its own opinion on these issues. It is right for us to have a focused report which is what Mr van Hulten has produced. Can I invite Mr Elles not to put the cart before the horse. Yes, a lot of things were lost by the Socialists but they have not been won in plenary yet, and may I warn him that may not be the case tomorrow.
I should like to thank Commissioner Kinnock for all his efforts so far. He has been clear that his commitment has been to produce a radical change. Central to this is the attempt to produce and engender responsibility. It is clear that this needs to be developed at all levels and it needs to recognise the needs of each level within the Commission.
It is clear that we need to see a change in the Financial Regulation. That is important. We need to stop people passing the buck from one to another. Where failure is occurring within the Commission we need to hold people responsible. We need to be assured that consistent under-performance must lead to dismissal. This is natural elsewhere but it seems to be an extremely radical suggestion when it is put to the Commission.
We cannot continue with a situation where incompetence, mismanagement and fraud are costing the European taxpayers money and providing them with a poor service. I will give you one example of this. In the 1998 Court of Auditors report an exchange rate miscalculation in relation to Italian wine cost the taxpayers of Europe GBP 8 to 10 million. It is clear that is not acceptable. What happened to the person who was responsible for that miscalculation? We need a system which provides incentives and promotion and we need to see this promotion based on merit. We recognise that most of the officials within the Commission are extremely hard-working. But we also recognise that some of the practices are outdated. We look forward to reading the full Commission proposal on reform and we look forward to working out the detail alongside the Commission because, unlike what Mr Elles has just said, the Commissioner has made a commitment to discuss it with Parliament between now and 1 March.
We also need to recognise that people who live in glasshouses should not throw stones. The European Parliament has not exactly been clean in its approach to things throughout its history. We have a long way to go before we are perfect ourselves. Our own staff policy is outdated. Some of our working practices need radical reform. I hope that the European Parliament will be hanging onto the coattails of the Commission in this reform process.
We recognise the proposals on activity-based budgeting. We recognise that means discipline on the part of Commission officials and we recognise also that we have a responsibility within Parliament on discipline when we talk about negative priorities.
Finally, can I say that the Commission needs to work on its relationships with the public. European taxpayers need to be re-assured. The fate of the Commission, of the whole European Union, rests on delivery of this reform. That is the key issue, delivery of these proposals.
Mr President, I would like to start by extending my compliments to the rapporteur, Mr van Hulten, on his first report. I very much admire him for keeping his spirits up at a time when he was inundated with so many amendments. I think that the report drawn up by the Wise Men has been useful and I think that it is also useful for this Parliament - as already stated by Mrs Morgan - that we ourselves should ask for expertise from outside for once to see how our administration is run. We have submitted an amendment to this effect.
From the many points made by Mr van Hulten in his report, I would like to highlight a few, not necessarily in order of importance but just randomly. Firstly, I think that the Commission should pay much more attention to the proper storage of documents. The Commission' s records leave a great deal to be desired. We noticed this when we had to investigate the Flechard affair, which, as it happens, has still not been sorted out. Curiously, very important documents had gone missing from the cabinets, even from those of the President and of various Directorates-General, and this is clearly something which should not happen. If Parliament want to carry out proper inspections, these documents must be available, and I would like to know what the Commission intends to do to improve this situation.
I would also like to say a few words about ex post financial control. This has also been partly dealt with in the van Hulten report. I think it would be useful if we were to give report figures per category and per sector on how the budget is implemented. The general impression at present is that anything budget-related within Europe is bad. It is clear that, over the past couple of years, we have noticed an upward trend in agriculture and a downward one in structural expenditure. Is this possible? I would like to suggest to the Commission that it prescribe a deadline by which the reforms have to be carried out. If we admit new Member States then we need to put our own House in order first.
Mr President, I would firstly like to thank Mr van Hulten. It is his first report here in plenary. This is worth a compliment although I regret, of course, that he did not expound it in his own mother tongue.
It is a report which came about with difficulty and may well be too late. In my opinion, this is mainly down to the wrangling between the two major groups within our Committee on Budgetary Control. Let us be honest. The second report of the Wise Men arrived in September. We are now four months down the line. Meanwhile, Mr van Hulten has been inundated with amendments, more than 100 amendments in the first round. He went back to work, rewrote his report and took into account the very many suggestions, but had to face nearly another 100 amendments in the second round. My fear is that all of this has contributed to a report which is too detailed, too extensive and too late.
Moreover, I have been informed that the Commission has approved a report - today of all days - on the reform of the Commission which will be distributed for further consultation to the various institutions and also to our Parliament, I hope. Might Mr Kinnock be able to throw some light on the matter this evening?
Mr van Hulten, my Group of the Greens and regionalists will support the attempts in tomorrow afternoon' s plenary meeting to embellish this report. After all, it makes no sense to copy the many sound recommendations made by the Committee of Wise Men word for word in your report. So tomorrow, if we vote against some amendments or against specific paragraphs, this is certainly not on account of their content but rather to render your report as a whole more readable. In any case, it should be clear that my group, of course, fully backs the recommendations made by the Committee of Wise Men.
In any event, I look forward to the document which was approved by the Commission today. I also look forward to the White Paper which will be available in February. I have to inform you, Commissioner, that both the report of the Wise Men and that of Mr van Hulten will become gauges for our group, gauges which should make it clear to us whether we can have confidence in the Prodi Commission or not.
I would like to end on the following point. Just as the White Paper on food safety was approved last week and released to public opinion with a clear deadline stated, we would request the same in connection with the new White Paper on the reform of the Commission. I think that there is a need for this, as public opinion is looking for change and, in any event, my group would like to see a clear change by the end of 2002.
Mr President, this report is positive but, actually, we need more than this. Fraud, mismanagement and nepotism do not come from nowhere. They are most likely to occur if there is little democratic control on cash flow. Via the structural funds, a great deal of the European budget is being pumped around the system. This is only useful as long as there is a sense of solidarity where rich Member States contribute to both the revenue and development of poorer Member States. But there is also funding which is being pumped via Brussels back to the same rich Member States. Districts and regional authorities consider this as their own money but they can only get their hands on this by investing vast amounts of money and manpower in lobbying and negotiating.
After each incident of improper use of this money, and certainly after fraud, the call for stricter control is more pronounced. Even the strictest control cannot solve this problem. It will, at best, lead to more bureaucracy and less room for local democracy and for people to get involved in choosing and developing projects. It would be preferable if national governments channelled this money directly to their local governments without a European detour.
In the next couple of years, we will need to think about the possibility of replacing structural funds by an equalisation fund which is limited to budgetary aid for Member States or their constituent regions with a low income per capita of the population. This is probably the only way to achieve less fraud, less overheads, more transparency and more democracy.
Mr President, a year has not yet passed, but it is already clear that Parliament is going to evaluate the first and second reports differently.
The first report was widely publicised, formally debated and used - just like the controversy and news leaks which preceded it - to make mincemeat, first of the President of the Commission, and then of the majority of the European Commissioners, even though they had no connection with fraud, mismanagement or nepotism.
Reading now what happened then, not even a year ago, it becomes clear that that first report was intended to do anything but serve the cause of truth or reform, as is maintained today, so much so that this second report - which, on the other hand, could have provided much more salient points - was commissioned with the precise mandate not to address specific cases, since there is no intention to follow up the offences detailed in this report. It is of no concern to the major groups in Parliament, nor to the majority of the trade unions, who are busy discussing the defence of European public administration, but, in practice, are occupied with the corporate protection of their own members, putting the wide powers afforded to them to dubious use.
Trade union representatives sit on the Disciplinary Board and the Staff Regulations Committee, thereby making it impossible to remove disloyal officials and preserving the Staff Regulations in their fossilised state. Incomprehensibly, trade union representatives are also members of committees on competition, and I would not be surprised if union members were already members of OLAF, thereby placing this institution which should, at least formally, guarantee its impartiality, at great risk.
I therefore understand why we are meeting at this time, which is usually set aside for other activities and not for debates, discussions and the exchange of information.
Mr President, in the van Hulten report, Parliament underlines the harsh necessity for a thorough reform of financial administration. Expenditure must be monitored much more closely, both within the Commission and the Member States. For this purpose, the European Court of Auditors and national courts of auditors must work together more effectively. There is also the need to set up a scheme for so-called whistle-blowers. We fully support all these recommendations. I would like to make some observations, however.
One of the conclusions drawn by the Committee of Wise Men is that the current legal framework for fighting fraud at the expense of the European Union is incoherent and incomplete. How should we deal with this? Not by depriving the Member States of judicial powers and transferring these to the European Public Prosecutor' s Office. This kind of procedure presupposes the existence of European criminal law and there is no such thing. Moreover, this goes to the very heart of the Member States' sovereignty. We should therefore look to solve this problem by means of improved cooperation between the Member States at judicial level. It could be coordinated by a kind of European Public Prosecutor who is not involved in prosecution but passes criminal offences on to the national legal authorities.
The Committee of Wise Men' s report also has some necessary points to make to the Council and Parliament. For example, the Council should attach far more importance to the Commission' s discharge procedure. Also, Parliament should take up the gauntlet. It is high time that regulations were drawn up for Members and that travel expenses are reimbursed based on actual expenses. The question arises as to whether Parliament is in fact prepared to find a way out of this impasse. This week, the Rothley opinion was discussed within the Legal Affairs Committee and there was nothing to indicate any such willingness.
Mr President, when it comes to putting its own house in order, the European Commission is in a Catch-22 situation. There is enormous pressure of expectation following the events that led to the resignation of the previous Commission. I sometimes have the impression that the more radical the proposals made here in this Chamber sound, the more applause they receive. There again, it is simply not possible to change situations once and for all with a few strokes of the pen, and the problems begin as soon as we have to start talking about implementation and getting down to brass tacks. This may explain why we experienced more difficulties than anticipated in the Committee on Budgetary Control as regards this issue. Nevertheless, the outcome is now on the table and there for all to see, and I would expressly like to thank Mr van Hulten for the work he has done on this report.
Provided this report is not watered-down yet again by the adoption of amendments, it will afford us the opportunity to make clear and unambiguous demands of the Commission on a number of crucial points. Allow me to start with the most important demand. We do not want financial control to be abolished. The financial controller should still be able to make checks before funding commitments or payments are made, not in every case, but wherever uncertainties or risks arise. The Commission is sending out the wrong signals here, by renaming the Directorate-General for Financial Control as the Directorate-General for Audits, for example. It may well be easy enough to change the Commission' s organisation chart but it is a different matter when it comes to the legal texts, particularly those relating to budgetary discipline.
I do not have exact figures, but the Community' s budgetary discipline and the associated implementing provisions apply to almost 100 different areas of responsibility of the financial controller, to his or her independence and the tasks assigned to this office. This cannot be ignored or evaded, certainly not on account of soft law, as was once suggested at a meeting of our Committee. Irrespective of such legal considerations, it would be an unforgivable mistake, under the circumstances, to scrap financial control in the traditional sense at the very moment when those responsible for such matters in the Commission are, at long last, no longer out on a limb but set to become part of a chain of functioning supervisory and investigatory mechanisms. As we see it, there will be a dovetailing of three mechanisms in the future: a system of independent prior approval by the financial controller, concomitant and follow-up control by the internal audit service - also known as the audit service - which has yet to be set up, and finally, there will be the targeted tracking-down of irregularities by OLAF, the new anti-fraud office.
It is to be welcomed that Mr van Hulten' s report makes the connection between all three areas and also makes it clear as to where the crucial shortcomings lie, which must be tackled. A few salient points: the disciplinary procedures are not taking effect, especially when it comes to calling officials to account for their misdemeanours, including those of a financial nature. There is a large grey area and a great lack of clarity where criminal sanctions are concerned, and it is precisely in this area that the announcements made by the Commission are rather vague. I can only emphasise that these are the really hard nuts that finally need to be cracked.
Mr President, firstly I would like to extend my heartfelt congratulations to my colleague, Mr van Hulten. It is a good feeling to be able to say that he is from our delegation and I am, I think, entitled to feel a little proud of him. I would in any case like to congratulate him on his report.
Mr President, the Commission' s resignation has also created a culture of fear amongst many officials within the hierarchy and large bureaucracy. The call to make a cultural U-turn and embrace a culture of responsibility seems to me a very fundamental one.
I have witnessed from close up within the Development Committee how thousands of projects stagnate and how sometimes up to 80% of the money is not spent. Sometimes, an enormous reservoir of money is created, not because it is not desperately needed, not because there are no sound proposals, but because the whole system has collapsed. A lack of responsibility, too much ex ante, not enough ex post and, as a result, far too little in the way of a culture of real effective spending. It would be marvellous if this report were to give the green light to result-oriented spending of this kind, with all the work organised on that basis.
When the Commission' s first draft report soon becomes the official report on 1 March, I very much hope that our input here will help ensure that we will actually witness this change. Without any doubt, this will then be a service, Mr President, to the European public and, by means of the results we produce, we will also regain and re-acquire something which we have ostensibly lost over the past couple of years. This is the best support we can give to European democracy. If, in this way, we can move away from the culture of the fifties and cross over into the next century, we are witnessing a very special moment indeed.
Mr President, first of all, congratulations to Michiel van Hulten for his first report. It was a baptism of fire but we have a saying in the Netherlands appropriate for this occasion: in at the deep end and you will swim in no time. Mr van Hulten, I think you deserve a medal for your efforts. There are two points which, in my opinion, deserve special attention on the part of the ELDR.
Firstly, there is the Commissioners' individual responsibility. This must be regulated during the IGC. However, we should not like this important issue to end up entirely in the hands of the Council and we have, therefore, submitted an amendment in which we ask whether an interinstitutional agreement could be reached between the Commission and Parliament in order to ensure that we have a kind of fall-back position and are not placing our fate completely in the hands of the Council.
Secondly, as already mentioned by my colleague, Mr Mulder, the ELDR is of the opinion that the European Parliament should also be investigated by independent experts. This will contribute hugely towards re-establishing the confidence of the European citizens in this institution. We at the European Parliament cannot be a credible counterpart to this reformed Commission as long as we do not search our hearts and put our own House in order as well. Only when all European institutions are reformed will we have the open, democratic and decisive Europe which our citizens now finally deserve.
Mr President, I also wish to congratulate Mr van Hulten on this first piece of work which he is presenting to the House. I am sure that it will serve, amongst other things, to make his second report more flexible and for him to step up efforts to find a consensus amongst the groups.
At this stage, there can be no delay in the process of reforming the Commission, demanded by our citizens. This Parliament has often heard the desire to reform the Commission expressed, even by its Presidents. It now appears that this desire is more serious. After the resignation of a Commission and after a Committee of Experts has listed an almost endless number of deficiencies, it makes sense that Mr Prodi should have promised, on 14 September, to present this Parliament with a complete plan for reform by February. This Parliament anxiously awaits this complete reform programme.
The report that we are debating today intends to give political force to many of the recommendations of the Committee of Experts commissioned by this Parliament. Mr Prodi said he would act anyway, that he preferred to get things right, but that fear of not getting things right would not prevent him from acting.
We therefore ask that his programme be a bold one and, if it is, I can assure him that he will have the support of this House in the reform process. We want a strong Commission, which can act in an independent and neutral manner, but with political sense. Commissioners should not be considered senior officials but rather politicians in office. Therefore, the report allows them to be members of political parties and to be members of political bodies affiliated to their parties. Perhaps the reference to the posts is imprecise. I do not know your exact view in this respect, Mr Kinnock, but it is clear that we want Commissioners who are politically strong and politically committed. We want a structure which allows every Euro to be spent effectively, and our accounts demonstrate that this is not happening at present.
Therefore, Commissioner, we ask Mr Prodi to present us with a bold programme, and he will find that he has problems with those bodies who feel that their status quo is under threat, but not with this Parliament, which expects profound and daring changes.
Mr President, the Santer Commission came to grief because financial control failed all down the line. Therefore, the future of this new Commission will depend in no small measure on the extent to which reforms are swiftly undertaken here and financial control is back in working order.
As far as this is concerned, a number of people have already referred to the fact that the Commission intends to drastically improve and consolidate its follow-up checks and that these checks should be carried out on a completely independent basis, with no sweeping of matters under the carpet in future. Naturally, this is only to be welcomed.
What I do not understand is why this has to come at a price, as it were, that is, of having to dispense with independent - and I stress, independent - prior approval. Up until now, the Commission' s payments could only be made when the authorising officer signed the appropriate order and the financial controller gave his approval in the form of a visa. And so it is the "two key" principle that applies here. A single key is to suffice in future. The financial controller is no longer to make advance checks, if all goes to plan as regards the reforms currently under discussion within the Commission. If you will pardon me for saying so, Mr Kinnock, what you are proposing is a little like abolishing the police because they were unable to prevent crimes.
What we really need to focus on, however, is making the checks more effective. This could be achieved by no longer insisting, in future, that the financial controllers furnish every single payment transaction with their approval stamp. It is precisely those who feel the need to control everything that end up controlling nothing at all. Therefore, in future, prior approval should take place in a targeted manner, that is, only in cases of uncertainty or risk. The officials responsible for financial control should be deployed on a decentralised basis, that is, in the operational Directorates-General, amongst those of their colleagues that spend the money, so that they are immediately available when problems arise and so as to render the checks less ponderous and time-consuming.
However, the financial controllers must work independently. That is the crucial difference between our plans and those of the Commission, when it talks in terms of decentralisation. It is obviously the Commission' s intention to make the financial control officials subordinate to the individual Directorates-General, but this is precisely what we do not want. Surely we have learnt this much from the events surrounding the Leonardo affair, when the internal examiners in the relevant Directorate-General issued warnings, but these were neither heeded nor passed on.
Therefore, independence is prerequisite for effective checks. That is the position which a clear majority of the Committee on Budgetary Control subscribes to. Indeed, the new Commission has now declared itself in favour of follow-up checks having this independence, and so would it not make sense for a system of prior approval to enjoy such independence as well?
I believe we should set the seal on this point at tomorrow' s vote. Mrs Theato has already expressed as much and I am only too willing to support her in this regard.
Mr President, a couple of years ago, the previous Commission tried once and for all to tackle rigid and obsolescent structures. This led to strikes and smear campaigns by intransigent trade unions, whereupon the proposals were abandoned and replaced by a wishy-washy compromise. This was stupid of the old Commission, and Parliament was of no help on that occasion. When I read Mr van Hulten' s passage about personnel policy, I am afraid that Parliament may again be failing to tackle the crucial issues and just spouting a lot of hot air. There are too many rights, too many regulations and too little room for leadership. There is no backbone, and no teeth. Where is the beef? And I would also say this to you, Commissioner: please, deliver the beef even if it is British. Romano Prodi promised a revolution. You have said some powerful and worthwhile things yourself, but take care now that you do not dodge the crucial issues, the ones where it hurts! Sort out the tangle of staff allowances. Stand firm on the demand for mobility, not as a right, as it says here in the report, but as a management tool. Ensure too, that training becomes a management tool. Do not listen to the report' s demands that temporary staff should have their employment confirmed. It is the posts which should possibly be made permanent and not necessarily those employed on a temporary basis.
Finally, Mr President, as a member of the Bureau until six months ago, I would urge you to address this issue in the Bureau so that we here in Parliament at least comply, in our own administration, with the demands we are making on others. We have not done this so far, and this is something you ought to be instrumental in changing.
Mr President, I want to thank Mr van Hulten for his report and to say that I voted for it. So I refer to the things I do not agree with.
I do not agree with the paragraphs in relation to Parliament. This report is about the Commission. Parliament is a separate subject. There is no need for us to bring Parliament into the discussion on the Commission.
In addition to that, there is the question of duty-free. That was a stick used to beat the Commission by the duty-free lobbies who resented the fact that the Commission abolished duty-free in airports. It is not worthy of being brought into this report either.
Most of the report is about financial control. That is reasonable because it comes from the Budgetary Control Committee. But we should not create the impression that vast amounts of European resources are being put at risk by carelessness in the European Commission. After all, it is only 1% of GDP, by comparison with national spending. We have had all that before but some people in this Parliament are young and do not seem to understand how small the financial resources of the European Union are and that 80% of these resources are spent by the Member States. So carelessness within the Commission in the spending of money is not likely to put at risk vast quantities of money. We should get it into perspective. It is important to remember that.
The business of the European Commission is very little about spending money. They have very little of it. They have a much wider responsibility. That wider responsibility concerns the management of the environment, food safety, foreign trade, the internal market and so many other responsibilities we have given them without the resources to deal with them.
I am not one of the people who agrees that there is a vast lack of trust. If there is, we have generated it in this House in the past year. I have been here for 20 years and found absolute trust between the Council, the Commission and Parliament. We have had our problems and we recognised difficulties but there was not a situation where this bureaucratic Commission was mistrusted, doubted and feared by the citizens of the European Union because they were mismanaging our affairs. That is a gross exaggeration of what the difficulties were. This Commission should not have to live forever in the shadow of the mistakes that caused the resignation of the Commission that went before it. While there were problems - and we have to resolve them in view of enlargement, for instance - we sometimes take the negative side too far.
Mr President, I should very much like to thank the rapporteur for his splendid report. I hope that the Commission will use it in its reform work. The process of reform has been going on for some time, and something like a state of emergency seems to prevail in the Commission. The Commission' s administration simply does not function particularly well. Naturally, there are good, capable employees in the Commission, and they are in the majority. But we need radical reform. There is too little action and too much unnecessary bureaucracy. People should have clearly-defined powers to take decisions for which they should also be accountable. The Financial Regulation should be amended. We agree that we should have better control of the finances. It is just a question of how. The Commission and the Committee of Independent Experts are in favour of completely doing away with ex ante financial control. We should be careful about this. We should retain some form of ex ante financial control. It is not enough simply to carry out spot checks once the money has been spent. This would allow too many anomalous projects to slip through. Instead, we should be reforming and decentralising control.
The Commission does not have enough staff. As Members of the European Parliament, we must have the courage to explain to our governments and people back home that the Commission' s staff resources are not at all adequate for the tasks which have been assigned to it. And the Commission should be able to refuse new tasks if it does not also get the extra staff it needs. The staffing system is too rigid. There should be a more frequent rotation of employees, especially at the top of the hierarchy. It should also be much easier to sack inefficient and incompetent employees. I am therefore very pleased that the disciplinary procedure is to be reformed. After all, the very bad experiences so far with disciplinary proceedings show all too clearly how necessary it is that we carry out reforms.
Mr President, Commissioners, first of all, I cannot help but reflect upon the fact that this is, on the whole, a Dutch-British-Scandinavian debate where the speakers are concerned. Perhaps this is a little worrying.
I hope, like so many others, that the state of emergency in relations between the Commission and Parliament is on the way to being resolved. We must get away from the idea that we are rushing to put out a fire in one corner, only then to have to rush again to put out the next one. As Mr Blak said, we must instead establish a system with clear roles.
First of all, we need tough regulations, which can be implemented. Codes of conduct and ethical committees are not enough. There need to be tough rules stating, among other things, what may be decentralised, what may be outsourced and what is independent. I find it a little worrying that people are clamouring for independence in this debate without defining what it is in relation to which there is to be independence and without defining what right of decision-making is to be exercised. What we need, then, are basic administrative regulations for the EU, for its institutions and for the EU in its relations with the Member States. These are what are missing. We have asked for a Public Prosecutor' s Office and criminal law, but we also need administrative law for the EU. We should make a good deal of progress if the Commission were to adopt, as binding regulations, the ombudsman' s proposal of a code of conduct for good administrative practice. The van Hulten report is a step in the right direction, but it is not enough.
Secondly, we must also clarify our own auditing roles. The Court of Auditors is to monitor the extent to which actions are incompatible with the regulations, but it should not examine the expediency of a particular action. It is the European Parliament which is to carry out the political evaluation. We do not hunt down criminals. That is OLAF' s job. Tell me what national parliament, for example, is handed all preliminary investigation documents. Obstinate as I am, I also want to say that the regulations governing public access to official records must be clearly better than the draft which has been circulating on the Internet. Otherwise, we shall not get anywhere in this fight.
Mr President, I would like to extend a warm thank you to the rapporteur for his report. I am pleased that I can address him now in Dutch, now that Mr Van den Berg has just done so. Otherwise I probably would have felt slightly guilty about this. I would like to say that this report represents a huge improvement, also with its amendments. I am from the Social Committee and rapporteurs on our committee are always proud to receive 100 amendments because then they know that they have tabled an interesting topic. I think that this is also the case here, but I think it would be a bit over the top to spend too much time talking about these 100 amendments. I would also point out that our coordinator on the Budgetary Control Committee is Mr Pomés Ruiz, who is Spanish and has hence made a major contribution to this debate from a Spanish perspective.
Mr President, one of the key aspects which have been mentioned is, to my mind, the rapporteur' s proposal for the standing committee on standards in public administration. A very important proposal indeed. I am only very surprised that the Socialist group would like to subordinate this proposal to one tabled by Mrs Morgan, because she wants to scrap it altogether. I cannot fully grasp the underlying rationale. On the one hand, we receive all kinds of words of praise for the rapporteur but, at the same time, Mrs Morgan wants to pursue a sort of scorched earth policy on this point and on other key points as well, as a result of which, in fact, the entire content of this report vanishes. I do not know whether this is to appease Mr Kinnock, but I happen to know Mr Kinnock. He is happy to hear what our demands are and is quite prepared to be flexible if he considers it necessary. In my opinion, such a far-reaching scorched earth policy is really unnecessary.
Finally, the issue of officials. Actually, I do not entirely share Mr Haarder' s view. I do agree that the section on officials has, in fact, been completed totally inadequately. First of all, the importance of a public service in general is not at all emphasised. Secondly, all kinds of proposals are nevertheless being mooted, and we have to ask ourselves whether these are terribly appropriate and whether they would lead to improvement. For example, we are currently looking into TAOs. This is a key point but, at the same time, we want to abolish temporary staff at the Commission. These two considerations are diametrically opposed to each other, and I really fail to grasp how such a proposal can end up on the table.
Mr President, ever since Plato' s 'Republic' , the Western world has regularly been tempted to replace government by the people with government by experts. Our Parliament first asked experts to help it evaluate the performance of the European Commission and they took advantage of this invitation to determine, themselves, what its future should be.
In this second report, the experts have gone a step further and criticised some of the political groups in Parliament, which may have hesitated to remove the European Commission from office, since they shared the political affiliations of some of its members. The experts think that this problem will be resolved by banning the Commissioners from belonging to political groups.
According to the experts, Parliament should no longer have the power to supervise the European Commission. This task should be taken over by a committee which will guarantee high standards in public life, and this should be a standing committee, not elected, presumably made up of another group of experts. In this, their second report, the experts tell us that Italy is financed by the Cohesion Fund, that the ERDF and the Social Fund represent two-thirds of the Structural Funds and that the principles of additionality and complementarity in the Structural Funds come to the same thing. They tell us that the farming lobby is forcing us to finance rural development through the EAGGF-Guarantee and that the principle of partnership only applies to the Commission and to the Member States. This lesson in wisdom is 100% ideology and 0% knowledge.
This will not help us to reform the European institutions whilst fully respecting democratic institutions.
The van Hulten report started out as a brilliant one and I would like to pay deep and sincere tribute here to what Mr van Hulten achieved. Unfortunately, it was then changed, and changed for the worse, which turned it into a document which in fact, proposes something that we cannot accept.
Mr President, Mr van Hulten, your work is worthy of being qualified as enterprising, arduous and complex, and I believe this is important in a first report. Please therefore accept what I am about to say as being criticism made in the spirit of honest debate, and I believe that in this way our debate here today will be richer.
This report seems to me to be redundant, long-winded, confused and lacking in accuracy in the terms used.
Perhaps 'redundant' is the most serious epithet, and you are not responsible for this. It is the responsibility of this Parliament. That is to say, if this Parliament commissions a Committee of Experts - and I am not going to repeat what Mr Casaca has said, but I agree with him to a large extent - to analyse a problem, where is the sense in indulging in the medieval tradition of criticising the critics and so on, ad infinitum. Clearly we are awaiting this reform from the Commission, we are awaiting the proposals which the Commission is going to make to us and this Parliament will have to express its opinion on them. Meanwhile, we have to offer the Commission a vote of confidence.
'Long-winded' . I am not going to mention the length of this report. I do not know if it breaks the record for all the resolutions presented here, but, for this type of resolution it certainly does. I do not believe that there has ever been a resolution - and in this Parliament we certainly produce complex resolutions - which has had paragraphs of more than 16 lines without a single full stop.
It is also 'confusing' . I am not going to return to what has been said about the analysis of questions concerning Parliament. That should be the subject of another report and we will have to carry one out and consider that issue, but not in this report. And finally, Mr President, frankly, I am not going to give examples, but there are many cases in which legal language is used with an alarming lack of accuracy.
Therefore - in summary - I await, and many of us await, your report, Commissioner Kinnock, so that we can really express our opinion on it, which is the duty of this Parliament.
Mr President, the scope and highly detailed nature of the proposals for necessary reform measures show just how important these reforms are. When one considers the events that have set these endeavours in motion though, it is only too clear as to why there is a need for them. Hopes and expectations were raised higher still by the strong messages sent out by Commissioners Prodi and Kinnock in plenary and in the Committee on Budgetary Control. The concept of transparency stands out in the report. Securing this is a major priority. The importance of smooth-running, comprehensible work cannot possibly be emphasised enough. This is not just about bureaucratic reform, however; rather, it is about showing good will towards the citizens. We must win back their faith in EU politics. The citizens demand rapid and open access to the institutions and call for EU provisions to be comprehensible to them. This is what enables them to understand what is going on. They want to see the politics of success and believe that this is how any politically mature citizen could expect to be served
Whether or not the reforms succeed depends, to a very large extent, on the Commission' s own initiative. However, it annoyed me when I heard today that the Commission is now saying that it only wishes to discuss the interim report with Parliament on an informal basis. However, Mr Kinnock, your presentation to the Committee on Budgetary Control this coming Tuesday must not just be a one-way street; rather, as Parliamentarians, we want, and must, play a part in this and it also goes against my understanding of politics when I find that yet another press conference has taken place this week, before we have had chance to carefully discuss the submission in the competent Committee on Budgetary Control. I believe, Mr Kinnock, that notwithstanding all the success achieved on a personal level, the Commission still has quite a lot to do to satisfy our justifiably high expectations.
Can I begin by stating for the record and for the enlightenment of Mrs Langenhagen that the decision for me not to address the full plenary tomorrow and therefore be available for formal responses on the report is not mine and not the Commission's - it was the decision of this Parliament! So if she has any lectures to offer they are best contained within this House. She knows me well enough to understand that at all stages in the five years in which we worked together in this House, there has never been a single occasion on which I have refused to account in full, formally and in detail for everything I have done.
Mr President, may I begin by paying tribute to the painstaking and, from what I hear, the pains-accepting work of Mr van Hulten in preparing his report. Although new to this House he is relatively old in some respects, certainly in his familiarity with the Institutions as a former official - and I think that the value of that is shown by his ability to tackle the complex subject which is of critical importance, as several Members have said, to all of our Institutions. I thank him and I wish him a long and distinguished career as a representative.
Mr President, as you will know, Mr van Hulten's report on the second report of the Committee of Independent Experts is necessarily long and, since I want to make a comprehensive reply, particularly on the issues relating to financial management and control, I seek your indulgence. Naturally I will not take up any more of the time of the House than is absolutely necessary.
When this House considered the second report of the Committee of Experts last September, I pledged on behalf of the incoming Commission that the report would be treated as a fundamental ingredient in the Commission's reform proposals. Our efforts to completely honour that pledge will be evident to the House when consideration is given to the reform package that was adopted by the Commission today, well within the demanding timetable that we set for ourselves four months ago. I am sure that Mr Pomes Ruiz is encouraged by that. The great majority of the paper's proposals are closely akin to those put by Mr van Hulten and that paper includes - I say to him and to Mr Staes - a very explicit timetable of actions to be undertaken in pursuit of reform. There is nothing therefore that is open-ended or vague about the report which I have had the honour to compile.
The considered view of this Parliament in the consultation period over the next four to five weeks will for obvious reasons be of great significance. I would say to Mr Elles that we are most definitely in listening mode. But he will appreciate - with his customary generosity I am sure - that for us to be able to listen to the response to what we are proposing, it is first necessary to transmit what we are proposing. Hence the transmission. Though time forbids me, Mr President, from commenting in this debate on each element in the resolution before the House, I readily give the assurance that the details will be treated as an important input into our reform proposals throughout this consultation and indeed to our work in other relevant areas.
Turning to the main themes of the resolution I offer the following observations. The need for transparency is rightly stressed, not least because greater transparency in the way in which the Commission operates will improve the efficiency and will also demystify what the Commission does. This is essential for an executive administration that must be accountable, not just to this House, but more generally to the European public. Naturally, sensible safeguards are required to protect specially sensitive information, but the cases where these are needed should be kept to the minimum possible. I have repeatedly emphasised that, indeed not just as a Commissioner, but in 25 or 30 years of campaigning. That most certainly is the intention of the Commission.
Financial management and control is obviously a crucial area of reform. As the House knows and has repeatedly said, the scale and scope of the Union's financial interventions have grown immensely in the past decade without a proportionate increase in staffing or an adjustment in procedures. Several Members have made that point again in the course of today's debate. We share the view, forcefully expressed by the Committee of Independent Experts, and repeated in this draft resolution that the time has come for a thorough overhaul of our rules and procedures. The means of doing that are set out in the reform strategy and the Commission will present its proposals for a radical recasting of the Financial Regulation in April.
Parliamentary support in pursuing that essential course for change will be absolutely vital. I share the view expressed by Mrs Theato that it would not be acceptable in any way at all for us to seek to operate new arrangements without a change in the law.
Change in the law is fundamental. There are preparations which can be made and they are specified and set out with the full reassurances in the reform strategy, but enactment of change in the legislation is obviously of fundamental importance to the operation of the new system. Essentially - and with legal change - the Commission will systematically move away from the current centralised system of prior approval of each financial transaction by the Financial Controller and instead strengthen the internal control systems within spending departments so that Directors-General are better equipped to take responsibility for decisions with an impact on the European Union budget.
In addition, and to achieve better assurances than those provided under the present system, the new system of decentralised controls must be complemented by setting up an internal audit service - "the second key" as Herr Bösch said, established in a way that is closely consistent with the recommendations of the Committee of Experts. That service will open on 1 May this year. It will be headed by a professionally qualified member of the audit profession and its independence must and will be guaranteed through a new provision to be added in the financial regulation. The new service will report to me and it will be accompanied by an Audit Progress Board chaired by my colleague, Mrs Schreyer, who I am delighted to see in the Chamber this evening. As Budgets Commissioner, here responsibilities already include relations with the Court of Auditors. This Audit Progress Board will ensure effective and rigorous follow-up to internal audits.
I want to emphasise strongly that changing our control systems will definitely not mean relaxing them. The proposed change will make the systems more effective, both in terms of inputs and in terms of measured and accountable outcomes.
I can also specifically assure the House that we are not going for what is sometimes called "a big bang approach". Financial control' s ex ante visa for each spending department will only be relinquished as and when the internal control system in a department is shown to be fully adequate.
I am somewhat surprised that paragraph 10 of the draft resolution does not appear to address the fundamental criticisms of the current centralised financial control function made in both reports of the Committee of Independent Experts. That committee was very clear about the need to abolish the centralised ex ante visa. It was clear too on the need to separate internal audit from financial control.
In addition, I do not believe that paragraph 10 fully reflects the opinion of the Court of Auditors in 1997. Naturally the Court will be able to give its considered opinion on the proposed changes to the Financial Regulation but it is useful to recall Mr Karlsson' s comments to this House last month. "The Commission's internal control" he said "is not forceful enough in preventing incorrect operation. For instance, the Financial Controller granted a positive a priori visa in most of the cases of mismanagement or irregularities recently uncovered. At the same time, the internal audit function is carried out in an uncoordinated way by several bodies, notably the same Financial Controller, the Inspectorate General and by some units operating Directorates-General."
The centralised ex ante approval system was doubtlessly originally designed to ensure carefulness but, over the years, it has had the perverse effect of reducing the extent to which managers feel responsible for their decisions. I do not believe that there is any real disagreement between us on this. I take it from paragraph 10 that the underlying preoccupation of honourable Members is that there should be a carefully managed transition. That will most certainly be the character of the change as honourable Members will see when they read the reform strategy document. Our objective, the committee' s objective, the Court of Auditors' objective is not to abolish financial control, it is to get rid of and improve upon centralised financial control.
Before leaving this area I would add that we agree with the rapporteur that the existing internal audit function must be maintained pending the establishment of the new independent internal audit service in a matter of months.
Turning quickly to the section of the resolution on fighting fraud, corruption, mismanagement and nepotism: the major new proposal of the report concerns reporting by Commission officials of perceived wrong-doing. As I made clear in the hearings last September and on other occasions, we are at one in the belief that there is value in defining the best possible mechanisms for this purpose although obviously we all hope that it will rarely be needed.
Since June of last year, the OLAF regulation has given better guidance to staff about reporting possible irregularities. We propose to complement those provisions by defining the rights and obligations for officials to report suspected wrong-doing through internal channels but not exclusively within the same hierarchical line. The possibility of using specified external channels will also be addressed. We are seeking to implement best practice. Serious response to reports, confidentiality at early stages and career protection will be assured for people who report wrong-doing in good faith and in ways that do not compromise investigations by untimely disclosure. As a corollary, there will be safeguards for officials who are the subject of false allegations.
A communication later this year will give full details. I do not think Parliament will be disappointed by what we will propose. I am persuaded, however, by the suggestion in paragraph 34 of the report on using external bodies to enforce existing provisions on financial liability. We already plan to reform the existing disciplinary procedures to ensure thoroughness, fairness, consistency and professionalism. And we will propose the establishment of an interinstitutional Disciplinary Board - something else on which we will need the support and understanding of Parliament. A communication in June will set out the full proposal for change.
Standards in public life is the next main section of the report before the House. With the introduction of a series of codes of conduct the current Commission has begun to develop an explicit ethical framework. This will be taken a step further with a proposal in June for an interinstitutional agreement on a committee on standards in public life. That is in line with the draft resolution. An important role for the committee will be to give advice on ethics and standards and to supervise common and separate codes of conduct for the institutions. I welcome Parliament's support for that.
We are also currently examining how we can most effectively implement the proposal for a classification system for documents, made in paragraph 50 of Mr van Hulten's report.
The draft resolution rightly recalls the Commission's accountability to this Parliament. President Prodi and Vice-President de Palacio and other colleagues have demonstrated the Commission's practical commitment to that. I hope that we will soon be able to agree a code of conduct on relations between our institutions which will include updated rules on access to documents. The point was very properly raised by Mr Elles and referred to by Mrs Thors. I am sure they are aware that in mid-December we officially received the draft framework agreement with Parliament. We are now waiting for Parliament to decide when it wishes to begin negotiations on the text. We are very happy to proceed as rapidly as possible.
The report rightly emphasises the central importance that human resources policy must have in reform. I am glad to say to Mr van Hulten and Mr Haarder that the detailed recommendations on recruitment, training, appraisal and the appointment to management positions are very much in line with our own thinking and our own proposals. I also want to move towards a linear career system because the current category system is no longer adapted to the needs of our institutions. It certainly blocks the advance and mobility of people with proven capabilities. Members, who, in the course of this debate, have properly praised Commission officials, who in the great majority and typically are of high integrity, hard-working and of great capability, are absolutely right in the comments that they have made.
While the reform strategy White Paper will clearly outline our ideas on these and other points, detail and precision are obviously essential. A series of communications will therefore follow in the coming months. Each of them will be available for reflection and response by this House. It is, meanwhile, very obvious that we will need to work closely with Parliament, as an institution, on central matters of common interest, notably pay and pensions and the revision of the staff regulations.
On this latter point we are reflecting on whether it might be useful to adopt a framework regulation which makes common provision on leading issues like pay, conditions, staff representation rights and so on, but enables the different institutions to operate implementing rules on other matters. The early thoughts of Parliament on this consultative idea would be especially welcome.
I conclude by referring to paragraph 15 of the resolution before the House relating to the resource requirements of our policies for change. That is most certainly relevant. We are sure that there will be an important "reform dividend" as the modernisation measures begin to foster increased efficiency and better management in the use of resources. It is very clear, however, that parts of the Commission services are already very stretched. Parliament has frequently made that point. Secondly, it is also clear that reform will require some new investment in training for skills and in technology. Thirdly, it is very clear that increased preparations for enlargement must be undertaken. They are already having implications for resource availability.
It is also clear that if we take on new tasks - which we will surely be asked to do by the Council and Parliament - we will have to identify so-called "negative priorities" and drop those negative priorities in order to create spare capacity. A central feature of the reform will therefore be a more rigorous process for tying the process of priority-setting into resource allocation under a system of activity-based management. I want to emphasise, however, that whilst internal discipline on priority-setting will certainly be introduced by the Commission, it can only be fully effective if Parliament and the Council share it and take an equally stringent attitude to the demands made on the Commission.
The Commission therefore welcomes paragraph 15 of Mr van Hulten's report.
I conclude, Mr President, by thanking the House for its attention during an unavoidably lengthy speech and by expressing sincere gratitude to the rapporteur, to the Committee on Budgetary Control and to the other committees which gave their opinions. We look forward to working closely with this House on the finalisation of the reform strategy package and then, most important of all, working together with this House on its implementation continually through the years that will be required on such complexities.
The debate is closed.
The vote will take place tomorrow at 12 p.m.
(The sitting was closed at 11.15 p.m.)